EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT
AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of December 16, 2013 (this
“Amendment”), among NPC INTERNATIONAL, INC., a corporation formed under the laws
of the State of Kansas (the “Parent Borrower”); NPC QUALITY BURGERS, INC., a
corporation formed under the laws of the State of Kansas, and NPC OPERATING
COMPANY B, INC., a corporation formed under the laws of the State of Kansas
(each, a “Subsidiary Borrower”), NPC RESTAURANT HOLDINGS, LLC, a limited
liability company formed under the laws of the State of Delaware (“Holdings”);
each of the lenders that is a signatory hereto; and BARCLAYS BANK PLC (in its
individual capacity, “Barclays”), as administrative agent (in such capacity,
together with its successors, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent, the Guarantors party thereto
from time to time and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of December 28, 2011
(the “Credit Agreement”) (capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement);
WHEREAS, on the date hereof, the Borrowers, the Guarantors, the Administrative
Agent, each Revolving Credit Lender, and the Majority Lenders desire to amend
and restate the Credit Agreement to, among other things, refinance the Term
Loans thereunder with new term loans and to decrease the rate of interest
applicable to the Revolving Credit Loans;
WHEREAS, on the date hereof, each Revolving Credit Lender directly affected
pursuant to this Amendment has delivered a Consent hereto;
WHEREAS, upon the effectiveness of this Amendment, each Term Lender that shall
have executed and delivered a signature page to this Amendment (a “Consent”)
under the “Cashless Settlement Option” (each, a “Cashless Option Lender”) shall
be deemed to have exchanged all (or such lesser amount as the Administrative
Agent may allocate) of its Term Loans under the Credit Agreement (which existing
Term Loans shall thereafter no longer be deemed to be outstanding) for Term
Loans under the Restated Credit Agreement in the same aggregate principal amount
as such Term Lender’s Term Loans under the Credit Agreement (or such lesser
amount as the Administrative Agent may allocate), and such Term Lender shall
thereafter be a Term Lender under the Restated Credit Agreement and the
Borrowers shall pay to such Term Lender all accrued and unpaid interest on the
Term Loans to, but not including, the date of effectiveness of the Amendment;
WHEREAS, upon the effectiveness of this Amendment, each Term Lender that shall
have executed and delivered a Consent under the “Post-Closing Settlement Option”
(each, a “Post-Closing Settlement Lender”) (in which case such Term Lender shall
purchase by assignment the principal amount of Term Loans under the Restated
Credit Agreement committed to separately by such Term Lender (or such lesser
amount as the Administrative Agent may allocate)), each “Solely Amendment
Consent Option” electing Term Lender and each Term Lender that shall not have
executed a Consent hereto shall be repaid in full, and the Borrowers shall pay
to each Term Lender all accrued and unpaid interest on the Term Loans to, but
not including, the date of effectiveness of the Amendment;
WHEREAS, the Administrative Agent, the Loan Parties and the Lenders signatory
hereto are willing to so agree pursuant to Section 12.04 of the Credit
Agreement, subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment and Restatement.
Effective as of the Restatement Effective Date, and subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended and restated
in the form of Annex A hereto (the Credit Agreement, as so amended and restated,
being referred to as the “Restated Credit Agreement”).
SECTION 2.    Term Lenders. Each Cashless Option Lender and Barclays Bank PLC
hereby agrees, on the Restatement Effective Date and on the terms and conditions
set forth herein and in the Restated Credit Agreement, to make or roll over, as
applicable, its Term Loan under the Credit Agreement in accordance with Section
2.01(b) of the Restated Credit Agreement. Such parties shall, effective on the
Restatement Effective Date, automatically become a party to the Restated Credit
Agreement as a “Term Lender”. Each Term Lender under the Credit Agreement that
signs a Consent agrees that to the extent its Term Loans under the Credit
Agreement are being repaid on the Restatement Effective Date it waives any
amounts it may be entitled to under Section 5.03 of the Credit Agreement in
connection with such repayment. The Interest Period then in effect for the Term
Loans under the Credit Agreement shall be the same for the Term Loans made or
rolled over under the Restated Credit Agreement on the Restatement Effective
Date.
SECTION 3.    Revolving Credit Lenders. Each Revolving Credit Lender hereby
agrees, on the terms and conditions set forth herein and in the Restated Credit
Agreement, to make Revolving Credit Loans in accordance with Section 2.01(a) of
the Restated Credit Agreement. In addition by its signature hereto Texas Capital
Bank, NA, hereby consents to the terms hereof and the Restated Credit Agreement
and agrees to a $10,000,000 Revolving Credit Commitment and Maximum Revolving
Credit Amount making the aggregate amount of Revolving Credit Commitments under
the Restated Credit Agreement $110,000,000. The Interest Period then in effect
for the Revolving Credit Loans under the Credit Agreement shall be the same for
the Revolving Credit Loans made under the Restated Credit Agreement on the
Restatement Effective Date.
SECTION 4.    Conditions of Effectiveness. This Amendment and the amendment and
restatement of the Credit Agreement as set forth in Section 1 hereof shall
become effective as of the first date (such date being referred to as the
“Restatement Effective Date”) when each of the following conditions shall have
been satisfied:
(a)    The Administrative Agent shall have received this Amendment, duly
executed and delivered by (A) the Loan Parties and (B) the Majority Lenders, (C)
the Cashless Option Lenders, (D) each Revolving Credit Lender after giving
effect hereto and (E) Barclays Bank PLC.
(b)    The Administrative Agent shall have received, on behalf of itself, the
other Agents, the Lenders and each L/C Issuer, an opinion of (i) Kirkland &
Ellis LLP, special counsel for the Loan Parties, and (ii) Stinson Morrison
Hecker LLP, Kansas counsel for the Borrowers, in each case, dated the
Restatement Effective Date and addressed to the Agents, the Issuing Bank and the
Lenders, in each case in form and substance satisfactory to the Administrative
Agent.
(c)    Payment of all reasonable fees and expenses due to the Administrative
Agent (as agreed to in writing between the Administrative Agent and the Parent
Borrower) (including, without limitation, fees and reasonable out-of-pocket
expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent),
in each case required to be paid on the Restatement Effective Date. Simultaneous
with effectiveness the Term Lenders under the Existing Credit Agreement shall
have been paid all accrued principal and interest under the Existing Credit
Agreement as well as all premiums required by Section 2.08(i) of the Existing
Credit Agreement. Simultaneous with effectiveness the Revolving Credit Lenders
under the Existing Credit Agreement shall have been paid all accrued principal
(which may occur by cashless netting against new Revolving Credit Loans) and
interest under the Existing Credit Agreement.
(d)    The Administrative Agent shall have received for the account of each
Revolving Credit Lender, a consent fee in an amount equal to 0.125% multiplied
by such Revolving Credit Lender’s Revolving Credit Commitment on the Restatement
Effective Date.
(e)    The Administrative Agent shall have received with respect to each
Mortgaged Property, (x) a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination and (y) if any improvements located
on any Mortgaged Property are located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Parent Borrower and (ii) evidence of flood insurance satisfying
the requirements of Section 8.03(c)(iv) of the Credit Agreement.
SECTION 5.    Mortgaged Property Requirements. The Borrowers shall deliver or
cause to be delivered to the Administrative Agent the following items with
respect to each Mortgaged Property located in Alabama, Arkansas, Florida,
Georgia, Kansas, Mississippi, North Carolina, Oklahoma and Tennessee, each in
form and substance reasonably satisfactory to the Administrative Agent, and in
each case not later than the respective dates set forth below (or such later
dates as the Administrative Agent may agree in its discretion):
1.
Either (x) within 30 days after the Restatement Effective Date, evidence
reasonably satisfactory to the Administrative Agent that the Mortgage
encumbering such Mortgaged Property secures the Secured Obligations, as modified
pursuant to this Amendment, and that no other documents, instruments, filings,
recordings, re-recordings, re-filings or other actions, including, without
limitation, the payment of any mortgage recording taxes or similar taxes, are
necessary under applicable law in order to maintain the continued
enforceability, validity, perfection and priority of the Lien of such Mortgage
as security for the Secured Obligations, as modified pursuant to this Amendment
(which evidence may consist of an opinion of or other written confirmation
(including by email) from counsel reasonably satisfactory to the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent), or (y) if the evidence required under clause (x) of this paragraph (a)
is not delivered with respect to any such Mortgaged Property, then within 60
Business Days after the Restatement Effective Date, an amendment to the
applicable Mortgage in proper form for recording in the applicable recording
office, duly executed and delivered by an authorized officer of each party
thereto, and otherwise in form and substance satisfactory to the Administrative
Agent (each, a “Mortgage Amendment”) and/or such other documents, instruments or
actions as are necessary under applicable law in order to maintain the continued
enforceability, validity, perfection and priority of the Lien of such Mortgage
as security for the Secured Obligations, as modified pursuant to this Agreement;

2.
With respect to any Owned Mortgaged Property for which a Mortgage Amendment is
delivered pursuant to paragraph (a) above and with respect to which a Title
Policy was delivered to the Administrative Agent pursuant to the Credit
Agreement, within 60 Business Days after the Restatement Effective Date, a
date-down, modification, or other endorsement reasonably satisfactory to the
Administrative Agent, which endorsement shall modify the description of the
insured document to include the applicable Mortgage Amendment, insure against
the invalidity, unenforceability or loss of priority of the existing Mortgage as
a result of this Amendment or of the applicable Mortgage Amendment, and
otherwise be in form and substance reasonably satisfactory to Administrative
Agent, in each case to the extent such endorsements are available at
commercially reasonable rates in the state and local jurisdiction in which the
relevant Mortgaged Property is located;

3.
With respect to any such Mortgaged Property for which a Mortgage Amendment is
delivered pursuant to paragraph (a) above and with respect to which a local
counsel opinion was delivered to the Administrative Agent pursuant to the Credit
Agreement, within 60 Business Days after the Restatement Effective Date, an
opinion of such counsel (or other counsel reasonably satisfactory to the
Administrative Agent) in form and substance reasonably satisfactory to the
Administrative Agent; and

4.
evidence that all fees, costs and expenses in connection with the preparation,
execution, filing and recordation, as applicable, of the items required under
this Section 5 have been paid, including, without limitation, reasonable
attorneys’ fees, title insurance premiums, filing and recording fees, title
insurance company coordination fees, documentary stamp, mortgage and intangible
taxes, if any, and title search charges and other charges incurred in connection
with the matters described in this Section 5.

Each Lender hereby acknowledges that  local counsel in one or more states in
which Mortgaged Properties are located have not been consulted with respect to
(x) the effect of this Amendment on the Lien of those of the existing Mortgages
which are not being amended or (y) the validity, enforceability or recordability
of the Mortgage Amendments, if any, which may be delivered pursuant to the
requirements of this Section 5.  In addition, pursuant to the requirements of
this Section 5, endorsements may not be obtained with respect to one or more of
the Title Policies insuring certain of the Mortgages.  Consequently, there is a
risk that the validity and/or priority of one or more of the existing Mortgages
may be adversely affected by the modifications of the Secured Obligations
pursuant to this Amendment. Each Lender agrees that neither the Administrative
Agent nor any Loan Party nor any of their officers, directors, agents, attorneys
or other representatives shall have any liability to any Lender as a result of
the foregoing.


SECTION 6.    Representations and Warranties. Each Loan Party represents and
warrants as follows as of the date hereof:
(a)    This Amendment will not (A) conflict with or result in a breach of, or
require any consent which has not been obtained as of the Restatement Effective
Date under, (i) the respective Organizational Documents of any Company, (ii) any
Governmental Requirement or (iii) any agreement or instrument (including the
Franchise Agreements) to which any Company is a party or by which it is bound or
to which it or its Properties are subject, or (B) constitute a default under any
such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of any Company pursuant to the terms of
any such agreement or instrument other than the Liens created by the Loan
Documents, except, in the case of clauses (A)(ii), (A)(iii) and (B) only, for
conflicts, unobtained consents, breaches, defaults and Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Each Loan Party has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment; and the execution, delivery
and performance by each Loan Party of this Amendment and the Restated Credit
Agreement, have been duly authorized by all necessary corporate action on its
part; and this Amendment and the Restated Credit Agreement constitute the legal,
valid and binding obligations of each Loan Party, enforceable in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or other laws of general application affecting the enforcement of creditor’s
rights and by general principles of equity limiting the availability of certain
remedies.
(c)    Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment and the making of the Term Loans as
contemplated herein, no Default exists.
(d)    The representations and warranties made by the Loan Parties in
Article VII of the Credit Agreement and in the other Loan Documents shall be
true in all material respects (and in all respects if qualified by materiality)
on and as of the Restatement Effective Date both before and after giving effect
to the Term Loans made on the Restatement Effective Date with the same force and
effect as if made on and as of such date and following such new borrowing,
except to the extent such representations and warranties are expressly limited
to an earlier date.
SECTION 7.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the Restatement Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment No. 4 (i.e., the Restated Credit
Agreement).
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended and restated by this Amendment are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Security Instruments and
all of the Collateral described therein do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties under the Loan Documents,
in each case, as amended by this Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
SECTION 8.    Execution in Counterparts. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 9.    Governing Law.
(i)    THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(ii)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(iii)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.
(iv)    NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER LOAN DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE LOAN DOCUMENTS
IN ALL APPLICABLE JURISDICTIONS.
(v)    EACH LOAN PARTY AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (IV)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.


[The remainder of this page is intentionally left blank]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


NPC INTERNATIONAL, INC.
    as Parent Borrower
By:            __________
    Name:    
    Title:    
NPC QUALITY BURGERS, INC.,
    as Subsidiary Borrower
By:            __________
    Name:    
    Title:    
NPC OPERATING COMPANY B, INC.,
    as Subsidiary Borrower
By:            _________
    Name:    
    Title:    
NPC RESTAURANT HOLDINGS, LLC,
    as Guarantor
By:            ____________
    Name:    
    Title:    
BARCLAYS BANK PLC,
    as Lender, Administrative Agent, Collateral Agent, Issuing Bank, Swingline
Lender, and Term Lender
By:            ___________
    Name:    
    Title:    


Texas Capital Bank, NA
    as Lender
By:            ___________
    Name:    
    Title:    




CONSENT TO NPC AMENDMENT NO. 4
CONSENT (this “Consent”) to Amendment No. 4 (“Amendment”) to the CREDIT
AGREEMENT, dated as of December 28, 2011 (as amended, amended and restated, or
otherwise modified prior to the date hereof, the “Credit Agreement” and as
further amended and restated pursuant to the Amendment, the “Restated Credit
Agreement”), among NPC INTERNATIONAL, INC., a corporation formed under the laws
of the State of Kansas (the “Parent Borrower”); NPC QUALITY BURGERS, INC., a
corporation formed under the laws of the State of Kansas, and NPC OPERATING
COMPANY B, INC., a corporation formed under the laws of the State of Kansas
(each, a “Subsidiary Borrower”), NPC RESTAURANT HOLDINGS, LLC, a limited
liability company formed under the laws of the State of Delaware (“Holdings”);
each of the lenders that is a signatory thereto; and BARCLAYS BANK PLC (in its
individual capacity, “Barclays”), as administrative agent (in such capacity,
together with its successors, the “Administrative Agent”).
Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment.


Existing Lenders of Term Loans
The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):
Cashless Settlement Option
to convert 100% of the outstanding principal amount of the Term Loans under the
Credit Agreement held by such Lender (or such lesser amount allocated to such
Lender by the Administrative Agent) into Term Loans under the Restated Credit
Agreement in a like principal amount. In the event a lesser amount is allocated
the difference between the current amount and the allocated amount will be
prepaid on the Restatement Effective Date.
Post-Closing Settlement Option
to have 100% of the outstanding principal amount of the Term Loans under the
Credit Agreement held by such Lender prepaid on the Restatement Effective Date
and purchase by assignment the principal amount of Term Loans under the Restated
Credit Agreement committed to separately by the undersigned (or such lesser
amount allocated to such Lender by the Administrative Agent).
Solely Amendment Consent Option
to consent to the Amendment but to not accept any Term Loans under the Restated
Credit Agreement
Revolving Credit Lenders
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
approves the Amendment and consents to amend 100% of its Revolving Commitments
under the Credit Agreement into Revolving Commitments under the Restated Credit
Agreement (if you are also a Term Lender and wish to consent as a Revolving
Credit Lender please check this box even though you may have checked a box
above).


IN WITNESS WHEREOF, the undersigned has caused this NPC Amendment No. 4 Consent
to be executed and delivered by a duly authorized officer as of the date first
written above.
________________________________________,
as a Lender (type name of the legal entity)
By:        
Name:    
Title:    
If a second signature is necessary:
By:        
Name:    
Title:




ANNEX A

RESTATED CREDIT AGREEMENT


$478,125,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 16, 2013

Among

NPC INTERNATIONAL, INC.,
as Parent Borrower,
NPC QUALITY BURGERS, INC.
and
NPC OPERATING COMPANY B, INC.,
as Subsidiary Borrowers
NPC RESTAURANT HOLDINGS, LLC
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and Issuing Bank,

and

THE LENDERS SIGNATORY HERETO
___________________________________

BARCLAYS BANK PLC
and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners,

GOLDMAN SACHS BANK USA,
as Syndication Agent,

and

COÖPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH
and
REGIONS BANK,
as Documentation Agents

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005


TABLE OF CONTENTS
Page
ARTICLE I

Definitions and Accounting Matters
Section 1.01    Certain Defined Terms    1
Section 1.02    Accounting Terms; GAAP    35
Section 1.03    Terms Generally    35
Section 1.04    Resolution of Drafting Ambiguities    36
Section 1.05    Effect of this Agreement on the Original Credit Agreement and
the Other Existing Loan Documents    36
ARTICLE II

Commitments
Section 2.01    Loans and Letters of Credit    36
Section 2.02    Borrowings, Continuations and Conversions, Letters of
Credit    39
Section 2.03    Letters of Credit    40
Section 2.04    Changes of Commitments    46
Section 2.05    Fees    46
Section 2.06    Obligations    47
Section 2.07    Notes    47
Section 2.08    Prepayments    48
Section 2.09    [RESERVED]    52
Section 2.10    [RESERVED]    52
Section 2.11    Lending Offices    52
Section 2.12    Increase in Commitments    52
Section 2.13    Extensions of Term Loans and Revolving Credit Commitments    53
Section 2.14    Defaulting Lenders    55
Section 2.15    Cash Collateral    56
ARTICLE III

Payments of Principal and Interest
Section 3.01    Repayment of Loans    57
Section 3.02    Interest    58
ARTICLE IV

Payments; Pro Rata Treatment; Computations; Etc.
Section 4.01    Payments    58
Section 4.02    Pro Rata Treatment    59
Section 4.03    Computations    59
Section 4.04    Non-receipt of Funds by the Administrative Agent    60
Section 4.05    Set-off, Sharing of Payments, Etc.    60
Section 4.06    Taxes    61
ARTICLE V

Capital Adequacy and Additional Costs
Section 5.01    Alternate Rate of Interest    64
Section 5.02    Increased Costs    64
Section 5.03    Break Funding Payments    65
Section 5.04    Mitigation Obligations; Replacement of Lenders    65
ARTICLE VI

Conditions Precedent
Section 6.01    [RESERVED]    66
Section 6.02    Loans and Letters of Credit    66
Section 6.03    Conditions Precedent for the Benefit of Lenders    66
ARTICLE VII

Representations and Warranties
Section 7.01    Corporate Existence    66
Section 7.02    Financial Condition    67
Section 7.03    Litigation    67
Section 7.04    No Breach    67
Section 7.05    Authority    68
Section 7.06    Approvals    68
Section 7.07    Use of Loans    68
Section 7.08    ERISA    68
Section 7.09    Taxes    69
Section 7.10    Titles, Etc.    69
Section 7.11    No Material Misstatements    70
Section 7.12    Investment Company Act    70
Section 7.13    Capital Securities and Subsidiaries    71
Section 7.14    Labor Matters    71
Section 7.15    Defaults    71
Section 7.16    Environmental Matters    71
Section 7.17    Compliance with the Law    72
Section 7.18    Insurance    72
Section 7.19    Restriction on Liens    73
Section 7.20    Material Agreements    73
Section 7.21    Solvency    73
Section 7.22    Fiscal Year    73
Section 7.23    Stockholders of Holdings    73
Section 7.24    Intellectual Property    73
Section 7.25    Security Instruments    74
Section 7.26    Acquisition Documents    74
Section 7.27    [RESERVED]    74
Section 7.28    [RESERVED]    75
Section 7.29    Franchise Agreements    75
Section 7.30    PATRIOT Act    75
ARTICLE VIII

Affirmative Covenants
Section 8.01    Reporting Requirements    75
Section 8.02    Litigation and Other Notices    77
Section 8.03    Maintenance, Etc.    78
Section 8.04    Environmental Matters    79
Section 8.05    Further Assurances    79
Section 8.06    [RESERVED]    79
Section 8.07    ERISA Information and Compliance    79
Section 8.08    Certain Agreements    80
Section 8.09    Additional Collateral; Additional Guarantors    80
Section 8.10    Taxes    81
Section 8.11    Information Regarding Collateral    82
Section 8.12    [RESERVED]    82
Section 8.13    Post‑Closing Collateral Matters    82
Section 8.14    Maintenance of Ratings    84
ARTICLE IX

Negative Covenants
Section 9.01    Debt    84
Section 9.02    Liens    86
Section 9.03    Investments, Loans and Advances    87
Section 9.04    Restricted Payments    88
Section 9.05    Sale and Leaseback Transactions    89
Section 9.06    Nature of Business; Franchises    89
Section 9.07    [RESERVED]    89
Section 9.08    Mergers and Consolidations    89
Section 9.09    Proceeds of Loans; Letters of Credit    90
Section 9.10    ERISA Compliance    90
Section 9.11    [RESERVED]    91
Section 9.12    Maximum Total Leverage Ratio    91
Section 9.13    Minimum Interest Coverage Ratio    91
Section 9.14    [RESERVED]    91
Section 9.15    [RESERVED]    91
Section 9.16    Asset Sales    92
Section 9.17    [RESERVED]    92
Section 9.18    Transactions with Affiliates    92
Section 9.19    [RESERVED]    93
Section 9.20    Negative Pledge Agreements, Etc.    93
Section 9.21    Change of Fiscal Year    94
Section 9.22    Acquisitions    94
Section 9.23    Prepayments of Other Debt; Modifications of Organizational
Documents and Other Documents, Etc.    94
Section 9.24    Limitation on Issuance of Capital Securities    95
Section 9.25    Business    95
Section 9.26    [RESERVED]    95
Section 9.27    Embargoed Person    95
Section 9.28    Designation of Subsidiaries    96
ARTICLE X

Events of Default; Remedies
Section 10.01    Events of Default    96
Section 10.02    Remedies    98
Section 10.03    Application of Proceeds    98
Section 10.04    Holdings’ Right to Cure    99
ARTICLE XI

The Administrative Agent and the Collateral Agent
Section 11.01    Appointment and Authorization of Agents    99
Section 11.02    Rights as a Lender    100
Section 11.03    Exculpatory Provisions    100
Section 11.04    Reliance by Agents    100
Section 11.05    Delegation of Duties    101
Section 11.06    Indemnification of Agents    101
Section 11.07    Resignation of Agent    101
Section 11.08    Non-Reliance on Agents and Other Lenders    102
Section 11.09    Agents May File Proofs of Claim    102
Section 11.10    Collateral and Guaranty Matters    103
Section 11.11    Withholding Tax    103
Section 11.12    Duties of Other Agents    103
ARTICLE XII

Miscellaneous
Section 12.01    Waiver    104
Section 12.02    Notices    104
Section 12.03    Payment of Expenses, Indemnities, Etc.    105
Section 12.04    Waivers; Amendments    107
Section 12.05    [RESERVED]    109
Section 12.06    Successors and Assigns; Assignments and Participations    109
Section 12.07    Severability    113
Section 12.08    Counterparts; Integration; Effectiveness; Electronic Execution
of Assignments and Certain Other Documents    113
Section 12.09    Resignation as Issuing Bank or Swingline Lender after
Assignment    114
Section 12.10    Survival    114
Section 12.11    Captions    114
Section 12.12    No Oral Agreements    114
Section 12.13    Governing Law; Submission to Jurisdiction    114
Section 12.14    Interest    115
Section 12.15    Confidentiality    115
Section 12.16    USA Patriot Act Notice    116
Section 12.17    Obligations Absolute    116
Section 12.18    Payments Set Aside    117
Section 12.19    No Advisory or Fiduciary Responsibility    117
Section 12.20    Mortgaged Property Acknowledgment    118
ARTICLE XIII

Guarantee
Section 13.01    The Guarantee    118
Section 13.02    Obligations Unconditional    118
Section 13.03    Reinstatement    119
Section 13.04    Subrogation; Subordination    119
Section 13.05    Remedies    119
Section 13.06    Instrument for the Payment of Money    119
Section 13.07    Continuing Guarantee    120
Section 13.08    General Limitation on Guarantee Obligations    120
Section 13.09    Release of Guarantors    120
Section 13.10    Right of Contribution    120




ANNEXES, EXHIBITS AND SCHEDULES


Schedule 3.01(b)
- Amortization of Term Loans









THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 16, 2013
is among NPC INTERNATIONAL, INC., a corporation formed under the laws of the
State of Kansas (the “Parent Borrower”); NPC QUALITY BURGERS, INC., a
corporation formed under the laws of the State of Kansas, and NPC OPERATING
COMPANY B, INC., a corporation formed under the laws of the State of Kansas
(each, a “Subsidiary Borrower”), NPC RESTAURANT HOLDINGS, LLC, a limited
liability company formed under the laws of the State of Delaware (“Holdings”);
the other Guarantors party hereto; each of the lenders that is a signatory
hereto or which becomes a signatory hereto as provided in Section 12.06
(individually, together with its successors and assigns, a “Lender” and,
collectively, the “Lenders”); and BARCLAYS BANK PLC (in its individual capacity,
“Barclays”), as administrative agent (in such capacity, together with its
successors, the “Administrative Agent”) and collateral agent (in such capacity,
together with its successors, the “Collateral Agent”) for the Secured Parties.
R E C I T A L S
WHEREAS, the Parent Borrower, the Subsidiary Borrowers, Holdings, the other
Guarantors party thereto, certain lenders, the Administrative Agent, Collateral
Agent and the other parties thereto are party to a Credit Agreement, dated
December 28, 2011, as amended and restated by that certain Amendment No. 1 to
Credit Agreement dated March 28, 2012, as amended by that certain Amendment No.
2 to Credit Agreement dated May 16, 2012 and as amended and restated by that
certain Amendment No. 3 to Credit Agreement dated November 21, 2012 (the
“Original Credit Agreement”).
WHEREAS, pursuant to Amendment No. 4 to Credit Agreement, dated as of the date
hereof (“Amendment No. 4”) the parties thereto have agreed to amend and restate
in its entirety the Original Credit Agreement and to replace it in its entirety
with this Agreement.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
and the Issuing Bank is willing to issue letters of credit for the accounts of
the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
SECTION 10.    

Definitions and Accounting Matters
(a)    Certain Defined Terms. As used herein, the following terms shall have the
following meanings:
“Acceptable Discount” has the meaning provided in Section 2.08(j)(iii).
“Acceptance Date” has the meaning provided in Section 2.08(j)(ii).
“Acquired EBITDA” is defined in the definition of Consolidated EBITDA.
“Acquired Fee-Owned Restaurant” shall mean a Restaurant acquired after the
Original Closing Date by the Parent Borrower or any of the other Restricted
Subsidiaries if (i) immediately prior to the consummation of such acquisition
the owner of such Restaurant owns in fee the Restaurant Location with respect
thereto and (ii) such Restaurant Location is acquired in such acquisition by the
Parent Borrower or any of the other Restricted Subsidiaries.
“Acquisition” shall mean the transaction pursuant to the Acquisition Agreement
where NPC International Holdings, Inc. acquired the equity interests of Holdings
and thus indirectly acquired the equity interests of the Parent Borrower.
“Acquisition Agreement” shall mean that certain purchase and sale agreement,
dated as of November 6, 2011, by and among NPC International Holdings, Inc.,
each of the selling stockholders party thereto, and Holdings, as amended,
supplemented or otherwise modified from time to time.
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by the Parent Borrower or any of
the other Restricted Subsidiaries to or for the account of the applicable seller
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Capital Securities or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Debt, “earn-outs” and other agreements to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any Person or business; provided that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP at the time of such sale to
be established in respect thereof by the Parent Borrower or any of the other
Restricted Subsidiaries.
“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all exhibits, schedules and attachments thereto.
“Act” shall have the meaning assigned to such term in Section 12.16.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Increased
Commitments, Incremental Term Loans or replacement Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to
Increased Commitments, Incremental Term Loans or replacement Term Loans and
otherwise reasonably satisfactory to the Administrative Agent.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto. Notwithstanding the foregoing, Barclays shall not be obligated
to act as Administrative Agent in connection with any assignments to or
purchases by any Affiliate of a Borrower or the Sponsor and the Parent Borrower
may engage any financial institution reasonably acceptable to the Administrative
Agent to act as such in connection with such assignments or purchases.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A to the Original Credit Agreement.
“Advisory Services Agreement” shall mean that certain advisory agreement dated
as of December 28, 2011 among Parent, the Parent Borrower and an Affiliate of
the Sponsor.
“Affiliate” of any Person shall mean (i) any Person directly or indirectly
Controlled by, Controlling or under common control with such first Person
(excluding any trustee under or any committee with responsibility for
administering any Plan), (ii) any director or officer of such first Person or of
any Person referred to in clause (i) above and (iii) if any Person in clause (i)
above is an individual, any member of the immediate family (including parents,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. For purposes of
this definition, any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “Control” (including, with its correlative
meanings, “Controlled by” and “under common Control with”) such corporation or
other Person.
“Affiliated Debt Fund” shall mean a Sponsor Affiliated Lender that is primarily
engaged in, or primarily advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.
“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, the Arrangers, the Syndication Agent and the Documentation Agent; and
“Agent” shall mean any of them.
“Agent-Related Persons” means each Agent, together with its Related Parties.
“Aggregate Commitments” at any time shall equal the sum of the Aggregate Maximum
Revolving Credit Amounts and the Aggregate Term Commitments.
“Aggregate Maximum Revolving Credit Amounts” at any time shall equal the sum of
the Maximum Revolving Credit Amounts of the Revolving Credit Lenders. As of the
Restatement Effective Date, the Aggregate Maximum Revolving Credit Amounts equal
$110.0 million.
“Aggregate Term Commitments” at any time shall equal the sum of the Term
Commitments of the Term Lenders.
“Agreement” shall mean this Third Amended and Restated Credit Agreement, as the
same may from time to time be amended, amended and restated, supplemented or
otherwise modified.
“Amendment No. 4” has the meaning set forth in the recitals hereto.
“Applicable Discount” has the meaning provided in Section 2.08(j)(iii).
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Parent Borrower as
the office by which its Loans of such Type are to be made and maintained.
“Applicable Margin” shall mean, on any day and with respect to (i) any Base Rate
Term Loan, 2.00%, (ii) any LIBOR Term Loan, 3.00% and (iii) any Revolving Credit
Loan, the applicable per annum percentage set forth at the appropriate
intersection in the table shown below, based on the Leverage Ratio as of the end
of the most recent Test Period:

 
Leverage Ratio
Base Rate Loans
LIBOR Loans
  
> 4.00:1.00
2.25%
3.25%
 
> 3.00:1.00 and < 4.00:1.00
2.00%
3.00%
 
< 3.00:1.00
1.75%
2.75%



The Applicable Margin shall be established as of each date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 8.01(a) or (b) and Section 8.01(c). Each change in the Applicable Margin
resulting from a change in (or an initial calculation of) the Leverage Ratio
shall be effective with respect to all Loans and Letters of Credit outstanding
on and after the date of delivery to the Administrative Agent of the financial
statements and certificates required by Section 8.01(a) or (b) and
Section 8.01(c), respectively, indicating such change (or calculation) until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change; provided, however,
if the Parent Borrower shall fail to deliver any required financial statements
or certificates within the time period required by such Sections or if an Event
of Default under Section 10.01(a), (e), (f) or (g) has occurred and is
continuing, the Applicable Margin shall be the highest percentage amount stated
for each Type of Revolving Credit Loan as set forth in the above table from the
date such item was required to be delivered or such Event of Default occurred,
as the case may be, until the appropriate financial statements and certificates
are so delivered or until such Event of Default ceases to be continuing, as the
case may be. Notwithstanding the foregoing, during the period beginning on the
Restatement Effective Date and ending on the date on which the items required to
be delivered pursuant to Sections 8.01(b) and (c) with respect to the first full
Fiscal Quarter commenced after the Restatement Effective Date are delivered, the
Applicable Margin with respect to Revolving Credit Loans shall be (a) 2.00% for
Base Rate Loans and (b) 3.00% for LIBOR Loans. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Margin for any period shall be subject to the provisions of Section 4.03(b).
“Approved Fund” shall have the meaning assigned to such term in Section 12.06.
“Arrangers” shall mean the Joint Lead Arrangers named on the cover page hereof.
“Asset Sale” shall mean (a) any sale, transfer, lease or other disposition of
any Property (excluding any issuance or sale by Holdings of any of its own
Capital Securities) of Holdings, the Parent Borrower or any other Restricted
Subsidiary, except (x) any transaction permitted by Section 9.03 and (y) a sale,
transfer, lease or other disposition of (i) cash, (ii) Cash Equivalents,
(iii) inventories or trade fixtures in the ordinary course of business or
accounts receivable in connection with the collection or compromise thereof in
the ordinary course of business (which ordinary course shall specifically not
include a receivables financing or securitization facility), (iv) any Property
by Holdings to a Wholly-Owned Restricted Subsidiary or by a Wholly-Owned
Restricted Subsidiary to Holdings or another Wholly-Owned Restricted Subsidiary,
or (v) any property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event and (b) any issuance or sale of any Capital
Securities of any Subsidiary of Holdings, in each case, to any Person other than
(i) a Wholly-Owned Restricted Subsidiary or (ii) other than for purposes of
Section 9.16, any other Restricted Subsidiary.
“Assignee” shall have the meaning assigned such term in Section 12.06(b).
“Assignment Agreement” shall mean an assignment agreement, in substantially the
form of Exhibit B to the Original Credit Agreement, or any other form approved
by the Administrative Agent.
“Augmenting Lender” shall have the meaning assigned to such term in
Section 2.12(a).
“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.03(b)(iii).
“Available Amount” shall mean, for any date, (a) an amount not less than zero,
determined on a cumulative basis, equal to the Available Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Original Closing
Date and prior to such time and for which Excess Cash Flow has been applied as a
mandatory prepayment of the Loans in accordance with Section 2.08(f) plus
(b) the cumulative amount of Equity Proceeds, but only in the case of each of
clauses (a) and (b) to the extent such amount has not been previously applied to
(i) make an Investment in accordance with Section 9.03(l), (ii) [Reserved],
(iii) pay, in whole or in part, Acquisition Consideration for a Permitted
Acquisition, (iv) make a Restricted Payment pursuant to Section 9.04(g) or (v)
make a prepayment, redemption, purchase, defeasance or another payment pursuant
to Section 9.23(a)(ii)(A). For purposes of this definition “Available
Percentage” shall mean, for any Excess Cash Flow Period, (x) if the Leverage
Ratio as of the end of the Test Period ending corresponding with the end of such
Excess Cash Flow Period is greater than or equal to 4.00:1.00, 50%, (y) if the
Leverage Ratio as of the end of such Test Period is greater than or equal to
3.00:1.00 but less than 4.00:1.00, 75%, and (z) if the Leverage Ratio as of the
end of such Test Period is less than 3.00:1.00, 100%.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Barclays” shall have the meaning assigned to such term in the preamble hereto.
“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
highest of (i) the Federal Funds Rate for any such day plus 1/2 of 1%, (ii) the
Prime Rate for such day and (iii) the LIBOR Adjusted Rate applicable for an
Interest Period of one month plus 1%; provided that, notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the Base Rate for
the Term Loans be deemed to be less than 2.00%. Each change in any interest rate
provided for herein based upon the Base Rate resulting from a change in the Base
Rate shall take effect at the time of such change in the Base Rate.
“Base Rate Loans” shall mean Loans that bear interest at rates based upon the
Base Rate.
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person or the managing
member of such Person, as applicable, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing.
“Borrowers” shall mean the Parent Borrower and each Subsidiary Borrower.
“Borrower Materials” shall have the meaning assigned to such term in
Section 8.01.
“Borrowing Notice” shall have the meaning assigned to such term in Section
2.02(c).
“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York, New York and, if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by a Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.
“Capital Security” shall mean (i) any capital stock, partnership, membership,
joint venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and (ii)
any option, warrant, security or other right (including debt securities or other
evidence of Debt) directly or indirectly convertible into or exercisable or
exchangeable for, or otherwise to acquire directly or indirectly, any stock,
partnership, membership, joint venture or other ownership or equity interest,
participation or security described in clause (i) hereof.
“Capitalized Lease Obligation” shall mean any rental obligation which, under
GAAP as in effect on the Original Closing Date, would be required to be
capitalized on the books of the Parent Borrower or any of the other Restricted
Subsidiaries, taken at the amount thereof accounted for as indebtedness in
accordance with such principles.
“Cash Collateral” shall mean cash or Cash Equivalents satisfactory to and
pledged to the Collateral Agent and shall include the proceeds of such Cash
Collateral and other credit support.
“Cash Equivalents” shall mean:
(i)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, maturing
within one year from the date of creation thereof,
(ii)    commercial paper and loan participations maturing within 270 days from
the date of creation thereof rated in the highest grade by Standard & Poor’s
Corporation or Moody’s Investors Service, Inc.,
(iii)    deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100.0 million (as of the
date of such Lender’s or bank or trust company’s most recent financial reports)
and has a short term deposit rating of no lower than A2 or P2, as such rating is
set forth from time to time, by Standard & Poor’s Corporation or Moody’s
Investors Service, Inc., respectively, or deposits maturing within one year from
the date of creation thereof with, including certificates of deposit issued by,
any bank or trust company which is organized under the laws of the United States
or any state thereof, and has assets of at least $1.0 billion or the equivalent
thereof,
(iv)    repurchase obligations with a term of less than 90 days for underlying
securities of the type described in clause (i) entered into with commercial
banks or trust companies meeting the qualifications specified in clause (iii),
and
(v)    deposits in money market funds investing over 90% of their assets in
investments described in clause (i), (ii) or (iii).
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash by the Parent Borrower and the other Restricted
Subsidiaries, clause (f) of the definition of “Consolidated Interest Expense”
and (c) gross interest income of the Parent Borrower and its Consolidated
Subsidiaries for such period.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking or
convergence in lieu of condemnation or other taking (including by any
Governmental Authority) of, any property of Holdings, the Parent Borrower or any
of the other Restricted Subsidiaries. “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any Person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any Governmental Requirement, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any Person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.
“CERCLA” shall have the meaning assigned to such term in the definition of
“Environmental Laws.”
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, treaty, order, policy, rule
or regulation, (b) any change in any law, treaty, order, policy, rule, or
regulation or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority. It is understood and agreed that (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rates, guidelines
and directives thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.
A “Change of Control” shall be deemed to have occurred if:
(a)    Holdings ceases to own, beneficially and of record, 100% of the Capital
Securities of the Parent Borrower;
(b)    at any time a “change of control” or similar event occurs under any
Material Indebtedness;
(c)    at any time prior to the consummation of an IPO, the Permitted Holders
(collectively) cease to have the power, directly or indirectly, to vote or
direct the voting of the Voting Stock of Holdings representing a majority of the
voting power of the total outstanding Voting Stock of Holdings; provided that
the occurrence of the foregoing event shall not be deemed a Change of Control
if, and for any reason whatsoever, (A) the Permitted Holders otherwise have the
right, directly or indirectly, to designate (and do so designate) a majority of
the members of the Board of Directors of Holdings or of the sole managing member
of Holdings, or a Permitted Holder serves as the sole managing member of
Holdings, or (B) the Permitted Holders own, directly or indirectly, of record
and beneficially an amount of the Capital Securities of Holdings equal to an
amount more than fifty percent (50%) of the amount of the Capital Securities of
Holdings owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Original Closing Date and such ownership by the Permitted
Holders represents the block of Voting Stock of Holdings held by any Person, or
related group for purposes of Section 13(d) of the Exchange Act, having the
largest aggregate voting power; or
(d)    (i) the Permitted Holders (collectively) shall fail to own, or to have
the power to vote or direct the voting of, Voting Stock of Holdings representing
more than 35% of the voting power of the total outstanding Voting Stock of
Holdings, (ii) the Permitted Holders cease to own Capital Securities
representing more than 35% of the total economic interests of the Capital
Securities of Holdings or (iii) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause such
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Holdings representing more than 25% of the voting
power of the total outstanding Voting Stock of Holdings, and the Permitted
Holders (collectively) cease to have the power, directly or indirectly, to vote
or direct the voting of the Voting Stock of Holdings representing a majority of
the voting power of the total outstanding Voting Stock of Holdings; or
(e)    upon and following an IPO, during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Holdings (together with any new directors whose election to such
Board of Directors or whose nomination for election was approved by a vote of a
majority of the members of the Board of Directors of Holdings, which members
comprising such majority are then still in office and were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Holdings.
For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Capital Securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Charges” has the meaning specified in Section 12.14.
“Class,” when used in reference to any Loan, refers to whether such Loan is a
Revolving Credit Loan, Term Loan (or Incremental Term Loan or Extended Term Loan
of a new tranche or other new class of Loans) or Swingline Loan and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, an Extended Revolving Credit Commitment, Term Loan Commitment
(or Incremental Term Commitment or other commitment of a new tranche) or
Swingline Commitment, in each case, under this Agreement.
“Closing Date Financial Statements” shall have the meaning assigned to such term
in Section 7.02(a).
“Closing Date Material Adverse Effect” means any event, circumstance, change in
or effect on Holdings and its Subsidiaries that has been or would reasonably be
expected to be materially adverse to the consolidated operations, results of
operations, business, assets, liabilities or financial condition of Holdings and
its Subsidiaries, taken as a whole or that materially impairs the ability of
Holdings or the Sellers (as defined in the Acquisition Agreement on the date of
the Fee Letter) to consummate the transactions contemplated by the Acquisition
Agreement; provided, however, that none of the following, either alone or in
combination, shall be considered in determining whether there has occurred or is
likely to occur a “Closing Date Material Adverse Effect”: (a) events,
circumstances, changes or effects that generally affect the industries in which
Holdings and its Subsidiaries operate (including legal and regulatory changes)
that do not materially and disproportionately affect Holdings and its
Subsidiaries; (b) changes in general economic or political conditions or events,
circumstances, changes or effects affecting the securities markets generally
that do not materially and disproportionately affect Holdings and its
Subsidiaries; (c) changes arising from the consummation of the transactions
contemplated by, or the announcement of the execution of, the Acquisition
Agreement, including (i) any actions of competitors, (ii) any actions taken by
or losses of employees or (iii) any delays or cancellations of orders for
products or services; (d) any reduction in the price of services or products
offered by Holdings and its Subsidiaries in response to the reduction in price
of comparable services or products offered by a competitor; (e) any event,
circumstance, change or effect that results from any action taken pursuant to or
in accordance with the express requirements of the Acquisition Agreement or with
the express consent of Parent and each of the Arrangers; (f) changes arising
from earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires
or other natural disasters or weather conditions in the United States or any
other country or region in the world; (g) changes caused by a material worsening
of current conditions caused by acts of terrorism or war (whether or not
declared) occurring after the date of the Acquisition Agreement; and (h) changes
or modifications in GAAP (as defined in the Acquisition Agreement on the date of
the Fee Letter) or applicable Governmental Requirement (as defined in the
Acquisition Agreement on the date of the Fee Letter) or interpretations thereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Instrument.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
“Commitment” shall mean for any Lender, its Revolving Credit Commitment and/or
Term Commitment, as applicable, and for the Swingline Lender, its Swingline
Commitment.
“Companies” shall mean Holdings, the Parent Borrower and the other Restricted
Subsidiaries; and “Company” shall mean any one of them.
“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit C to the Original Credit Agreement.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Parent Borrower and its Consolidated Restricted Subsidiaries for
such period, determined in accordance with GAAP.
“Consolidated Debt” shall mean, without duplication, all Debt, excluding any
liabilities, obligations and guarantees if owed or guaranteed by a Restricted
Subsidiary to another Restricted Subsidiary.
“Consolidated Debt for Borrowed Money” shall mean, without duplication, the
difference of (a) all Debt for Borrowed Money, excluding any liabilities,
obligations and guarantees if owed or guaranteed by a Restricted Subsidiary to
another Restricted Subsidiary minus (b) the aggregate amount of unrestricted
cash and Cash Equivalents determined without giving pro forma effect to the
proceeds of Debt incurred on such date of the Parent Borrower and the other
Restricted Subsidiaries on the consolidated balance sheet of the Parent Borrower
and the other Restricted Subsidiaries as of such date in excess of $3.0 million
but not to exceed $50.0 million.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Parent Borrower and its Consolidated Restricted Subsidiaries for
such period, determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (i) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (other than in the case of clause (g)) and without duplication (and with
respect to the portion of Consolidated Net Income attributable to any Restricted
Subsidiary (other than the Parent Borrower) only if a corresponding amount would
be permitted at the date of determination to be distributed to the Parent
Borrower by such Restricted Subsidiary without prior approval (that has not been
obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Governmental Requirements applicable to such
Restricted Subsidiary or its equityholders):
(a) Consolidated Interest Expense for such period,
(b) Consolidated Amortization Expense for such period,
(c) Consolidated Depreciation Expense for such period,
(d) Consolidated Tax Expense for such period,
(e) Pre−Opening Expenses,
(f) the aggregate amount of all other non−cash charges reducing Consolidated Net
Income (excluding any non−cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period (including without
limitation non−cash expenses relating to the payment of employee and director
compensation), and
(g) the amount of “run-rate” cost savings projected by the Parent Borrower in
good faith and certified by the chief financial officer of the Parent Borrower
in writing to the Administrative Agent to result from actions either taken or
initiated prior to or during such period (which cost savings shall be calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period), net of the amount of actual benefits realized or expected
to be realized prior to or during such period from such actions; provided that
(A) the chief financial officer of the Parent Borrower shall have certified to
the Administrative Agent that (x) such cost savings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions and (y) such actions have been taken or initiated and
the benefits resulting therefrom are anticipated by the Parent Borrower to be
realized within 12 months, (B) no cost savings shall be added pursuant to this
clause (g) to the extent duplicative of any expenses or charges relating to such
cost savings that are otherwise included in Consolidated EBITDA with respect to
such period or duplicative of any Pro Forma Adjustment and (C) the aggregate
amount of cost savings added pursuant to this clause (g) shall not exceed, when
taken together (without duplication) with any Pro Forma Adjustments and any
adjustments under the definition of “Consolidated Net Income” addressed in the
proviso thereto, 10% of Consolidated EBITDA (determined without giving effect to
any such adjustments) for any period of four consecutive fiscal quarters; minus
(ii) the aggregate amount of all non−cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business and amortization of cash received and recorded of
deferral revenues) for such period.
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall (i) be calculated on a Pro Forma Basis to give effect to the Acquisition,
any Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if the Acquisition and each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period and (ii) without duplication of clause (i) include (or exclude)
Consolidated EBITDA attributable to acquired (or disposed of) Restaurants prior
to the date of such acquisition (or disposition) and during the applicable Test
Period adjusted, without duplication (including without duplication of any Pro
Forma Adjustments), for tangible operational changes achievable within one year
after the consummation of the acquisition (or disposition) due to field expense
differentials, royalty payments, contractual rent payments on real estate and
equipment and general and administrative cost differences, payments in respect
of supply contracts and insurance policies, all as certified by the president or
chief financial officer of the Parent Borrower, together with appropriate
documentation supporting the reasonableness of any such adjustments
(collectively, the “Acquired EBITDA”).
Notwithstanding the foregoing, Consolidated EBITDA shall be $28,289,000,
$34,579,000, $26,452,000, and $22,566,000, for the fiscal quarters ending
December 28, 2010, March 29, 2011, June 28, 2011, and September 27, 2011,
respectively.
“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA plus Rent Expense (to the extent deducted in
the determination of Consolidated Net Income for such Test Period) for such Test
Period to (y) Consolidated Interest Expense plus Rent Expense for such Test
Period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (net of interest income) of the Parent Borrower
and its Consolidated Restricted Subsidiaries for such period determined in
accordance with GAAP plus, without duplication:
(a) imputed interest on Capitalized Lease Obligations of the Parent Borrower and
the other Restricted Subsidiaries for such period;
(b) commissions, discounts and other fees and charges owed by the Parent
Borrower or any of the other Restricted Subsidiaries with respect to letters of
credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period;
(c) cash contributions to any employee stock ownership plan or similar trust
made by the Parent Borrower or any of the other Restricted Subsidiaries to the
extent such contributions are used by such plan or trust to pay interest or fees
to any Person (other than Holdings or a Wholly−Owned Restricted Subsidiary) in
connection with Debt incurred by such plan or trust for such period;
(d) all interest paid or payable with respect to discontinued operations of the
Parent Borrower or any of the other Restricted Subsidiaries for such period;
(e) the interest portion of any deferred payment obligations of the Parent
Borrower or any of the other Restricted Subsidiaries for such period;
(f) all interest on any Debt of the Parent Borrower or any of the other
Restricted Subsidiaries of the type described in clause (vi), (vii) or (viii) of
the definition of “Debt” for such period;
provided that (a) debt issuance costs, debt discount or premium, other financing
fees and one-time up-front costs associated with Hedging Agreements and related
expenses, including any amortization thereof shall be excluded from the
calculation of Consolidated Interest Expense and (b) Consolidated Interest
Expense shall be calculated after giving effect to Hedging Agreements related to
interest rates (including associated costs), but excluding unrealized gains and
losses with respect to Hedging Agreements related to interest rates.
Consolidated Interest Expense shall (i) be calculated on a Pro Forma Basis to
give effect to any Debt incurred, assumed or permanently repaid or extinguished
during the relevant Test Period in connection with the Acquisition, any
Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period and (ii) without
duplication of clause (i), include (or exclude) Consolidated Interest Expense
attributable to acquired (or disposed of) Restaurants prior to the date of such
acquisition (or disposition) and during the applicable Test Period.
“Consolidated Net Income” shall mean for any period the net income or loss of
the Parent Borrower and its Consolidated Restricted Subsidiaries for such period
determined in accordance with GAAP, adjusted by (a) subtracting therefrom,
without duplication, to the extent included in calculating such consolidated net
income or loss, (i) net earnings or losses attributable to minority interests in
Subsidiaries; (ii) extraordinary gains or losses, together with any related
provision for taxes on any such gain (or the tax effect of any such loss); (iii)
net earnings or losses of any Restricted Subsidiary (other than the Parent
Borrower) accrued prior to the date it became a Restricted Subsidiary; (iv) net
earnings of any business entity (other than a Restricted Subsidiary) in which
the Parent Borrower or any of the other Restricted Subsidiaries has an ownership
interest unless such net earnings shall have been received by the Parent
Borrower or, subject to clause (v), any of the other Restricted Subsidiaries in
the form of cash distributions; (v) any portion of net earnings of any
Restricted Subsidiary (other than the Parent Borrower) which for any reason is
unavailable for distribution to the Parent Borrower; (vi) any reversal of any
contingency reserve to the extent such contingency reserve was established prior
to such period; (vii) any gain (or loss), together with any related provisions
for taxes on any such gain (or the tax effect of any such loss), realized during
such period by the Parent Borrower or any of the other Restricted Subsidiaries
upon any Asset Sale (other than any dispositions in the ordinary course of
business) by the Parent Borrower or any of the other Restricted Subsidiaries;
(viii) unrealized gains and losses with respect to Hedging Obligations for such
period; (ix) the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income; (x) accruals and
reserves that are established or adjusted as a result of the Acquisition and any
related transactions in accordance with GAAP (including any adjustment of
estimated payouts on existing earn-outs) or changes as a result of the adoption
or modification of accounting policies during such period; (xi) stock-based
award compensation expenses; (xii) any income (loss) attributable to deferred
compensation plans or trusts and (xiii) any income (loss) from investments
recorded using the equity method, and (b) adding thereto, without duplication,
to the extent deducted in calculating such consolidated net income or loss, (i)
cash expenses relating to the payment of employee and director compensation in
the form of Capital Securities, (ii) the amount of management, monitoring,
consulting and advisory fees, indemnities and related expenses paid or accrued
in such period to (or on behalf of) the Sponsor (including any termination fees
payable in connection with the early termination of management and monitoring
agreements) to the extent permitted to be paid or accrued pursuant to this
Agreement, (iii) any non−recurring fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with the
Acquisition, any Permitted Acquisition, any Asset Sales, Permitted Investments,
issuance or repayment of Debt (including on the Restatement Effective Date),
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt or equity instrument (in each case, including any such
transaction consummated prior to the Original Closing Date and whether or not
such transactions are consummated) and any non−recurring charges or merger costs
incurred during such period as a result of any such transaction; (iv)
non-recurring charges (including any unusual or non-recurring operating expenses
directly attributable to the implementation of cost savings initiatives),
severance and integration costs, costs related to closure/consolidation of
Restaurants, stores and facilities and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities); (v) restructuring charges, accruals or reserves (including
restructuring costs related to Permitted Acquisitions after the Original Closing
Date and adjustments to existing reserves); (vi) the amount of any net losses
from discontinued operations in accordance with GAAP; (vii) any loss relating to
amounts paid in cash prior to the stated settlement date of any hedging
obligation during such period; (viii) for the fourth fiscal quarter of 2011,
$300,000 representing the portion of the amounts of advertising expected to be
rebated to the Parent Borrower and the other Restricted Subsidiaries in 2012;
(ix) expenses (including legal fees and expenses, settlement payments or other
judgment award payments) incurred in connection with the Jeffery Wass and Mark
Smith et. Al. vs. NPC International, Inc., Case No. 2:09 CV 2254 JWL KGS (and
any appeal or settlement thereof) and related state level lawsuits; and (x) a
run rate adjustment for delivery drivers to account for the number of drivers
converted to the tip wage payment system on the last day of such period as if
they were on the tip wage payment system on the first day of such period;
provided that all amounts added to Consolidated Net Income pursuant to
subclauses (iv) and (v) of clause (b) above shall not exceed, when taken
together (without duplication) with any Pro Forma Adjustments and any
adjustments pursuant to clause (g) of the definition of “Consolidated EBITDA”,
10% of Consolidated EBITDA (determined without giving effect to any of the
foregoing adjustments) for any period of four consecutive fiscal quarters. There
shall be included in Consolidated Net Income, without duplication, the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period. There shall be excluded from Consolidated Net Income for any period
the effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Parent Borrower and the other Restricted Subsidiaries), as a
result of the Acquisition and any related transactions, any Permitted
Acquisitions or the amortization or write-off of any amounts thereof. In
addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions.
“Consolidated Restricted Subsidiaries” shall mean each Consolidated Subsidiary
that is also a Restricted Subsidiary.
“Consolidated Subsidiaries” shall mean each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP. Unless otherwise indicated, each reference
to the term “Consolidated Subsidiary” shall mean a Subsidiary consolidated with
Holdings.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Parent Borrower and its Consolidated Restricted Subsidiaries for such period,
determined in accordance with GAAP.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.
“Convertible Securities” shall mean any debt instrument that is by its terms
convertible into an equity interest in Holdings or any of its Wholly-Owned
Restricted Subsidiaries.
“Covered Taxes” shall mean all Taxes other than Excluded Taxes.
“Cure Amount” shall have the meaning given to such term in Section 10.04(a).
“Cure Right” shall have the meaning given to such term in Section 10.04(a).
“Debt” shall mean, for any Person the sum of the following (without
duplication): (i) all payment obligations of such Person for borrowed money or
evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all payment obligations of such
Person (whether contingent or otherwise) in respect of bankers’ acceptances,
letters of credit, surety or other bonds and similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services (excluding those for borrowed money, trade accounts payable in the
ordinary course of business, accrued payroll and any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP); (iv) Capitalized Lease Obligations of such Person
(whether contingent or otherwise); (v) the purchase price for any asset leased
to such Person pursuant to a “synthetic lease” (i.e., a lease that is treated as
an operating lease in accordance with GAAP) or similar arrangement that such
Person would have to pay in order to acquire the asset that is the subject of
such lease or arrangement at the end of the stated term thereof; (vi) all Debt
(as described in the other clauses of this definition) of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; (vii) all Debt (as described in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the debtor or payment obligations of others; (viii) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position of others; (ix) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person (excluding trade accounts payable or commitments in the ordinary course
of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP); (x) any
Disqualified Capital Stock of such Person; (xi) any Debt of a Special Entity or
other third parties for which such Person is liable either by agreement or
because of a Governmental Requirement; and (xii) all Hedging Obligations of such
Person; provided that the term “Debt” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller and (iii) any amounts owing under beverage contracts with beverage
providers. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Debt
expressly provide that such Person is not liable therefor.
“Debt for Borrowed Money” shall mean, for any Person, such Person’s Debt, but
without giving effect to clauses (ii), (v), and (xii), and contingent
obligations set forth in clause (iv), in each case of the definition of Debt.
“Debt Issuance” shall mean the incurrence by Holdings or any of its Restricted
Subsidiaries of any Debt after the Original Closing Date (other than as
permitted by Section 9.01).
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Debt for such period.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Governmental Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would become an Event of Default.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Collateral Agent,
any Issuing Bank, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder or under any other Loan Document (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two Business Days of the date when due, (b) has notified the Parent Borrower,
the Administrative Agent, any Issuing Bank or any Swingline Lender in writing
that it does not intend to comply with such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) will not be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Parent Borrower made in
connection with a good faith belief that such Lender will not comply with its
funding obligations hereunder, to confirm in writing to the Administrative Agent
and the Parent Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Parent Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other Federal
or state regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Discount Range” has the meaning provided in Section 2.08(j)(ii).
“Discounted Prepayment Option Notice” has the meaning provided in Section
2.08(j)(ii).
“Discounted Voluntary Prepayment” has the meaning provided in Section
2.08(j)(i).
“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.08(j)(vii).
“Disqualified Capital Stock” shall mean any Capital Security of any Person
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
(other than, in respect of stock options, warrants or other Capital Securities
held by employees or directors of such Person or its Affiliates, the termination
of employment or retirement of such employees or directors), (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Securities referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Final Maturity Date, or (c) contains any repurchase obligation which may come
into effect prior to payment in full of all Obligations; provided, however, that
any Capital Securities that would not constitute Disqualified Capital Stock but
for provisions thereof giving holders thereof (or the holders of any security
into or for which such Capital Securities is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Securities upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Final Maturity Date shall not constitute
Disqualified Capital Stock if such Capital Securities provide that the issuer
thereof will not redeem any such Capital Securities pursuant to such provisions
prior to the repayment in full of the Obligations.
“Documentation Agents” shall mean Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New York Branch, and
Regions Bank, together with their respective successors.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Material Restricted Subsidiary” means any Restricted Subsidiary of
Holdings (other than the Borrowers and any Foreign Subsidiaries) that is a
Material Subsidiary.
“Embargoed Person” shall have the meaning given to such term in Section 9.27.
“Environmental Laws” shall mean any and all Governmental Requirements pertaining
to pollution, or protection of the environment and health and safety (to the
extent relating to exposure to Hazardous Materials), including without
limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended. The term “oil” shall have
the meaning specified in OPA and the terms “hazardous substance” and “release”
(or “threatened release”) have the meanings specified in CERCLA; provided,
however, that (i) in the event either OPA or CERCLA is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (ii) to the extent the
laws of the state in which any Property of Holdings or any of its Subsidiaries
is located establish a meaning for “oil,” “hazardous substance” or “release”
which is broader than that specified in either OPA or CERCLA, such broader
meaning shall apply.
“Equity Financing” shall mean the direct or indirect cash equity contributions
of the Sponsor or management to Holdings (which to the extent constituting other
than common equity of Holdings, such capital shall be on terms and conditions
and pursuant to documentation reasonably satisfactory to the Arrangers) and the
contribution thereof to the Parent Borrower as common equity.
“Equity Proceeds” shall mean the aggregate sum of (i) the net proceeds received
after the Original Closing Date by Holdings (a) from the issuance or sale of
Qualified Capital Stock of Holdings or (b) any contributions to the capital of
Holdings plus (ii) the net proceeds received after the Original Closing Date by
Holdings upon (a) the exercise of any warrants, options or similar instruments
with respect to Qualified Capital Stock issued by Holdings and (b) the
conversion of any Convertible Securities into common stock or other Qualified
Capital Stock, but in the case of each of clauses (i) and (ii) excluding any
Cure Amount.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder, as amended from time
to time and any successor statute.
“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with Holdings, the Parent Borrower or any of the
other Restricted Subsidiaries would be deemed to be a “single employer” within
the meaning of subsections (b), (c), (m) or (o) of Section 414 of the Code.
“ERISA Event” shall mean (i) a “reportable event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than an event with respect to
which the notice requirement has been waived under applicable regulations), (ii)
the withdrawal of Holdings, the Parent Borrower, any of the other Restricted
Subsidiaries or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, (iii) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings to terminate a Plan by the PBGC, or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Event of Default” shall have the meaning assigned such term in Section 10.01.
“Excepted Liens” shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due (or not delinquent) or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (ii) Liens in connection
with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations not yet due or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (iii) operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, workers’, materialmen’s,
construction or other like Liens arising by operation of law in the ordinary
course of business or landlord’s liens, each of which is in respect of
obligations that have not been outstanding more than 90 days or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP; (iv) any Liens reserved
in leases for rent or royalties and for compliance with the terms of the leases
in the case of leasehold estates, to the extent that any such Lien referred to
in this clause does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held by the Parent
Borrower or any other Restricted Subsidiary or materially impair the value of
such Property subject thereto; (v) encumbrances (other than to secure the
payment of borrowed money or the deferred purchase price of Property or
services), easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any rights of way or other Property of the Parent
Borrower or any other Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions, encroachments and deficiencies in
title of any rights of way or other Property which in the aggregate do not
materially impair the use of such rights of way or other Property for the
purposes of which such rights of way and other Property are held by the Parent
Borrower or any other Restricted Subsidiary or materially impair the value of
such Property subject thereto; (vi) Liens pursuant to the Security Instruments;
(vii) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which the applicable Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, the Parent Borrower shall maintain cash reserves adequate to
satisfy its good faith estimate of the amount of such Lien; (viii) Liens (other
than any Lien imposed by ERISA) (x) imposed by Governmental Requirements or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(A) with respect to clauses (x), (y) and (z) of this clause (viii), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP and (B) to the extent such Liens are not imposed by
Governmental Requirements, such Liens shall in no event encumber any property
other than cash and cash equivalents; (ix) Liens arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into by any Company in the ordinary course of business in accordance
with the past practices of such Company; (x) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more accounts maintained by any Company, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Debt; (xi) licenses of Intellectual Property granted by any Company in
the ordinary course of business; (xii) the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases or
consignment of goods; (xiii) the existence of the “equal and ratable” clause in
the Senior Notes Documents (but not any security interests granted pursuant
thereto); (xiv) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business; and (xv) Liens (x) on cash advances in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 9.03 to be applied against the purchase price for such Investment and
(y) consisting of an agreement to dispose of any property in an Asset Sale
permitted under Section 9.16, in each case, solely to the extent such Investment
or disposition, as the case may be, would have been permitted on the date of the
creation of such Lien.
“Excess Amount” shall have the meaning assigned to such term in Section 2.08(g).
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
(a)    Debt Service for such Excess Cash Flow Period;
(b)    any voluntary prepayments of Debt (other than the Loans) so long as (i)
such amounts are not already reflected in Debt Service, during such Excess Cash
Flow Period and (ii) such prepayments are not funded with proceeds of Debt;
(c)    Total Capital Expenditures, Permitted Acquisitions and post-closing
payments made pursuant to the Acquisition Agreement during such Excess Cash Flow
Period (excluding Total Capital Expenditures made in such Excess Cash Flow
Period where a certificate in the form contemplated by the following clause (d)
was previously delivered) that are paid in cash (other than to the extent that
any such Total Capital Expenditures or Permitted Acquisitions are consummated
utilizing the Available Amount);
(d)    Total Capital Expenditures and Permitted Acquisitions that the Parent
Borrower or any of the other Restricted Subsidiaries shall, during such Excess
Cash Flow Period, become obligated to make but that are not made during such
Excess Cash Flow Period (other than to the extent that any such Total Capital
Expenditures or Permitted Acquisitions are to be consummated utilizing the
Available Amount); provided that the Parent Borrower shall deliver a certificate
to the Administrative Agent not later than 90 days after the end of such Excess
Cash Flow Period, signed by a Responsible Officer of the Parent Borrower and
certifying that such Total Capital Expenditures will be made in the following
Excess Cash Flow Period;
(e)    taxes of Holdings (or any direct or indirect parent company thereof), the
Parent Borrower and the other Restricted Subsidiaries that were paid in cash
during such Excess Cash Flow Period (whether directly by such entity or in a
Restricted Payment to the owner of such Person’s Capital Securities for such
purpose, or will be paid within six months after the end of such Excess Cash
Flow Period and for which reserves have been established;
(f)    to the extent permitted to be made pursuant to Section 9.18, (i)
management fees paid pursuant to the Advisory Services Agreement in accordance
with this Agreement and (ii) indemnities and expenses, in each case, paid or
accrued pursuant to the Advisory Services Agreement during such period to, or
for the benefit of, the Sponsor or its Affiliates;
(g)    debt issuance costs, debt discount or premium, other financing fees and
one-time up-front costs associated with Hedging Agreements and related expenses;
and
(h)    (i) all other cash expenses otherwise added back to Consolidated EBITDA
or Consolidated Net Income during such Excess Cash Flow Period, (ii) all amounts
added back to Consolidated EBITDA under clause (i)(g) thereof and (iii) all
amounts added back to Consolidated Net Income under clause (b)(x) thereof;
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period;
plus, without duplication:
(a)    all proceeds received during such Excess Cash Flow Period of any Debt to
the extent used to finance Total Capital Expenditures (other than Debt under
this Agreement to the extent there is no corresponding deduction to Excess Cash
Flow above in respect of the use of such borrowings); and
(b)    to the extent any permitted Total Capital Expenditures referred to in
clause (d) above do not occur in the Excess Cash Flow Period specified in the
certificate of the Parent Borrower provided pursuant to clause (d) above, such
amounts of Total Capital Expenditures that were not so made in the Excess Cash
Flow Period specified in such certificates.
“Excess Cash Flow Period” shall mean each fiscal year of the Parent Borrower
ending in 2012 or later.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Assets” shall mean (i) the Voting Stock issued by the Parent Borrower
or any of its Subsidiaries (but specifically excluding the proceeds from the
sale or other disposition of any such Voting Stock, dividends (other than those
paid in such Voting Stock) thereon and other proceeds thereof), (ii) Capital
Securities of Foreign Subsidiaries of the Parent Borrower other than first-tier
Foreign Subsidiaries and (iii) the right, title and interest of the Parent
Borrower or any of its Subsidiaries that is a Pizza Hut franchisee under any
Pizza Hut Franchise Agreement to the extent a pledge thereof is prohibited by
the express terms thereof (but specifically excluding the proceeds of the sale
or other disposition of such right, title and interest or any portion thereof or
other proceeds thereof).
“Excluded Taxes” shall mean with respect to any Lender, the Issuing Bank and the
Administrative Agent or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by a jurisdiction (or any political subdivision thereof) as a result of any
present or former connection between such recipient and the jurisdiction (or
political subdivision thereof) (other than a connection arising or deemed to
arise solely as a result of the Loan Documents and/or any transactions
contemplated by the Loan Documents), (b) any branch profits taxes imposed by
Section 884(a) of the Code, or any similar tax, imposed by a jurisdiction
described in clause (a), (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Borrower under Section 5.04(b), any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender pursuant to any laws in effect at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such United States federal withholding tax pursuant to Section 4.06; (d) any tax
resulting from the failure of a Lender to comply with the provisions of Section
4.06(e); (e) any tax resulting from the failure of the Administrative Agent to
comply with the provisions of Section 4.06(k); and (f) any United States federal
withholding taxes imposed under FATCA.
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001.
“Existing Issuing Bank” shall mean each bank which issued Existing Letters of
Credit.
“Existing Letters of Credit” means all letters of credit outstanding on the
Original Closing Date, as more fully described on Schedule 1.01(b) to the
Original Credit Agreement.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.13(a).
“Extended Term Loans” has the meaning specified in Section 2.13(a).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.13(a).
“Extending Term Lender” has the meaning specified in Section 2.13(a).
“Extension” has the meaning specified in Section 2.13(a).
“Extension Offer” has the meaning specified in Section 2.13(a).
“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” shall mean that certain letter agreement among Barclays, GS Bank
and Parent dated November 6, 2011, as the same may be amended or replaced from
time to time.
“Final Maturity Date” shall mean the latest of the (i) Term Loan Maturity Date,
(ii) any Incremental Term Loan Maturity Date applicable to existing Incremental
Term Loans, as of any date of determination, (iii) any maturity date applicable
to an Extended Revolving Credit Commitment, as of any date of determination and
(iv) any maturity date applicable to an Extended Term Loan, as of any date of
determination.
“Financial Covenants” shall mean each of the financial covenants set forth in
Sections 9.12 and 9.13 of this Agreement.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Person.
“First Maturing Revolving Credit Loans” shall mean the Class of Revolving Credit
Commitments maturing on the First Revolving Credit Termination Date.
“First Revolving Credit Termination Date” shall mean the earliest Revolving
Credit Termination Date then in effect in respect of any Class of Revolving
Credit Commitments.
“Fiscal Quarters” shall mean the quarterly fiscal periods of Holdings ending on
the last Tuesday of March, June, September and December in each year.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, as now or hereafter in effect or any successor statute thereto, (ii)
the Flood Disaster Protection Act of 1973, as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994, as now or hereafter in effect or any successor statute thereto, (iv) the
Flood Insurance Reform Act of 2004 and (v) Biggert-Waters Flood Insurance Reform
Act of 2012 as now or hereafter in effect or any successor statute thereto.
“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Franchise Agreement” shall mean the Pizza Hut Franchise Agreements and each
franchise agreement related to a Restaurant pursuant to which any Borrower or
any Guarantor operates Restaurants, as the same may from time to time be
amended, supplemented, restated or otherwise modified.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s outstanding LC Exposure
with respect to Letters of Credit issued by such Issuing Bank other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to any Swingline Lender,
such Defaulting Lender’s Revolving Credit Percentage Share of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or cash collateralized in accordance with the
terms hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for any calculation under
this Agreement relating to leases (whether operating or capitalized) and any
related calculations, GAAP shall mean GAAP as in effect on the Original Closing
Date.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Governmental Real Property Disclosure Requirements” shall mean any Governmental
Requirement requiring notification of the buyer, lessee, mortgagee, assignee or
other transferee of any Real Property, facility, establishment or business, or
notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property, facility,
establishment or business, of the actual or threatened presence or “release” in
or into the environment, or the use, disposal or handling of a “hazardous
substance” on, at, under or near the Real Property, facility, establishment or
business to be sold, leased, mortgaged, assigned or transferred (terms in
quotations are defined within the definition of Environmental Laws).
“Governmental Requirement” shall mean the common law and any applicable law,
statute, code, ordinance, order, determination, rule, regulation, judgment,
decree, injunction, franchise, permit, certificate, license, authorization or
other legally enforceable directive or requirement, including, without
limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.
“GS Bank” shall mean Goldman Sachs Bank USA.
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 13.01.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean any material, substance, pollutant,
contaminant, chemical, constituent, compound or waste, including without
limitation any asbestos or any asbestos-containing material, polychlorinated
biphenyls, hazardous substance, oil, petroleum, crude oil or any fraction
thereof, subject to regulation or which can give rise to liability under any
applicable Environmental Laws.
“Hedging Agreements” shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Increased Commitments” shall have the meaning assigned to such term in
Section 2.12(a).
“Increasing Lender” shall have the meaning assigned to such term in
Section 2.12(a).
“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.12(a).
“Indemnified Liabilities” shall have the meaning assigned such term in Section
11.06.
“Indemnified Parties” shall have the meaning assigned such term in Section
12.03(a)(ii).
“Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.
“Intellectual Property” shall have the meaning assigned to such term in
Section 7.24(a).
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit D to the Original Credit Agreement or such other form reasonably
satisfactory to the Administrative Agent.
“Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as a Borrower may select as provided in Section 2.02 (or such longer
period as may be requested by a Borrower and agreed to by each Lender of the
applicable Class of Loans), except that each Interest Period which commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) no Interest Period may end after (A) the
Revolving Credit Termination Date with respect to Revolving Credit Loans, (B)
the Term Loan Maturity Date with respect to Term Loans (other than Incremental
Term Loans) or (C) the applicable Incremental Term Loan Maturity Date with
respect to the applicable Incremental Term Loans; (ii) no Interest Period for
any LIBOR Loan may end after the due date of any installment, if any, provided
for in Section 3.01 to the extent that such LIBOR Loan would need to be prepaid
prior to the end of such Interest Period in order for such installment to be
paid when due; (iii) each Interest Period which would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day); and (iv) no Interest Period shall
have a duration of less than one month and, if the Interest Period for any LIBOR
Loans would otherwise be for a shorter period, such Loans shall not be available
hereunder.
“Investments” shall have the meaning assigned to such term in Section 9.03.
“IPO” shall mean the first underwritten public offering by Holdings of its
Capital Securities after the Original Closing Date pursuant to a registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act.
“Issuing Bank” shall mean Barclays, any Existing Issuing Bank or any other
Revolving Credit Lender agreed to between the Parent Borrower, such Revolving
Credit Lender and the Administrative Agent to issue Letters of Credit.
Notwithstanding anything herein to the contrary, neither Barclays nor any of its
branches or affiliates shall be required to issue commercial letters of credit
hereunder.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E to the Original Credit Agreement.
“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an
Issuing Bank, together with a request for LC Disbursement in a form as the
Administrative Agent and an Issuing Bank approve.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed by the Borrowers on the date when
made or refinanced as a Revolving Borrowing.
“LC Commitment” at any time shall mean the lesser of (i) $50.0 million and (ii)
the aggregate Maximum Revolving Credit Amounts at such time.
“LC Commitment Amount” means, as to any Issuing Bank, its commitment to issue
Letters of Credit, and to amend, renew or extend Letters of Credit previously
issued by it, pursuant to Section 2.03, in an aggregate face amount at any time
outstanding not to exceed (a) in the case of any Issuing Bank party hereto as of
the Restatement Effective Date, the LC Commitment (minus any LC Commitment
Amount assumed pursuant to clause (b)) and (b) in the case of any Revolving
Credit Lender that becomes an Issuing Bank hereunder thereafter, that amount
which shall be set forth in the written agreement by which such Lender shall
become an Issuing Bank, in each case as the maximum outstanding face amount of
Letters of Credit to be issued by such Issuing Bank, as such commitment may be
changed from time to time pursuant to the terms hereof or with the agreement in
writing of such Lender, the Parent Borrower and the Administrative Agent. The
aggregate LC Commitment Amounts of all Issuing Banks shall be less than or equal
to the LC Commitment at all times.
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or the extension of the expiry date thereof, or the renewal or increase
of the amount thereof.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Documents” means, as to any Letter of Credit, each LC Application and any
other document, agreement and instrument entered into by the applicable Issuing
Bank and the applicable Borrower or in favor of such Issuing Bank and relating
to such Letter of Credit.
“LC Expiration Date” means the day that is five Business Days prior to the
scheduled Revolving Credit Termination Date then in effect (or, if such day is
not a Business Day, the immediately preceding Business Day).
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Revolving Credit Percentage Share of the total LC Exposure at such time.
“LC Fee” shall have the meaning assigned to such term in Section 2.05(b) hereto.
“Leased Mortgaged Property” means each Mortgaged Property leased to a Loan Party
as lessee and identified on Schedule 8(a)(ii) to the Perfection Certificate
dated the Original Closing Date.
“Lender” shall have the meaning assigned to such term in the preamble hereto.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Debt for Borrowed Money on such date to Consolidated EBITDA for the
Test Period then most recently ended.
“LIBOR” shall mean the rate of interest determined by the Administrative Agent
to be the rate per annum to British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time), approximately 11:00 a.m. (London time) two London Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan. If such rate is not available at such time for any reason, then
“LIBOR” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s principal London branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period.
“LIBOR Adjusted Rate” shall mean, with respect to any LIBOR Loan, a rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
the Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan
for the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period; provided that,
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the LIBOR Adjusted Rate for the Term Loans be deemed to be less than
1.00%.
“LIBOR Loans” shall mean Loans the interest rates on which are determined on the
basis of rates referred to in the definition of “LIBOR Adjusted Rate.”
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, charge, hypothecation or security interest of any kind or
any arrangement to provide priority or preference intended to have the effect of
a lien or security interest, including any easement, right-of-way or other
encumbrance on title to Real Property that disrupts the proper use and
functioning of the Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing; and
(b) the lien or retained security title of a conditional vendor under any
conditional sale agreement or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property.
“Loan Documents” shall mean this Agreement, the Notes, all Letters of Credit,
the Fee Letter and the Security Instruments.
“Loan Parties” shall mean the Borrowers and the Guarantors.
“Loans” shall mean the loans as provided for by Sections 2.01(a), (b) and (c).
“Loans” shall include the Revolving Credit Loans, the Swingline Loans and the
Term Loans.
“London Business Day” shall mean any day on which dealings in Dollar deposits
are carried out in the London interbank market.
“Majority Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the aggregate
outstanding amount of all Loans and LC Exposure, held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
“Majority Revolving Credit Lenders” shall mean Lenders having more than 50% of
the sum of all Revolving Credit Loans outstanding, LC Exposure and unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the aggregate outstanding amount of all
Revolving Credit Loans and LC Exposure, held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Revolving Credit Lenders.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X
in each case of the Board of Governors of the Federal Reserve System of the
United States as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
“Material Adverse Effect” shall mean any set of circumstances or events having a
material adverse change in (a) the business, operations, Property or condition
of Holdings, the Parent Borrower and the other Restricted Subsidiaries, taken as
a whole, or (b) the validity or enforceability as to any Loan Party of any Loan
Documents or (c) the rights or remedies of the Administrative Agent, the
Collateral Agent and Lenders under the Loan Documents, taken as a whole.
“Material Indebtedness” shall mean (a) Debt under the Senior Notes Documents and
(b) any other Debt (other than the Loans and Letters of Credit, Hedging
Obligations and Capitalized Lease Obligations) of Holdings, the Parent Borrower
or any of the other Restricted Subsidiaries in an outstanding principal amount
exceeding $15.0 million.
“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S‑X.
“Maximum Rate” has the meaning specified in Section 12.14.
“Maximum Revolving Credit Amount” shall mean, as to each Revolving Credit
Lender, the amount set forth opposite such Lender’s name on Annex I to the
Original Credit Agreement under the caption “Maximum Revolving Credit Amounts”
(as the same may be reduced pursuant to Section 2.04(b) pro rata to each
Revolving Credit Lender based on its Revolving Credit Percentage Share), as
modified from time to time to reflect any assignments permitted by Section
12.06(b) (or prior to the Restatement Effective Date, pursuant to the Original
Credit Agreement) or any increase or adjustment pursuant to Amendment No. 4.
“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all Issuing Banks and Swingline Lenders, as applicable,
outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks and Swingline Lenders, as applicable,
in their sole discretion.
“Minimum Extension Condition” has the meaning specified in Section 2.13(b).
“Minimum Tranche Amount” has the meaning specified in Section 2.13(b).
“Mortgage” shall mean, whether one or more, each mortgage, deed of trust,
security agreement, fixture filing and financing statement, in the form attached
hereto as Exhibit G to the Original Credit Agreement (subject to modifications
required under local law) or such other form as is reasonably acceptable to the
Collateral Agent, whether relating to a fee or leasehold interest, executed by
the Parent Borrower and any other Loan Party, and granting a Lien in favor of
the Collateral Agent to secure the Secured Obligations, as from time to time may
be amended, supplemented, restated or otherwise modified.
“Mortgaged Property” shall mean (a) each Real Property identified as an Owned
Mortgaged Property on Schedule 8(a)(i) or a Leased Mortgaged Property on
Schedule 8(a)(ii), in each case to the Perfection Certificate dated the Original
Closing Date, and encumbered by a Mortgage pursuant to Section 8.13 and (b) each
Real Property, if any, which shall be subject to a Mortgage delivered after the
Original Closing Date pursuant to Section 8.05 or 8.09.
“Multiemployer Plan” shall mean a Plan defined as such in Section 3(37) of
ERISA.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Parent Borrower or any of the other Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Holdings, the Parent
Borrower or any of the other Restricted Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
brokers’ fees or commissions, legal, accounting and other professional and
transactional fees, all transfer and other taxes payable by the Parent Borrower
and the other Restricted Subsidiaries in connection with such Asset Sale,
including, without limitation, additional income taxes paid or payable as a
result of such sale as estimated in the Parent Borrower’s good faith);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by Holdings, the Parent Borrower or
any of the other Restricted Subsidiaries associated with the Property sold in
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds); (iii) the Parent Borrower’s good faith estimate of payments required
to be made with respect to unassumed liabilities relating to the Property sold
within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); (iv) the principal amount, premium or penalty, if any, interest and
other amounts on any Debt for borrowed money which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Debt assumed by the
purchaser of such properties); and (v) with respect to no more than 40 Sale and
Leaseback Transactions after the Original Closing Date of an owned Real Property
that replaces, rebuilds or relocates a leased Real Property after the closure
thereof, amounts spent to replace, rebuild or relocate such leased Restaurant
within 18 months prior to such transaction;
(b)    with respect to any Debt Issuance by Holdings, the Parent Borrower or any
of the other Restricted Subsidiaries, the cash proceeds thereof, net of fees,
commissions, costs and other expenses incurred in connection therewith; and
(c)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all costs and expenses (including legal, accounting and other professional and
transactional fees and all transfer and other taxes) incurred in connection with
such Casualty Event.
“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.03(b)(iii).
“Notes” shall mean the Notes provided for by Section 2.07, together with any and
all renewals, extensions for any period, increases, rearrangements,
substitutions or modifications thereof. The “Notes” shall include the Revolving
Credit Notes, the Swingline Note and the Term Notes.
“Obligations” shall mean (a) obligations of the Parent Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Parent Borrower and the
other Loan Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement obligations in
respect of Letters of Credit, interest thereon and obligations to provide Cash
Collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Parent Borrower and the
other Loan Parties under this Agreement and the other Loan Documents, and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Parent Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents.
“OFAC” shall mean the U.S. Treasury Department’s Office of Foreign Assets
Control or any successor thereto.
“Officers’ Certificate” shall mean a certificate executed by one of the
Responsible Officers, each in his or her official (and not individual) capacity.
“OPA” shall have the meaning assigned to such term in the definition of
“Environmental Laws.”
“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.
“Original Closing Date” shall mean December 28, 2011.
“Other Taxes” shall have the meaning assigned such term in Section 4.06(b).
“Owned Mortgaged Property” means each Mortgaged Property owned by a Loan Party
and identified on Schedule 8(a)(i) to the Perfection Certificate dated the
Original Closing Date.
“Parent Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Participant” shall have the meaning assigned to such term in Section 12.06(c).
“Patriot Act” shall mean Title III of Pub. L. 107-56 (signed into law
October 26, 2001).
“Payment Date” shall mean the last Business Day of each March, June, September
and December.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.
“Perfection Certificate” shall mean a certificate in the form of Exhibit H-1 to
the Original Credit Agreement or any other form approved by the Collateral
Agent, as the same shall be supplemented from time to time by a Perfection
Certificate Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit H-2 to the Original Credit Agreement or any other form approved
by the Collateral Agent.
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any Person, or of any business or division of any Person;
(b) acquisition of in excess of 50% of the Capital Securities of any Person, and
otherwise causing such Person to become a Restricted Subsidiary of such Person;
or (c) merger or consolidation or any other combination with any Person, if each
of the following conditions is met:
(i)    no Default then exists or would result therefrom;
(ii)    after giving effect to such transaction on a Pro Forma Basis, (A) the
Parent Borrower shall be in compliance with the Financial Covenants as of the
most recent Test Period (assuming, for purposes of Sections 9.12 and 9.13, that
such transaction, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the Financial Covenants ending
on or prior to the date of such transaction, had occurred on the first day of
such relevant Test Period), and (B) the Parent Borrower would be able to borrow
at least $10.0 million of additional Revolving Credit Loans pursuant to Section
2.01(a);
(iii)    if (x) the most recent Compliance Certificate delivered pursuant to
Section 8.01(c) indicates a lack of compliance with any Financial Covenant, in
each case, without giving effect to the exercise of any Cure Right during the
applicable test period or (y) the Parent Borrower has failed to deliver a
Compliance Certificate as required by Section 8.01(c), such transaction does not
occur during the period commencing with, in the case of clause (x) above, the
date such Compliance Certificate is delivered or, in the case of clause (y)
above, the date such Compliance Certificate was required to be delivered and
ending on, in each case, the date on which the next Compliance Certificate that
indicates compliance with the Financial Covenants without giving effect to the
exercise of any Cure Right during the applicable test periods is delivered
pursuant to Section 8.01(c);
(iv)    the Person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Parent Borrower and the other Restricted
Subsidiaries are permitted to be engaged in under Section 9.06 and the property
acquired in connection with any such transaction shall be made subject to the
Lien under the Security Instruments in accordance with Section 8.09 and shall be
free and clear of any Liens, other than Permitted Collateral Liens;
(v)    the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(vi)    all transactions in connection therewith shall, in all material
respects, be consummated in accordance with all applicable Governmental
Requirements;
(vii)    with respect to any transaction involving Acquisition Consideration of
more than $20.0 million, unless the Administrative Agent shall otherwise agree,
the Parent Borrower shall have provided the Administrative Agent and the Lenders
with (A) historical financial statements (which may be limited to store-level
statements of profits and losses) for the last two fiscal years (or, if less,
the number of years since formation) of the Person or business to be acquired
(audited if available) and unaudited financial statements (which may be limited
to store-level statements of profits and losses) thereof for the most recent
interim period which are available and (B) all such other information and data
relating to such transaction or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent or the Majority Lenders;
(viii)    at least 10 Business Days prior (or such shorter period as may be
agreed by the Administrative Agent) to the proposed date of consummation of the
transaction, the Parent Borrower shall have delivered to the Administrative
Agent and the Lenders an Officers’ Certificate certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance), and
(B) such transaction would not reasonably be expected to have a Material Adverse
Effect; and
(ix)    after giving effect to such transaction on a Pro Forma Basis, the
Leverage Ratio shall be at least 0.25:1.00 less than the maximum Leverage Ratio
permitted under Section 9.12 as of the end of the latest Test Period.
“Permitted Asset Swap” shall mean the substantially concurrent purchase and sale
or exchange of (or binding agreement to purchase and sell or exchange) Related
Business Assets or a combination of Related Business Assets and cash or Cash
Equivalents between Parent Borrower or a Restricted Subsidiary and another
Person (or group of affiliated Persons); provided that (i) such swap shall in
each case be for Fair Market Value, (ii) the Parent Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
the date of such swap setting forth the details of such Permitted Asset Swap and
certifying compliance with the terms of this Agreement and that no Default
exists or shall arise therefrom and (iii) any cash or Cash Equivalents received
must be applied in accordance with Section 2.08(c) (excluding the applicable of
subclause (ii) thereof).
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, the Liens permitted by Section 9.02 and (b) in the case of
Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens permitted
by Sections 9.02(a), (c), (d), (e) and (f), and those described in clauses (i),
(iii), (iv), (v), (vii) and (xiv) of the definition of “Excepted Liens”;
provided, however, on the Original Closing Date or upon the date of delivery of
each additional Mortgage under Section 8.05 or 8.09, Permitted Collateral Liens
in the case of Mortgaged Property shall also include other Liens permitted by
the Collateral Agent or identified on Schedule 1.01(c) to the Original Credit
Agreement.
“Permitted Cure Security” shall mean a Capital Security of Holdings constituting
Qualified Capital Stock.
“Permitted Holders” shall mean (a) Sponsor and its Controlled Investment
Affiliates, (b) Jim Schwartz and (c) Troy Cook.
“Permitted Liens” shall mean Liens permitted pursuant to Section 9.02.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.
“Pizza Hut Franchise Agreements” shall mean each franchise agreement between
Pizza Hut, Inc. and a Loan Party pursuant to which such Loan Party operates
Pizza Hut Restaurants, as the same may from time to time be amended,
supplemented, restated or otherwise modified.
“Pizza Hut Leases” shall mean the various lease and sublease agreements,
including such lease and sublease agreements which are in existence on the
Original Closing Date and described or referred to on Schedule 7.20 to the
Original Credit Agreement pursuant to which Holdings or any of its Restricted
Subsidiaries leases Restaurant Locations in respect of Pizza Hut Restaurants, as
the same may from time to time be amended, supplemented, restated or otherwise
modified.
“Pizza Hut Restaurants” shall mean the Pizza Hut and Wing Street restaurants
owned and operated by Holdings or any of its Restricted Subsidiaries on the
Original Closing Date, and any other Pizza Hut restaurants in which Holdings or
any of its Subsidiaries acquires an interest and operates after the Original
Closing Date.
“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA which (i) is sponsored, maintained or contributed to by Holdings, the
Parent Borrower, any of the other Restricted Subsidiaries or an ERISA Affiliate
or (ii) to which Holdings, the Parent Borrower or any of the other Restricted
Subsidiaries may have any liability (including on account of an ERISA
Affiliate).
“Platform” shall have the meaning assigned to such term in Section 8.01.
“Post-Default Rate” shall mean, in respect of any overdue principal of any Loan
or any other overdue amount payable by a Borrower under this Agreement or any
other Loan Document, a rate per annum during the period commencing on the date
such principal or amount is due until such principal or amount is paid in full
equal to 2% per annum above the Base Rate as in effect from time to time plus
the Applicable Margin (if any), but in no event to exceed the Maximum Rate;
provided, however, for a LIBOR Loan, the “Post‑Default Rate” for such principal
shall be, for the period commencing on the date such principal is due and ending
on the earlier to occur of the last day of the Interest Period therefor or the
date such principal is paid, 2% per annum above the interest rate for such Loan
as provided in Section 3.02(a)(ii), but in no event to exceed the Maximum Rate.
“Post-Transaction Period” is defined in the definition of Pro Forma Adjustment.
“Pre-Opening Expenses” shall mean all cash expenses incurred in preparation of a
Restaurant opening, to the extent not capitalized and amortized in accordance
with GAAP.
“Prepayment Notice” means a notice by a Borrower to prepay Loans, which, when in
writing, shall be substantially in the form of Exhibit P to the Original Credit
Agreement (or such other form as the Administrative Agent may approve).
“Prime Rate” shall mean the rate of interest from time to time announced
publicly by the Administrative Agent at its principal office in New York City as
its prime commercial lending rate. Such rate is set by the Administrative Agent
as a general reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate, it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.
“Principal Office” shall mean the principal office of the Administrative Agent,
presently located at 745 Seventh Avenue, New York, New York 10019.
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in the period beginning on the date such
transaction is consummated and ending on the last day of the fourth full
consecutive fiscal quarter immediately following the date on which such
transaction is consummated (the “Post-Transaction Period”) with respect to the
Acquired EBITDA of the applicable acquired Person or the Consolidated EBITDA of
the Parent Borrower, the pro forma increase or decrease in such Acquired EBITDA
or such Consolidated EBITDA, as the case may be, projected by the Parent
Borrower in good faith as a result of (a) actions taken, prior to or during such
Post-Transaction Period, for the purposes of realizing reasonably identifiable
and quantifiable cost savings, or (b) any additional costs incurred prior to or
during such Post-Transaction Period in connection with the combination of the
operations of such acquired Person with the operations of the Parent Borrower
and the other Restricted Subsidiaries; provided that (A) the chief financial
officer of the Parent Borrower shall have certified to the Administrative Agent
that (x) such increases or decreases are reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions or such incurred costs and (y) such actions or costs have been
taken, initiated or incurred and the increases or decreases resulting therefrom
are anticipated by the Parent Borrower to be realized within 12 months from the
date of taking, initiating or incurring such actions or costs, (B) so long as
such actions are taken prior to or during such Post-Transaction Period or such
costs are incurred prior to or during such Post-Transaction Period it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs will be incurred during the entirety of such Test Period, (C)
any such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, shall be without duplication for cost
savings or additional costs already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, for such Test Period, and (D) such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall not exceed, when taken together (without duplication)
with any adjustments pursuant to clause (g) of the definition of “Consolidated
EBITDA” and any adjustments under the definition of “Consolidated Net Income”
addressed in the proviso thereto, 10% of Consolidated EBITDA (determined without
giving effect to any such adjustments made pursuant to this subclause (D)) for
any period of four consecutive fiscal quarters.
“Pro Forma Basis,” means, with respect to compliance with any test or covenant
hereunder required by the terms of this Agreement to be made on a Pro Forma
Basis, that (a) to the extent applicable, the Pro Forma Adjustment shall have
been made, (b) any Debt incurred or assumed by the Parent Borrower or any of the
other Restricted Subsidiaries in connection therewith that has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Debt as at the relevant date of
determination and (c) any adjustments in accordance with Regulation S-X shall
have been made; provided that the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with Regulation S-X or the definition of Pro Forma Adjustment and are
made on a basis in accordance with GAAP (it being understood that, for the
avoidance of doubt, Pro Forma Adjustments need not be consistent with Regulation
S-X).
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.08(j)(ii).
“Public Lender” shall have the meaning assigned to such term in Section 8.01.
“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Debt (including Capitalized Lease Obligations) incurred for
the purpose of financing all or any part of the purchase price of any property
(including Capital Securities of any Person) or the cost of installation,
construction or improvement of any property and any refinancing or extensions
thereof; provided, however, that (i) such Debt is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Debt does not exceed 100% of the cost of
such acquisition, installation, construction or improvement, as the case may be.
“Qualified Capital Stock” of any Person shall mean any Capital Securities of
such Person that are not Disqualified Capital Stock.
“Qualifying Lender” has the meaning provided in Section 2.08(j)(iv).
“Qualifying Loans” has the meaning provided in Section 2.08(j)(iv).
“RCRA” shall have the meaning assigned to such term in the definition of
“Environmental Laws.”
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate running in favor of owner,
lessee or licensee) in and to any and all parcels of or interests in real
property owned, leased or operated by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Refinancing” shall mean the repayment in full, and the termination of any
commitment to make extensions of credit in connection with, all of the
outstanding indebtedness of the Parent Borrower or any of the other Restricted
Subsidiaries listed on Schedule 1.01(a) to the Original Credit Agreement.
“Register” shall have the meaning assigned to such term in Section 12.06(b)(iv).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulatory Change” shall mean, with respect to any Lender, any change after the
Original Closing Date in any Governmental Requirement (including Regulation D)
or the adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.
“Related Business Assets” shall mean Restaurants or Restaurant locations owned,
or intended to be acquired in connection with a Permitted Asset Swap, by Parent
Borrower or a Restricted Subsidiary.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Rent Expense” shall mean operating lease expense minus (plus) deferred rent
expense (income) attributable to straight lining of escalation clauses in
leases, determined in accordance with GAAP, of the Parent Borrower and its
Consolidated Restricted Subsidiaries for the applicable Test Period. Rent
Expense shall (i) be calculated on a Pro Forma Basis to give effect to the
Acquisition, any Permitted Acquisition and Asset Sales (other than any
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the Test Period thereof as if the Acquisition and each
such Permitted Acquisition had been effected on the first day of such period and
as if each such Asset Sale had been consummated on the day prior to the first
day of such period, (ii) without duplication of clause (i), include (or exclude)
Rent Expense attributable to acquired (or disposed of) Restaurants prior to the
date of such acquisition (or disposition) and during the applicable Test Period
adjusted for tangible operational changes achievable within one year after the
consummation of the acquisition (or disposition) due to contractual rent
payments on real estate as certified by the president or chief financial officer
of the Parent Borrower, together with appropriate documentation supporting the
reasonableness of any such adjustments and (iii) exclude any lease expenses to
which previously established closure reserves are applicable.
“Required Payment” shall have the meaning assigned such term in Section 4.04.
“Reserve Requirement” shall mean, for any Interest Period for any LIBOR Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which LIBOR is to be determined as provided in the definition of
“LIBOR” or (ii) any category of extensions of credit or other assets which
include a LIBOR Loan.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
“Restatement Effective Date” means December 16, 2013.
“Restaurants” shall mean the Pizza Hut Restaurants and any other restaurant
owned and operated by Holdings or any of its Restricted Subsidiaries on the
Original Closing Date, and any other such restaurants in which Holdings or any
of its Restricted Subsidiaries acquires an interest and operates after the
Original Closing Date.
“Restaurant Leases” shall mean the Pizza Hut Leases and the various lease and
sublease agreements, including such lease and sublease agreements which are in
existence on the Original Closing Date and described or referred to on Schedule
7.20 to the Original Credit Agreement pursuant to which Holdings or any of its
Restricted Subsidiaries leases Restaurant Locations, as the same may from time
to time be amended, supplemented, restated or otherwise modified.
“Restaurant Location” shall mean, with respect to any Restaurant, the Real
Property upon which such Restaurant is located.
“Restricted Payments” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Securities of
Holdings or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Securities or any option, warrant or other right
to acquire any such Capital Securities.
“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
“Revolving Availability Period” means the period from and including the Original
Closing Date to but excluding the Revolving Credit Termination Date.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Loans of the same Type and, in the case of LIBOR Loans, having the same
Interest Period made by the Revolving Credit Lenders.
“Revolving Credit Commitment” shall mean, for any Revolving Credit Lender, its
obligation to make Revolving Credit Loans and participate in the issuance of
Letters of Credit up to such Revolving Credit Lender’s Maximum Revolving Credit
Amount.
“Revolving Credit Lenders” shall mean the Lenders obligated to make Revolving
Credit Loans pursuant to the terms of this Agreement.
“Revolving Credit Loans” shall mean the Loans made pursuant to Section 2.01(a).
“Revolving Credit Notes” shall mean the promissory note or notes (whether one or
more) of the Borrowers described in Section 2.07 and being in the form of
Exhibit I-1 to the Original Credit Agreement.
“Revolving Credit Percentage Share” shall mean, for any Revolving Credit Lender,
the percentage of the Aggregate Maximum Revolving Credit Amounts represented by
such Lender’s Maximum Revolving Credit Amount.
“Revolving Credit Termination Date” shall mean the earlier to occur of (i)
December 28, 2017 or (ii) the date that the Commitments are sooner terminated
pursuant to Section 2.04(b) or 10.02.
“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, with any other Person whereby a Person shall sell, lease or
otherwise transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.
“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Parent Borrower and the other
Loan Parties under each Hedging Agreement entered into with any counterparty
that is a Secured Party and (c) at the Parent Borrower’s option (upon written
notice delivered to the Administrative Agent), the due and punctual payment and
performance of all obligations of the Parent Borrower and the other Loan Parties
(including overdrafts and related liabilities) under each Treasury Services
Agreement entered into with any counterparty that is a Secured Party.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or, at the Parent Borrower’s option (upon written notice
delivered to the Administrative Agent), Treasury Services Agreement if at the
date of entering into such Hedging Agreement or Treasury Services Agreement such
Person was a Lender or an Affiliate of a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such Person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03, 12.03
and 12.13 as if it were a Lender.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J to the Original Credit Agreement among the Loan Parties and
Collateral Agent for the benefit of the Secured Parties.
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Original Closing Date
or (b) thereafter pursuant to Section 8.09.
“Security Instruments” shall mean the agreements or instruments described or
referred to in Exhibit K to the Original Credit Agreement and any and all other
agreements or instruments now or hereafter executed and delivered by a Borrower
or any other Person (other than participation or similar agreements between any
Lender and any other lender or creditor with respect to any Obligations pursuant
to this Agreement) in connection with, or as security for the payment or
performance of, the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, supplemented or restated from time to time.
“Senior Notes” shall mean the Borrowers’ 10.5% Senior Notes due 2020 issued
pursuant to the Senior Notes Indenture.
“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indenture, the Senior Notes Guarantees and all other documents executed and
delivered with respect to the Senior Notes or the Senior Notes Indenture.
“Senior Notes Guarantees” shall mean the guarantees of the Guarantors pursuant
to the Senior Notes Indenture.
“Senior Notes Indenture” shall mean that certain indenture dated as of the
Original Closing Date among the Borrowers, the Guarantors, and Wells Fargo Bank,
National Association, as trustee, pursuant to which the Senior Notes are issued
as in effect on the Original Closing Date and thereafter amended from time to
time in accordance with the requirements of this Agreement.
“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Debt for Borrowed Money (other than any portion of
Consolidated Debt that is unsecured or is secured solely by a Lien that is
junior to the Liens securing the Obligations pursuant to an intercreditor
agreement in form and substance reasonably satisfactory to the Collateral Agent)
on such date to Consolidated EBITDA for the Test Period then most recently
ended.
“Similar Business” shall mean any business conducted or proposed to be conducted
by the Parent Borrower and the other Restricted Subsidiaries on the Original
Closing Date or any business or activity that is similar, reasonably related,
incidental or ancillary thereto or a reasonable extension, development or
expansion thereof, as determined by the Parent Borrower in good faith.
“Special Entity” shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which a Person or one or more of its
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g. a sole
general partner controls a limited partnership).
“Sponsor” shall mean Olympus Growth Fund V, L.P.
“Sponsor Affiliated Lender” shall mean the Sponsor and any Affiliate of the
Sponsor (including Affiliated Debt Funds but excluding Holdings and its
Subsidiaries).
"Store No. 9930" means the Real Property located at 7300 West 129th Street,
Overland Park, Kansas and known as Store No. 9930, constituting the office
headquarters of the Parent Borrower.
“Subsidiary” shall mean (i) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) are at the time directly or indirectly owned or controlled by
another Person or one or more of such Person’s Subsidiaries or by such Person
and one or more of its Subsidiaries and (ii) any Special Entity. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of Holdings.
“Subsidiary Borrower” shall have the meaning assigned to such term in the
preamble hereto.
“Subsidiary Guarantor” shall mean each of the Subsidiaries listed on the
signature pages hereof and all existing, newly created and acquired Subsidiaries
required to guarantee this Agreement pursuant to Section 8.09(b).
“Survey” shall mean (A) an ALTA survey of any Owned Mortgaged Property that is
(i) certified to the Collateral Agent and the Title Company by the surveyor in a
manner reasonably satisfactory to each of the Administrative Agent and the Title
Company, (ii) dated within sixty (60) days of the date of the applicable
Mortgage or a date reasonably satisfactory to each of the Administrative Agent
and the Title Company by an independent professional licensed land surveyor,
(iii) sufficient to allow the Title Company to delete any standard printed
survey exceptions contained in the applicable Title Policy and issue a “same as
survey” endorsement, to the extent the same is available in the applicable
jurisdiction, and (iv) made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping 2011 or (B) an existing land survey of any Owned Mortgaged Property
together with any additional documentation required by the Title Company with
respect thereto (including, without limitation, an “affidavit of no change”)
sufficient to allow the Title Company to delete any standard printed survey
exceptions contained in the applicable Title Policy and issue a “same as survey”
endorsement, to the extent the same is available in the applicable jurisdiction.
“Swingline Borrowing” means a borrowing of a Swingline Loan.
“Swingline Commitment” means, as to any Swingline Lender, its commitment to make
Swingline Loans pursuant to Section 2.01(c), in an aggregate principal amount at
any time outstanding not to exceed (a) in the case of any Swingline Lender party
hereto as of the Restatement Effective Date, the Swingline Sublimit (minus any
Swingline Commitments assumed pursuant to clause (b)) and (b) in the case of any
Revolving Credit Lender that becomes a Swingline Lender hereunder thereafter,
that amount which shall be set forth in the written agreement by which such
Lender shall become a Swingline Lender, in each case as the maximum outstanding
principal amount of Swingline Loans to be made by such Lender, as such
commitment may be changed from time to time pursuant to the terms hereof or with
the agreement in writing of such Lender, the Parent Borrower and the
Administrative Agent. The aggregate Swingline Commitments of all the Swingline
Lenders shall be less than or equal to the Swingline Sublimit at all times.
“Swingline Lender” shall mean Barclays or such other Lender as the
Administrative Agent, the Parent Borrower and the Swingline Lender shall agree.
“Swingline Loans” shall mean the Loans made pursuant to Section 2.01(c).
“Swingline Note” shall mean the promissory note or notes (whether one or more)
of the Borrowers described in Section 2.07 and being in the form of Exhibit I-3
to the Original Credit Agreement.
“Swingline Sublimit” means an amount equal to the lesser of (a) $20.0 million
and (b) the Aggregate Maximum Revolving Credit Amounts. The Swingline Sublimit
is part of, and not in addition to, the Revolving Credit Commitment.
“Syndication Agent” shall mean GS Bank together with its successors.
“Taxes” (i) means any and all present or future taxes, duties, levies,
assessments, imposts, deductions, withholdings or other similar charges or fees
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (whether domestic or foreign and including any
federal, state, United States possession, country, local, provincial or foreign
government or any subdivision or taxing agency thereof), whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing, and (ii) any transferee, successor, joint and several,
contractual or other liability (including liability pursuant to Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-United
States law)) in respect of any item described in clause (i).
“Term Commitment” shall mean, as to each Lender, its obligation to make a Term
Loan as the same may be modified from time to time to reflect any assignment
permitted by Section 12.06(b) or by an Increase Joinder. As of the Restatement
Effective Date, the aggregate amount of Term Commitments of all Lenders is
$368,125,000 and $38,475,209.97 of such Term Commitments are held by Barclays
and the remainder are held by Cashless Option Lenders as defined in and in
accordance with Amendment No. 4 each in an aggregate principal amount equal to
the respective amount of their Term Loans under and as defined in the Original
Credit Agreement on the Restatement Effective Date.
“Term Lenders” shall mean the Lenders obligated to make and/or thereafter
holding Term Loans.
“Term Loan Maturity Date” shall mean December 28, 2018.
“Term Loans” shall mean the term loans made pursuant to Section 2.01(b), any
Incremental Term Loans, and any Extended Term Loans.
“Term Notes” shall mean the promissory note or notes (whether one or more) of
the Borrowers described in Section 2.07 and being in the form of Exhibit I-2 to
the Original Credit Agreement.
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Parent Borrower then last ended (in each case taken as one accounting
period) for which financial statements have been delivered pursuant to Section
8.01(a) or (b).
“Title Company” shall mean any nationally recognized title insurance company as
shall be retained by the Parent Borrower and reasonably acceptable to the
Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Section 8.13(b).
“Total Capital Expenditures” shall mean, for any period, all expenditures of
Holdings and its Consolidated Restricted Subsidiaries for such period in respect
of fixed assets, determined in accordance with GAAP, but excluding (i) the Net
Cash Proceeds from any Asset Sale or Casualty Event that are applied by Holdings
and its Consolidated Restricted Subsidiaries to the acquisition or construction
of fixed assets and (ii) Permitted Acquisitions.
“Transaction Documents” shall mean the Acquisition Documents, the Senior Notes
Documents and the Loan Documents.
“Transactions” shall mean, collectively, the transactions that occurred on or
prior to the Original Closing Date pursuant to the Transaction Documents,
including (a) the consummation of the Acquisition; (b) the execution, delivery
and performance of the Loan Documents and the initial borrowings thereunder;
(c) the Refinancing; (d) the Equity Financing; (e) the issuance of the Senior
Notes; and (f) the payment of all fees and expenses paid on or prior to the
Original Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 13.09.
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.
“Type,” when used in reference to any Loan refers to whether the rate of
interest on such Loan is determined by reference to the LIBOR Adjusted Rate or
the Base Rate.
“UCC” shall have the meaning assigned to such term in the Security Agreement.
“U.S. Lender” means a Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.03(c)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of an Unrestricted Subsidiary
and (b) any Subsidiary of the Parent Borrower designated by the Board of
Directors of the Parent Borrower as an Unrestricted Subsidiary pursuant to
Section 9.28 on or subsequent to the Restatement Effective Date; provided,
however, that a Subsidiary Borrower shall not be designated as an Unrestricted
Subsidiary.
“Voting Stock” shall mean, with respect to any Person, any class or classes of
Capital Securities pursuant to which the holders thereof as an aggregate, have
the general voting power under ordinary circumstances to elect at least a
majority of the Board of Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (i) the sum of the products obtained
by multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Debt.
“Wholly‑Owned Restricted Subsidiary” shall mean any Wholly-Owned Subsidiary that
is a Restricted Subsidiary. Unless otherwise indicated, each reference to a
“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Restricted
Subsidiary of Holdings.
“Wholly‑Owned Subsidiary” shall mean, as to any Person, any Subsidiary of which
all of the outstanding shares of capital stock or other equity interests, on a
fully-diluted basis, are owned by such Person or one or more of its Wholly‑Owned
Subsidiaries or by such Person and one or more of its Wholly‑Owned Subsidiaries.
Unless otherwise indicated, each reference to a “Wholly‑Owned Subsidiary” shall
mean a Wholly‑Owned Subsidiary of Holdings.
“Yield” shall mean, for any Indebtedness on any date of determination, the
internal rate of return on such Debt determined by the Administrative Agent
utilizing (a) if applicable in calculating the interest on such Debt, the
greater of (i) if applicable, any “LIBOR floor” applicable to such Debt on such
date and (ii) the forward LIBOR curve (calculated on a quarterly basis) as
calculated by the Administrative Agent in accordance with its customary practice
during the period from such date to the final maturity date of such Debt; (b)
the applicable margin for such Debt on such date (or, if a floating rate of
interest is not applicable to such Debt, the interest rate on such Debt); and
(c) the issue price of such Debt (after giving effect to any original issue
discount or upfront fees paid to the market in respect of such Debt (converted
to interest margin based on an assumed four year Weighted Average Life to
Maturity) but excluding customary arranger and underwriting fees not paid to the
lenders providing such Debt generally).
(b)    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Parent Borrower
notifies the Administrative Agent to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of any provision hereof by setting forth such elimination in
reasonable detail (including a reconciliation to GAAP) in the applicable
Compliance Certificate or certificates or by an amendment to any provision
hereof (or if the Administrative Agent notifies the Parent Borrower that the
Majority Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
certificate request is withdrawn or such provision amended in accordance
herewith. In the event any financial covenant is required to be calculated
hereunder prior to the first Test Period (or as of the most recent Test Period
when none has yet occurred), such calculation shall be made based on the latest
four quarter period financial statements delivered to the Administrative Agent
(including as a condition to closing) adjusted as appropriate given the
financial definitions herein and tested at the same requirement that would be in
effect at the end of the first Test Period.
(c)    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “Property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”
(d)    Resolution of Drafting Ambiguities. Each Loan Party acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.
(e)    Effect of this Agreement on the Original Credit Agreement and the Other
Existing Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Amendment No. 4, this Agreement
shall be binding on the Borrower, the Agents, the Lenders and the other parties
hereto regardless of the fact that any may not have signed this Agreement
itself, and the Original Credit Agreement and the provisions thereof shall be
replaced in their entirety by this Agreement and the provisions hereof; provided
that for the avoidance of doubt (a) the Secured Obligations (as defined in the
Original Credit Agreement) of the Borrower and the other Loan Parties under the
Original Credit Agreement and the other Loan Documents that remain unpaid and
outstanding as of the date of this Agreement shall continue to exist under and
be evidenced by this Agreement and the other Loan Documents, (b) all Letters of
Credit under and as defined in the Original Credit Agreement shall continue as
Letters of Credit under this Agreement and (c) the Collateral and the Loan
Documents shall continue to secure, guarantee, support and otherwise benefit the
Secured Obligations on the same terms as prior to the effectiveness hereof. Upon
the effectiveness of this Agreement, each Loan Document that was in effect
immediately prior to the date of this Agreement shall continue to be effective
on its terms unless otherwise expressly stated herein.


SECTION 11.    

Commitments
(a)    Loans and Letters of Credit.
(i)    Revolving Credit Loans. Each Revolving Credit Lender severally agrees, on
the terms and conditions of this Agreement, to make Revolving Credit Loans to
the Borrowers during the period from and including (i) the Original Closing Date
or (ii) such later date that such Revolving Credit Lender becomes a party to
this Agreement as provided in Section 12.06(b), to and up to, but excluding, the
Revolving Credit Termination Date in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of such Revolving Credit
Lender’s Revolving Credit Commitment as then in effect; provided, however, that
the sum of the aggregate principal amount of all such Revolving Credit Loans by
all Revolving Credit Lenders hereunder at any one time outstanding, plus the LC
Exposure, plus the aggregate amount of Swingline Loans outstanding shall not
exceed the Aggregate Maximum Revolving Credit Amounts. Subject to the terms of
this Agreement, during the period from the Original Closing Date to and up to,
but excluding, the Revolving Credit Termination Date, the Borrowers may borrow,
repay and reborrow the amount described in this Section 2.01(a). All Borrowers
shall be jointly and severally liable as borrowers for all Revolving Credit
Loans regardless of which Borrower delivers a notice of borrowing or receives
the proceeds thereof.
(ii)    Term Loans. Each Term Lender severally agrees, subject to the terms and
conditions of this Agreement, to make Term Loans to the Borrowers equal to its
Term Commitment. Such Term Loans shall be made by way of a single borrowing made
on the Restatement Effective Date. Any portion of each Term Lender’s Term
Commitment not utilized by such borrowing on such date shall be automatically
and permanently cancelled at 5:00 p.m. (New York City time) on the Restatement
Effective Date. All Borrowers shall be jointly and severally liable as borrowers
for all Term Loans regardless of which Borrower delivers a notice of borrowing
or receives the proceeds thereof. Notwithstanding the foregoing, any Cashless
Option Lender as defined in and in accordance with Amendment No. 4 shall not
actually make a loan on the Restatement Effective Date but shall be deemed to
have rolled over its Term Loan under and as defined in the Original Credit
Agreement in accordance with Amendment No. 4. No Cashless Option Lender need
sign this Agreement.
(iii)    Swingline Loans.
(i)    Subject to the terms and conditions set forth herein, each Swingline
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in this Section 2.01(c), agrees to make Swingline Loans to the Borrowers in
Dollars from time to time on any Business Day during the Revolving Availability
Period, in an aggregate principal amount not to exceed at any time outstanding
such Lender’s Swingline Sublimit; provided that, after giving effect to any
Swingline Loan, (A) the aggregate principal amount of all outstanding Revolving
Credit Loans, LC Exposure and Swingline Loans shall not exceed the Aggregate
Maximum Revolving Credit Amount and (B) the sum of the aggregate principal
amount of all outstanding Revolving Credit Loans of a Revolving Credit Lender,
plus such Lender’s LC Exposure, plus such Lender’s Revolving Credit Percentage
Share of the aggregate principal amount of all outstanding Swingline Loans shall
not exceed such Lender’s Maximum Revolving Credit Amount and (C) the aggregate
principal amount of all outstanding Swingline Loans shall not exceed the
Swingline Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. Immediately upon the making of a Swingline Loan by a Swingline
Lender, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Swingline Lender a
participation in such Swingline Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage Share of the amount of such Swingline Loan.
All Borrowers shall be jointly and severally liable as borrowers for all
Swingline Loans regardless of which Borrower delivers a notice of borrowing or
receives the proceeds thereof.
(ii)    Borrowing Procedures for Swingline Loans. Each Swingline Borrowing shall
be made upon the Parent Borrower’s irrevocable notice to the applicable
Swingline Lender and the Administrative Agent. Each such notice shall be in the
form of a Borrowing Notice, appropriately completed and signed by a Responsible
Officer of the Parent Borrower, or may be given by telephone (if immediately
confirmed in writing by delivery of such Borrowing Notice consistent with such
telephonic notice) and must be received by such applicable Swingline Lender and
the Administrative Agent not later than 1:00 p.m. (New York City time) on the
date of the requested Swingline Borrowing, and such notice shall specify (i) the
amount to be borrowed, which shall be in a minimum of $100,000 or a larger
multiple of $50,000, and (ii) the date of such Swingline Borrowing (which shall
be a Business Day). Promptly after receipt by a Swingline Lender of such notice,
such Swingline Lender will confirm with the Administrative Agent that the
Administrative Agent has also received such notice and, if not, such Swingline
Lender will notify the Administrative Agent of the contents thereof. Unless such
Swingline Lender has received notice from the Administrative Agent (including at
the request of the Majority Revolving Credit Lenders) prior to 2:00 p.m. (New
York City time) on such requested borrowing date (A) directing such Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in the first sentence of clause (i) of this Section 2.01(c) or (B) that one or
more of the applicable conditions set forth in Section 6.02 is not then
satisfied, then, subject to the terms and conditions set forth herein, such
Swingline Lender shall make each Swingline Loan available to the Borrowers, by
wire transfer thereof in accordance with instructions provided to (and
reasonably acceptable to) such Swingline Lender, not later than 3:00 p.m. (New
York City time) on the requested date of such Swingline Loan (which instructions
may include standing payment instructions, which may be updated from time to
time by the Parent Borrower, provided that, unless the applicable Swingline
Lender shall otherwise agree, any such update shall not take effect until the
Business Day immediately following the date on which such update is provided to
such Swingline Lender).
(iii)    Refinancing of Swingline Loans.
(A)    Any Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize each
Swingline Lender to so request on their behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Revolving
Credit Percentage Share of the amount of Swingline Loans made by such Swingline
Lender then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Borrowing Notice for purposes hereof) and in
accordance with the requirements of clause (ii) of this Section 2.01(c), without
regard to the minimum and multiples specified therein, but subject to the
aggregate unused Revolving Credit Commitments and the conditions set forth in
Section 6.02. Such Swingline Lender shall furnish the Parent Borrower with a
copy of such Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Revolving Credit Percentage Share of the amount specified in such Borrowing
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of such Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Borrowing Notice, whereupon, subject to
clause (iii)(B) of this Section 2.01(c), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount.
(B)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with clause (iii)(A) of this Section 2.01(c),
the request for Base Rate Loans submitted by the applicable Swingline Lender as
set forth herein shall be deemed to be a request by such Swingline Lender that
each of the Revolving Credit Lenders fund its participation in the relevant
Swingline Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of such Swingline Lender pursuant to such clause (iii)(A)
shall be deemed payment in respect of such participation. The Administrative
Agent shall promptly notify the Parent Borrower of any participations in any
Swingline Loan funded pursuant to this subclause (B), and thereafter payments in
respect of such Swingline Loan (to the extent of such funded participations)
shall be made to the Administrative Agent and not to the applicable Swingline
Lender.
(C)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swingline Lender any
amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this clause (iii) by the time specified in clause
(iii)(A), such Swingline Lender shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swingline Lender
at a rate per annum equal to the greater of the Federal Funds Rate from time to
time in effect and a rate determined by such Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by such Swingline
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of a Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this subclause (C) shall be conclusive absent manifest error.
(D)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund participations in Swingline Loans pursuant to this
clause (iii) shall be absolute and unconditional and shall not be affected by
any circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrowers or any other Person for any reason whatsoever, (2) the occurrence or
continuance of a Default or (3) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
clause (iii) is subject to the conditions set forth in Section 6.02. No such
funding of participations shall relieve or otherwise impair the joint and
several obligation of the Borrowers to repay Swingline Loans, together with
interest as provided herein.
(iv)    Repayment of Participations.
(A)    At any time after any Revolving Credit Lender has purchased and funded a
participation in a Swingline Loan, if any Swingline Lender receives any payment
on account of such Swingline Loan, such Swingline Lender will promptly remit
such Revolving Credit Lender’s Revolving Credit Percentage Share of such payment
to the Administrative Agent (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s participation was funded) in like funds as received by such Swingline
Lender, and any such amounts received by the Administrative Agent will be
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have funded their participations pursuant to clause (iii)(B) of this Section
2.01(c) to the extent of their interests therein.
(B)    If any payment received by any Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by such Swingline
Lender under any of the circumstances described in Section 12.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to such Swingline Lender its
Revolving Credit Percentage Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned at a rate per annum equal to the Federal Funds Rate from time to time
in effect. The Administrative Agent will make such demand upon the request of
the applicable Swingline Lender. The obligations of the Revolving Credit Lenders
under this subclause (B) shall survive the payment in full of the Obligations
and the termination of this Agreement.
(C)    Interest for Account of Swingline Lenders. Each Swingline Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swingline
Loans made by such Swingline Lender. Until each Revolving Credit Lender funds
its Base Rate Loan or participation pursuant to this Section 2.01(c) to
refinance such Lender’s Revolving Credit Percentage Share of any Swingline Loan
made by any Swingline Lender, interest in respect of such Lender’s share thereof
shall be solely for the account of such Swingline Lender.
(D)    Payments Directly to Swingline Lenders. Except as otherwise expressly
provided herein, the Borrowers shall make all payments of principal and interest
in respect of the Swingline Loans directly to the applicable Swingline Lender.
(iv)    If the maturity date shall have occurred in respect of any Class of
Revolving Credit Commitments at a time when another Class or Classes of
Revolving Credit Commitments is or are in effect with a longer maturity date,
then on the earliest occurring maturity date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(j)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swingline Loans shall not be so
required to be repaid in full on such earliest maturity date.
(v)    Limitation on Types of Loans. Subject to the other terms and provisions
of this Agreement, at the option of the Borrowers, the Loans (other than
Swingline Loans) may be Base Rate Loans or LIBOR Loans; provided that, without
the prior written consent of the Administrative Agent, no more than twelve (12)
LIBOR Loans may be outstanding at any time. Each Swingline Loan shall be a Base
Rate Loan for purposes of the immediately preceding proviso.
(b)    Borrowings, Continuations and Conversions, Letters of Credit.
(i)    Borrowings. The Parent Borrower shall give the Administrative Agent
(which shall promptly notify the Lenders) advance notice as hereinafter provided
of each borrowing hereunder, which shall specify (i) the aggregate amount of
such borrowing, (ii) the Type, (iii) the date (which shall be a Business Day) of
the Loans to be borrowed, and (iv) (in the case of LIBOR Loans) the duration of
the Interest Period therefor.
(ii)    Minimum Amounts. All Base Rate Loan borrowings shall be in amounts of at
least $1.0 million or the remaining balance of the Aggregate Maximum Revolving
Credit Amounts, if less, or any whole multiple of $1.0 million in excess
thereof, and all LIBOR Loans shall be in amounts of at least $1.0 million or any
whole multiple of $1.0 million in excess thereof. All Swingline Loans shall be
in amounts of at least $100,000 or any whole multiple of $50,000 in excess
thereof.
(iii)    Notices. All borrowings, continuations and conversions shall require
advance written notice (a “Borrowing Notice”) to the Administrative Agent (which
shall promptly notify the applicable Lenders), in the form of Exhibit L to the
Original Credit Agreement (or telephonic notice promptly confirmed by such a
written notice), which in each case shall be irrevocable, from the Parent
Borrower to be received by the Administrative Agent (i) not later than 1:00 p.m.
(New York City time) on the date of each Swingline Loan and (ii) with respect to
all Loans other than Swingline Loans, not later than noon (New York City time)
at least one Business Day prior to the date of each Base Rate Loan borrowing and
three Business Days prior to the date of each LIBOR Loan borrowing or
continuation or conversion of or to any Loan. Without in any way limiting the
Parent Borrower’s obligation to confirm in writing any telephonic notice, the
Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the Parent
Borrower prior to receipt of written confirmation. In each such case, the
Borrowers hereby waive the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent as determined by the final
non-appealable judgment of a court of competent jurisdiction.
(iv)    Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrowers may elect to continue all or any part of any
LIBOR Loan beyond the expiration of the then current Interest Period relating
thereto by delivering a Borrowing Notice from the Parent Borrower to the
Administrative Agent (which shall promptly notify the applicable Lenders) of
such election, specifying the amount of such Loan to be continued and the
Interest Period therefor. In the absence of such a timely and proper election,
the Borrowers shall be deemed to have elected to convert such LIBOR Loan to a
Base Rate Loan pursuant to Section 2.02(e). All or any part of any LIBOR Loan
may be continued as provided herein; provided that (i) any continuation of any
such Loan shall be (as to each Loan as continued for an applicable Interest
Period) in amounts of at least $1.0 million or any whole multiple of $1.0
million in excess thereof and (ii) no Default shall have occurred and be
continuing. If a Default shall have occurred and be continuing, each LIBOR Loan
shall be converted to a Base Rate Loan on the last day of the Interest Period
applicable thereto.
(v)    Conversion Options. The Borrowers may elect to convert all or any part of
any LIBOR Loan on the last day of the then current Interest Period relating
thereto to a Base Rate Loan by delivering a Borrowing Notice from the Parent
Borrower to the Administrative Agent (which shall promptly notify the applicable
Lenders) of such election in accordance with Section 2.02(c). Subject to the
provisions made in this Section 2.02(e), the Borrowers may elect to convert all
or any part of any Base Rate Loan at any time and from time to time to a LIBOR
Loan by delivering a Borrowing Notice from the Parent Borrower to the
Administrative Agent (which shall promptly notify the applicable Lenders) of
such election. All or any part of any outstanding Loan may be converted as
provided herein; provided that (i) any conversion of any Base Rate Loan into a
LIBOR Loan shall be (as to each such Loan into which there is a conversion for
an applicable Interest Period) in amounts of at least $1.0 million or any whole
multiple of $1.0 million in excess thereof and (ii) no Default shall have
occurred and be continuing. If a Default shall have occurred and be continuing,
no Base Rate Loan may be converted into a LIBOR Loan.
(vi)    Advances. Not later than 11:00 a.m. (New York City time) on the date
specified for each borrowing hereunder, each Lender shall make available the
amount of the Loan to be made by it on such date to the Administrative Agent, to
an account which the Administrative Agent shall specify, in immediately
available funds, for the account of the Borrowers. The amounts so received by
the Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrowers by depositing the same, in
immediately available funds, in an account of each applicable Borrower,
designated by the Parent Borrower.
(c)    Letters of Credit.
(i)    LC Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section, (1) from time to time on any Business Day during the
Revolving Availability Period, to issue Letters of Credit for the account of the
Borrowers or any other Restricted Subsidiary (provided that the Borrowers hereby
irrevocably agree to be bound jointly and severally to reimburse the applicable
Issuing Bank for amounts drawn on any Letter of Credit issued for the account of
any other Restricted Subsidiary) and to amend, renew or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in such Letters of Credit and any drawings
thereunder; provided that no Issuing Bank shall be obligated to make any LC
Credit Extension, and no Revolving Credit Lender shall be obligated to
participate in any Letter of Credit, if, as of the date of such LC Credit
Extension, (w) the sum of the outstanding Revolving Credit Loans of all
Revolving Credit Lenders, plus all such Lenders’ LC Exposure, plus the aggregate
principal amount of Swingline Loans outstanding would exceed the Aggregate
Maximum Revolving Credit Amounts, (x) the sum of the outstanding Revolving
Credit Loans of a Revolving Credit Lender, plus such Lender’s LC Exposure, plus
such Lender’s Revolving Credit Percentage Share of the outstanding Swingline
Loans would exceed such Lender’s Maximum Revolving Credit Amount, (y) the total
LC Exposure would exceed their LC Commitment or (z) such Issuing Bank’s LC
Exposure would exceed its LC Commitment Amount. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto as of the Original Closing
Date, and from and after the Original Closing Date shall be subject to and
governed by the terms and conditions set forth herein. Letters of Credit shall
constitute utilization of the Revolving Credit Commitments. All Borrowers shall
be jointly and severally liable as borrowers for all Letters of Credit and
related Obligations regardless of which Borrower delivers a notice of borrowing
or receives the proceeds thereof.
(ii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Governmental Requirement applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Original Closing Date, or
shall impose upon such Issuing Bank any unreimbursed loss, cost or expense which
was not applicable on the Original Closing Date and which such Issuing Bank in
good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and an Issuing Bank,
such Letter of Credit is in an initial stated amount less than $10,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;
(F) any Revolving Credit Lender is at such time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including reallocation of such
Lender’s LC Exposure pursuant to Section 2.14(a)(iv) or the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion), with the
Parent Borrower or such Lender to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with
respect to such Lender arising from either the Letter of Credit then proposed to
be issued or such Letter of Credit and all other LC Exposure as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion; and
(G) in the case of a Letter of Credit with an LC Expiration Date later than the
First Revolving Credit Termination Date, all of the Revolving Credit Lenders
under the First Maturing Revolving Credit Loans have not affirmatively consented
to the issuance of such Letter of Credit in writing to the applicable Issuing
Bank.
(iii)    No Issuing Bank shall be under any obligation to amend or extend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment thereto.
(iv)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (A) the date twelve months after the date of issuance of such
Letter of Credit (or, in the case of any Auto-Renewal Letter of Credit, twelve
months after the then current expiration date of such Letter of Credit) and
(B) the LC Expiration Date; provided that, if requested by the Parent Borrower
and acceptable to the applicable Issuing Bank, a Letter of Credit may be issued
by such Issuing Bank containing an expiry date of more than twelve months after
the date of issuance (but in no event later than the date specified in
clause (B) above), if the same is not objected to in writing by the Majority
Revolving Credit Lenders to such Issuing Bank and the Administrative Agent
within five Business Days following receipt of notice thereof.
(ii)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Parent Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of an LC Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such LC Application must be received by the applicable Issuing Bank
and the Administrative Agent not later than 2:00 p.m. (New York City time) at
least five Business Days (or such shorter period as such Issuing Bank and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form and detail reasonably
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such LC
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); and (3) the
nature of the proposed amendment. Additionally, the Parent Borrower shall
furnish to such Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any LC Documents, as such Issuing Bank or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any LC Application, the applicable Issuing
Bank will confirm with the Administrative Agent that the Administrative Agent
has received a copy of such LC Application from the Parent Borrower and, if not,
such Issuing Bank will provide the Administrative Agent with a copy thereof.
Upon receipt by such Issuing Bank of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions set forth herein, such
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Parent Borrower or another applicable Restricted Subsidiary or
enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such
Issuing Bank a participation in such Letter of Credit in an amount equal to such
Lender’s Revolving Credit Percentage Share of the amount of such Letter of
Credit.
(iii)    If the Parent Borrower so requests in any applicable LC Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit shall permit such Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, the Parent Borrower shall not be required to make a specific
request to such Issuing Bank for any such renewal. Once an Auto-Renewal Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the LC Expiration Date; provided, however, that such Issuing Bank shall not
(x) permit any such renewal if (A) such Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it
has received notice (which may be in writing or by telephone (if immediately
confirmed in writing)) on or before the day that is seven Business Days before
the Nonrenewal Notice Date from the Administrative Agent that the Majority
Revolving Credit Lenders have elected not to permit such renewal or (y) be
obligated to permit such renewal if it has received notice (which may be in
writing or by telephone (if immediately confirmed in writing)) on or before the
day that is seven Business Days before the Nonrenewal Notice Date from the
Administrative Agent, any Revolving Credit Lender or a Borrower that one or more
of the applicable conditions set forth in Section 6.02 is not then satisfied,
and in each such case directing such Issuing Bank not to permit such renewal.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(iii)    Drawings and Reimbursement; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the Parent Borrower and the Administrative Agent thereof, and such
Issuing Bank shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under such
Letter of Credit. If such Issuing Bank notifies the Parent Borrower of any
payment by such Issuing Bank under a Letter of Credit prior to noon (New York
City time) on the date of such payment, the Borrowers shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing not later than 4:00 p.m. (New York City time) on the date of
such payment; provided that if such notice is not provided to the Parent
Borrower prior to noon (New York City time) on such payment date, then the
Borrowers shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing not later than 4:00 p.m. (New York
City time) on the next succeeding Business Day, and such extension of time shall
be reflected in computing fees in respect of such Letter of Credit. If the
Borrowers fail to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of such
payment date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”)
and the amount of such Lender’s Revolving Credit Percentage Share thereof. In
such event, the Borrowers shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on such payment date in an amount
equal to such Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the unused Aggregate Maximum Revolving Credit Amounts and the
conditions set forth in Section 6.02 (other than delivery of a Borrowing
Notice). Any notice given by such Issuing Bank or the Administrative Agent
pursuant to this clause (i) may be given by telephone if immediately confirmed
in writing; provided that the lack of such confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender (including each Revolving Credit Lender
acting as an Issuing Bank) shall upon any notice pursuant to clause (c)(i) of
this Section make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable Issuing
Bank at the Principal Office in an amount equal to its Revolving Credit
Percentage Share of the relevant Unreimbursed Amount not later than 3:00 p.m.
(New York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of clause (c)(iii) of
this Section, each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to such Issuing Bank in
accordance with the instructions provided to the Administrative Agent by such
Issuing Bank (which instructions may include standing payment instructions,
which may be updated from time to time by an Issuing Bank, provided that, unless
the Administrative Agent shall otherwise agree, any such update shall not take
effect until the Business Day immediately following the date on which such
update is provided to the Administrative Agent).
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 6.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable Issuing Bank an LC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Post-Default Rate then applicable to Revolving Borrowings of
Base Rate Loans. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such Issuing Bank pursuant to
clause (c)(i) of this Section shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Disbursement from
such Lender in satisfaction of its participation obligation under this Section.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or LC
Disbursement to reimburse the applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Revolving Credit
Percentage Share of such amount shall be solely for the account of such Issuing
Bank.
(v)    Each Revolving Credit Lender’s obligations to make Revolving Credit Loans
or LC Disbursements to reimburse the applicable Issuing Bank for amounts drawn
under Letters of Credit, as contemplated by this clause (c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Bank, the Parent Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this subsection (c) is subject to the
conditions set forth in Section 6.02. No such funding of a participation in any
Letter of Credit shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable Issuing Bank for the amount of any payment
made by such Issuing Bank under such Letter of Credit, together with interest as
provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
subsection (c) by the time specified in subsection (c)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Bank shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate from time to time in effect and a rate determined by such Issuing
Bank in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such Issuing Bank in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Borrowing or LC Disbursement in respect of the relevant LC Borrowing,
as the case may be. A certificate of the applicable Issuing Bank submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(iv)    Repayment of Participations.
(i)    If, at any time after an Issuing Bank has made payment in respect of any
drawing under any Letter of Credit issued by it and has received from any
Revolving Credit Lender its LC Disbursement in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Revolving
Credit Percentage Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s LC
Disbursement was outstanding) in like funds as received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 12.10 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Revolving Credit Percentage Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.
(v)    Obligations Absolute. The joint and several obligation of the Borrowers
to reimburse the applicable Issuing Bank for each drawing under each Letter of
Credit and to repay each LC Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or any
term or provision thereof, any Loan Document, or any other agreement or
instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not comply strictly
with the terms of such Letter of Credit; or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrowers in respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the applicable Issuing Bank. The Borrowers
shall be conclusively deemed to have waived any such claim against any Issuing
Bank and its correspondents unless such notice is given as aforesaid.
(vi)    Role of Issuing Bank. Each Revolving Credit Lender and the Borrowers
agree that, in paying any drawing under a Letter of Credit, the applicable
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any document or the authority of the Person executing or delivering any
document. None of the applicable Issuing Bank, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of such Issuing Bank
shall be liable to any Revolving Credit Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
requisite Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LC Application. Each Borrower
hereby assumes all risks of the acts of omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude a Borrower from pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the applicable Issuing Bank, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of such Issuing Bank shall be liable or responsible for any of the
matters described in Section 2.03(e); provided that, notwithstanding anything in
such clauses to the contrary, a Borrower may have a claim against such Issuing
Bank, and such Issuing Bank may be liable to such Borrower, to the extent, but
only to the extent, of any direct (as opposed to indirect, special, punitive,
consequential or exemplary) damages suffered by such Borrower which a court of
competent jurisdiction determines in a final nonappealable judgment were caused
by such Issuing Bank’s gross negligence or willful misconduct or such Issuing
Bank’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the such Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(vii)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Parent Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Letter
of Credit.
(viii)    Conflict with LC Application. In the event of any conflict between the
terms of this Agreement and the terms of any LC Application, the terms hereof
shall control.
(ix)    Reporting. On a daily basis (or at such other intervals as the
Administrative Agent and the applicable Issuing Bank shall agree), each Issuing
Bank shall provide to the Administrative Agent a schedule of the Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrowers to
such Issuing Bank during such month.
(x)    Provisions Related to Extended Revolving Credit Commitments. Subject to
Section 2.03(a)(ii)(G), if the maturity date in respect of any Class of
Revolving Credit Commitments occurs prior to the expiration of any Letter of
Credit, then (i) if one or more other Classes of Revolving Credit Commitments in
respect of which the maturity date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Section 2.03(c)) under (and ratably participated
in by Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrowers shall cash collateralize any
such Letter of Credit in accordance with Section 2.15. If, for any reason, such
Cash Collateral is not provided or the reallocation does not occur, the
Revolving Credit Lenders under the maturing Class shall continue to be
responsible for their participating interests in the Letters of Credit. Except
to the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given Class of Revolving Credit Commitments shall have no effect upon (and shall
not diminish) the percentage participations of the Revolving Credit Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any Class of Revolving Credit Commitments, the sublimit for
Letters of Credit shall be agreed with the Lenders under the remaining Classes.
(d)    Changes of Commitments.
(i)    The Aggregate Maximum Revolving Credit Amounts shall at all times be
equal to the Aggregate Maximum Revolving Credit Amounts after adjustments
resulting from reductions pursuant to Section 2.04(b).
(ii)    The Borrowers shall have the right to terminate or to reduce the amount
of the Aggregate Maximum Revolving Credit Amounts at any time, or from time to
time, upon not less than three (3) Business Days’ prior notice delivered by the
Parent Borrower before noon (New York City time) to the Administrative Agent
(which shall promptly notify the Revolving Credit Lenders) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction (which shall not be less than $5.0 million
or any whole multiple of $1.0 million in excess thereof) and shall be
irrevocable and effective only upon receipt by the Administrative Agent.
(iii)    The Aggregate Maximum Revolving Credit Amounts, once terminated or
reduced, may not be reinstated or increased.
(e)    Fees.
(i)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Credit Lender a commitment fee on the daily
average unused amount of the Aggregate Maximum Revolving Credit Amounts
(subtracting therefrom the LC Exposure) for the period from and including the
Original Closing Date up to, but excluding, the Revolving Credit Termination
Date at a rate of 0.50% per annum.
Accrued commitment fees accrued through and including the last Business Day of
March, June, September and December of each year shall be payable quarterly in
arrears on each Payment Date and on the Revolving Credit Termination Date. For
purposes of computing the commitment fees payable hereunder, outstanding
Swingline Loans shall be disregarded.
(ii)    Letter of Credit Fees. The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit (“LC
Fee”), which shall accrue at the same Applicable Margin used to determine the
interest rate applicable to Revolving Credit Loans that are LIBOR Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Closing Date to but excluding the later of the date on
which such Lender’s Revolving Credit Commitment terminates and the date on which
such Revolving Credit Lender ceases to have any LC Exposure (provided that any
LC Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank shall be payable, to the maximum
extent permitted by applicable Governmental Requirements, to the other Revolving
Credit Lenders in accordance with the upward adjustments in their respective
Revolving Credit Percentage Shares allocable to such Letter of Credit pursuant
to Section 2.14(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account), and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Original Closing Date
to but excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last Business Day of March, June, September and December of each year shall
be payable quarterly in arrears on each Payment Date; provided that all such
fees shall be payable on the date on which the Revolving Credit Commitments
terminate and any such fees accruing after the date on which the Revolving
Credit Commitments terminate shall be payable on demand. Any other fees payable
to the Issuing Bank pursuant to this clause shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(iii)    Fee Letter. The Borrowers shall pay such fees as are set forth in the
Fee Letter on the dates and in the manner specified therein.
(iv)    All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to (unless otherwise called for by a Fee Letter)
the Administrative Agent (or to the Issuing Bank, in the case of fees payable to
it) for distribution, in the case of facility fees and participation fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
(f)    Obligations. The failure of any Lender to make any Loan to be made by it
or to provide funds for disbursements or reimbursements under Letters of Credit
on the date specified therefor shall not relieve any other Lender of its
obligation to make its Loan or provide funds on such date, but no Lender shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender or to provide funds to be provided by such other Lender. Each
Loan, upon funding, shall be deemed to be jointly funded to and received by the
Borrowers and each Borrower acknowledges and agrees it is jointly and severally
liable under this Agreement for all Obligations in respect of the Loans,
regardless of the manner or amount in which proceeds of such Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans on its books
and records.
(g)    Notes. The Revolving Credit Loans (other than Swingline Loans) made by
each Revolving Credit Lender shall, at the request of such Revolving Credit
Lender, be evidenced by a single promissory note of the Borrowers in
substantially the form of Exhibit I-1 to the Original Credit Agreement, dated
(i) the Original Closing Date or (ii) the effective date of an Assignment
pursuant to Section 12.06(b), payable to the order of such Revolving Credit
Lender in a principal amount equal to its Maximum Revolving Credit Amount as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 12.06(b). The Term Loans made by each Term Lender shall, at
the request of such Term Lender, be evidenced by a single promissory note of the
Borrowers in substantially the form of Exhibit I-2 to the Original Credit
Agreement, dated as of (i) the Restatement Effective Date or (ii) the effective
date of an Assignment pursuant to Section 12.06(b), payable to the order of such
Term Lender and otherwise duly completed. The Swingline Loans made by the
Swingline Lender resulting from the advances under Section 2.01(c) shall, at the
request of the Swingline Lender, be evidenced by a promissory note of the
Borrowers in substantially the form of Exhibit I-3 to the Original Credit
Agreement, dated the Original Closing Date, payable to the order of the
Swingline Lender in a principal amount equal to the Swingline Commitment. The
date, amount, Type, interest rate and Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Notes, and, prior to any transfer
may be endorsed by such Lender on the schedule attached to such Notes or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or any Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
(h)    Prepayments.
(i)    Voluntary Prepayments. The Borrowers may prepay the Loans, subject to
Section 2.08(g), Section 2.08(h), Section 2.08(i) and Section 5.03 with the
amount of the prepayment being at least $1.0 million for all Loans other than
Swingline Loans and at least $100,000 for Swingline Loans or the remaining
aggregate principal balance outstanding on the relevant Loans.
(ii)    Revolving Credit Loan Prepayments. If, after giving effect to any
termination or reduction of the Aggregate Maximum Revolving Credit Amounts
pursuant to Section 2.04(b), the outstanding aggregate principal amount of the
Revolving Credit Loans and the Swingline Loans, plus the LC Exposure exceeds the
Aggregate Maximum Revolving Credit Amounts, the Borrowers shall (i) prepay the
Revolving Credit Loans and the Swingline Loans on the date of such termination
or reduction in an aggregate principal amount equal to the excess, together with
interest on the principal amount paid accrued to the date of such prepayment and
(ii) if any excess remains after prepaying all of the Revolving Credit Loans and
the Swingline Loans because of LC Exposure, pay to the Administrative Agent on
behalf of the Revolving Credit Lenders an amount equal to the excess to be held
as Cash Collateral as provided in Section 2.15 hereof. At any time that there
shall exist a Defaulting Lender that is a Revolving Credit Lender, immediately
upon the request of the applicable Swingline Lender, the Borrowers shall repay
the outstanding Swingline Loans made by such Swingline Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swingline
Loans.
(iii)    Asset Sales. Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale by Holdings, the Parent Borrower or any
of the other Restricted Subsidiaries, the Borrowers shall make prepayments in
accordance with Sections 2.08(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:
(i)    no such prepayment shall be required under this Section 2.08(c) with
respect to (A) any Asset Sale permitted by Section 9.16(a), (B) the disposition
of property which constitutes a Casualty Event, (C) any Sale and Leaseback
Transaction whereby a leased Restaurant Location that is subsequently purchased
by a Person is then within 90 days of such purchase sold and leased-back by such
purchasing Person, or (D) Asset Sales for Fair Market Value resulting in no more
than $750,000 in Net Cash Proceeds per Asset Sale (or series of related Asset
Sales) and less than $2.5 million in Net Cash Proceeds in any fiscal year;
provided that clause (D) shall not apply in the case of any Asset Sale described
in clause (b) of the definition thereof;
(ii)    in the case of Net Cash Proceeds from Asset Sales permitted by Section
9.16 (other than those described by clause (i) above), so long as no Event of
Default shall exist or arise therefrom, such proceeds shall not be required to
be so applied on such date to the extent that the Parent Borrower determines
that such Net Cash Proceeds are expected to be reinvested in assets useful for
its business within 365 days following the date of such Asset Sale (provided
that, if such proceeds exceed $2.5 million, the Parent Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such fifth Business Day setting forth such determination and the estimates of
the proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within such 365-day period (or, if the
applicable Company shall have entered into a legally binding commitment, or has
begun construction of a Restaurant and allocated such funds for such purpose, to
reinvest such Net Cash Proceeds within such 365-day period, 540 days following
the date of such Asset Sale), such unused portion shall be applied on the last
day of such period as a mandatory prepayment as provided in this
Section 2.08(c); provided, further, that if the property subject to such Asset
Sale constituted Collateral, then all Property (only to the extent of a type
that would otherwise constitute Collateral) purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Instruments in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 8.05 and 8.09 (but subject to the limitations on perfection set forth
therein); and
(iv)    Debt Issuance. Not later than one Business Day following the receipt of
any Net Cash Proceeds of any Debt Issuance by Holdings, the Parent Borrower or
any of the other Restricted Subsidiaries, the Borrowers shall make prepayments
in accordance with Sections 2.08(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds.
(v)    Casualty Events. Not later than five Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by Holdings, the Parent Borrower
or any of the other Restricted Subsidiaries, the Borrowers shall make
prepayments in accordance with Sections 2.08(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that:
(i)    so long as no Event of Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Parent Borrower shall have determined that such proceeds are expected to be
used to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid or to reinvest in assets useful for its business, no
later than 24 months following the date of receipt of such proceeds (provided
that, if such proceeds exceed $2.5 million, the Parent Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such fifth Business Day setting forth such determination); provided that if the
property subject to such Casualty Event constituted Collateral under the
Security Instruments, then all Property (to the extent of a type that would
otherwise constitute Collateral) purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Instruments in favor of the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties in accordance with Sections 8.05 and
8.09 (but subject to the limitations on perfection set forth therein); and
(ii)    if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.08(e).
(vi)    Excess Cash Flow. No later than 95 days after the end of each Excess
Cash Flow Period, the Borrowers shall make prepayments in accordance with
Sections 2.08(g) and (h) in an aggregate amount equal to the remainder of (a)
the Applicable Percentage of Excess Cash Flow for the Excess Cash Flow Period
then ended less (b) the sum of all voluntary prepayments of Term Loans (and Term
Loans under and as defined in the Original Credit Agreement) and any permanent
voluntary reductions to the Revolving Credit Commitments to the extent that an
equal amount of the Revolving Credit Loans are simultaneously repaid during the
Excess Cash Flow Period then ended. “Applicable Percentage” means (i) if the
Leverage Ratio as of the end of the Test Period ending corresponding with the
end of such Excess Cash Flow Period is greater than or equal to 4.00:1.00, 50%,
(ii) if the Leverage Ratio as of the end of such Test Period is greater than or
equal to 3.00:1.00 but less than 4.00:1.00, 25%, and (iii) if the Leverage Ratio
as of the end of such Test Period is less than 3.00:1.00, 0%.
(vii)    Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, the Parent Borrower shall select the borrowing or
borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.08(h), subject to the provisions of this
Section 2.08(g). Any prepayments pursuant to Section 2.08(c), (d), (e) or (f)
shall be applied to reduce scheduled installments of Term Loans required under
Section 3.01(b), first, to such scheduled prepayments due on dates occurring
within the 12 months following such prepayment in direct order of maturity and,
second, on a pro rata basis among the installments remaining to be made on each
other term loan payment date. Prepayments pursuant to Section 2.08(a) shall be
applied to reduce scheduled installments of Term Loans as directed by the Parent
Borrower.
Amounts to be applied pursuant to this Section 2.08 to the prepayment of Term
Loans shall be applied, as applicable, first to reduce outstanding Base Rate
Loans. Any amounts remaining after each such application shall be applied to
prepay LIBOR Term Loans or LIBOR Revolving Credit Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.08 shall be in excess of the amount of the Base Rate Loans
at the time outstanding (an “Excess Amount”), only the portion of the amount of
such prepayment as is equal to the amount of such outstanding Base Rate Loans
shall be immediately prepaid and, at the election of the Parent Borrower, the
Excess Amount shall be either (A) deposited in a deposit account over which the
Collateral Agent has “control” (as defined in Article 9 of the UCC) pursuant to
a control agreement entered into by the Parent Borrower, Collateral Agent and
the other parties thereto in accordance with the Loan Documents, and applied to
the prepayment of LIBOR Loans on the last day of the then next-expiring Interest
Period for LIBOR Loans; provided that (i) interest in respect of such Excess
Amount shall continue to accrue thereon at the rate provided hereunder for the
Loans which such Excess Amount is intended to repay until such Excess Amount
shall have been used in full to repay such Loans and (ii) at any time while a
Default has occurred and is continuing, the Administrative Agent may, and upon
written direction from the Majority Lenders shall, apply any or all proceeds
then on deposit to the payment of such Loans in an amount equal to such Excess
Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 5.03.
(viii)    Notice of Prepayment. The Parent Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) in the form of a written Prepayment Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower (i) in the
case of prepayment of a LIBOR Adjusted Rate borrowing, not later than 11:00 a.m.
(New York City time), three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Base Rate borrowing, not later than 11:00 a.m. (New
York City time), one Business Day before the date of prepayment and (iii) in the
case of prepayment of a Swingline Loan, not later than 11:00 a.m. (New York City
time), on the date of prepayment. Each such Prepayment Notice shall be
irrevocable, except in connection with a prepayment of all of the Loans, which
Prepayment Notice may be subject to conditions and revocable. Each such
Prepayment Notice shall specify the prepayment date (which shall be a Business
Day), the principal amount of each borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such Prepayment
Notice (other than a Prepayment Notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any borrowing shall be in an amount that would be
permitted as provided in Section 2.08(a), except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a borrowing shall
be applied ratably to the Loans included in the prepaid borrowing and otherwise
in accordance with this Section 2.08. Prepayments shall be accompanied by
accrued interest.
(ix)    Generally. Prepayments permitted or required under this Section 2.08
shall be without premium or penalty, except as required under Section 5.03 for
prepayment of LIBOR Loans and as required by the last sentence of this
subsection (i). Any prepayments of the Revolving Credit Loans may be reborrowed
subject to the then effective Aggregate Maximum Revolving Credit Amounts. Any
prepayments of the Swingline Loans may be reborrowed subject to the provisions
of Section 2.01(e). Any prepayments or repayments of the Term Loans may not be
reborrowed. In the event that all or any portion of the Term Loans are repriced
downward, effectively refinanced through any amendment of the Term Loans or
refinanced with the proceeds of other Debt, in each case resulting in a lower
Yield on such amended Term Loans or refinancing Debt, as applicable, than that
existing on the Term Loans prior to such amendment or refinancing, for any
reason prior to the date that is six months after the Restatement Effective
Date, upon the consummation of any such repricing, effective refinancing or
refinancing, the Borrowers will pay the Term Lenders 1% of the aggregate
principal amount of Term Loans repriced, effectively refinanced or refinanced.
(x)    Discounted Voluntary Prepayments. (1) Notwithstanding anything to the
contrary in Section 2.08(a) (which provisions shall not be applicable to this
Section 2.08(j)), the Borrowers shall have the right at any time and from time
to time to prepay Term Loans from Lenders electing to participate in such
prepayments at a discount to the par value of such Term Loans and on a non-pro
rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.08(j); provided that (A) no Discounted
Voluntary Prepayment shall be made unless (A) immediately after giving effect to
such Discounted Voluntary Prepayment, (i) no Default or Event of Default has
occurred and is continuing, (ii) the Parent Borrower is in compliance on a Pro
Forma Basis with each of the Financial Covenants as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 8.01(a) or (b) and (iii) no proceeds of Revolving Credit
Loans shall be utilized to make any Discounted Voluntary Prepayment, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
of a given Class on a pro rata basis and (C) the Parent Borrower on the date
such Discounted Voluntary Prepayment is made shall deliver to the Administrative
Agent a certificate of a Responsible Officer of the Parent Borrower stating (1)
that no Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment and (2) that each of the
conditions to such Discounted Voluntary Prepayment contained in this Section
2.08(j) has been satisfied or waived.
(i)    To the extent the Borrowers seek to make a Discounted Voluntary
Prepayment, the Parent Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit Q to the Original
Credit Agreement (each, a “Discounted Prepayment Option Notice”) that the
Borrowers desire to prepay Term Loans in an aggregate principal amount specified
therein by the Parent Borrower (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Term Loans and the Class of Term Loans to which
such offer relates, (B) a discount range (which may be a single percentage)
selected by the Parent Borrower with respect to such proposed Discounted
Voluntary Prepayment equal to a percentage of par of the principal amount of
such Term Loans (the “Discount Range”) and (C) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment which shall be at least five Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”).
(ii)    Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.08(j)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Term Loans may specify by written notice substantially in the form of Exhibit R
to the Original Credit Agreement (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a prepayment price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans of each Class held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of Term Loans specified by the
Lenders in Lender Participation Notices, the Administrative Agent, in
consultation with the Parent Borrower, shall calculate the applicable discount
for Term Loans (the “Applicable Discount”), which Applicable Discount shall be
(A) the percentage specified by the Parent Borrower if the Parent Borrower has
selected a single percentage pursuant to Section 2.08(j)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrowers can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Term Loans under the applicable
Class whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Term Loans at any discount to
their par value within the Applicable Discount.
(iii)    The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay all Qualifying Loans.
(iv)    [Reserved].
(v)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, notice, rounding, minimum amounts, Type and Interest
Periods and calculation of Applicable Discount in accordance with Section
2.08(j)(iii) above) reasonably established by the Administrative Agent and the
Parent Borrower.
(vi)    Prior to the delivery to the Administrative Agent of a written
irrevocable notice substantially in the form of Exhibit S to the Original Credit
Agreement (each a “Discounted Voluntary Prepayment Notice”), the Parent Borrower
may withdraw the offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
(i)    [RESERVED].
(j)    [RESERVED].
(k)    Lending Offices. The Loans of each Type made by each Lender shall be made
and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.
(l)    Increase in Commitments.
(i)    The Borrowers may from time to time after the Original Closing Date elect
to increase the Revolving Credit Commitments (“Increased Commitments”) or enter
into one or more Classes of term loans (each, an “Incremental Term Loan”), in
each case in an aggregate principal amount of not less than $25.0 million so
long as, after giving effect thereto, the aggregate amount of all such Increased
Commitments and all such Incremental Term Loans does not exceed $125.0 million.
The Borrowers may arrange for any such increase or Class to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving Credit
Commitment, or to participate in such Incremental Term Loan, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”) not currently a Lender; provided that each Augmenting Lender (and, in
the case of an Increased Commitment, each Increasing Lender) shall be subject to
the approval of the Parent Borrower and the Administrative Agent (such consents
not to be unreasonably withheld) and, in the case of an Increased Commitment,
each Issuing Bank and Swingline Lender (such consents not to be unreasonably
withheld). Without the consent of any Lenders other than the relevant Increasing
Lenders or Augmenting Lenders, this Agreement and the other Loan Documents may
be amended pursuant to an Additional Credit Extension Amendment as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower (without the consent of any other Loan Party), to effect
the provisions of this Section 2.12. Increased Commitments and Incremental Term
Loans created pursuant to this Section 2.12 shall become effective on the date
agreed by the Parent Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Credit Commitments and no Incremental Term Loan shall be permitted
under this clause unless (i) on the proposed date of the effectiveness of such
increase in the Revolving Credit Commitments or borrowing of such Incremental
Term Loan, the conditions set forth in Section 6.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Parent Borrower, (ii) the Parent
Borrower shall be in compliance, calculated on a Pro Forma Basis (assuming that
any Increased Commitments were fully drawn) with the Financial Covenants, (iii)
the Parent Borrower shall have delivered or caused to be delivered legal
opinions and other documents reasonably requested by the Administrative Agent in
connection with any such transaction and (iv) the Senior Secured Leverage Ratio
of the Parent Borrower, calculated on a Pro Forma Basis (assuming that any
Increased Commitments were fully drawn), is less than or equal to 3.40:1.00. On
the effective date of any increase in the Revolving Credit Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Loans of all the
Lenders to equal each such Lender’s pro rata share of such outstanding Loans,
and (ii) on the date of such increase, (a) if there are Revolving Credit Loans
then outstanding, the Borrowers shall prepay such Revolving Credit Loans (and
pay any additional amounts required pursuant to Section 5.03 in connection
therewith), and borrow Revolving Credit Loans from the relevant Increasing
Lender(s) and/or Augmenting Lender(s), as shall be necessary in order that,
after giving effect to such prepayments and borrowings, all Revolving Credit
Loans will be held ratably by the Revolving Credit Lenders (including the
relevant Increasing Lender(s) and/or Augmenting Lender(s)) in accordance with
their respective Revolving Credit Commitments after giving effect to the
applicable Increased Commitment(s) and (b) if there are Swingline Loans or
Letters of Credit then outstanding, the participations of the Revolving Credit
Lenders in such Swingline Loans or Letters of Credit, as the case may be, will
be automatically adjusted to reflect the Revolving Credit Percentage Shares of
all the Revolving Credit Lenders (including each relevant Increasing Lender
and/or Augmenting Lender) after giving effect to the applicable Increased
Commitment(s). The Administrative Agent and the Lenders hereby agree that the
borrowing notice, minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each LIBOR Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 5.03 if the deemed payment
occurs other than on the last day of the related Interest Periods. The terms of
any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans, (iii) Incremental Term Loans shall
not participate on a greater than pro rata basis with the Term Loans in any
optional or mandatory prepayment hereunder, (iv) the provisions with respect to
payment of interest, original issue discount and upfront fees shall be as set
forth in the amendment providing for such Incremental Term Loans; provided that
if the Yield of any Incremental Term Loans exceeds the Yield of the Term Loans
by more than 50 basis points, then the Applicable Margin for the Term Loans
shall be increased to the extent required so that the Yield of any such Class or
Classes of Term Loans is equal to the Yield of such Incremental Term Loans minus
50 basis points and (v) all other terms applicable to such Incremental Term
Loans (other than provisions specified in clauses (i) through (iv) above) shall
be the same as the terms of the then outstanding Term Loans except to the extent
such covenants and other terms apply solely to any period after the Term Loan
Maturity Date. Any Increased Commitments shall be on the same terms and
conditions as the existing Revolving Credit Commitments. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to agree to
increase its Revolving Credit Commitments, provide an Increased Commitment or
provide a commitment with respect to an Incremental Term Loan pursuant to this
Section and any election to do so shall be in the sole discretion of such
Lender.
(ii)    This Section 2.12 shall override any provisions in Section 12.04 to the
contrary.
(m)    Extensions of Term Loans and Revolving Credit Commitments.
(i)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Parent Borrower, on behalf of itself and the other Borrowers, to all Lenders of
Term Loans with a like maturity date or Revolving Credit Commitments with a like
maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, the Borrowers are hereby permitted to consummate from time
to time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Term
Loans and/or Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,”; any
Extended Term Loans (as defined below) shall constitute a separate Class of Term
Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments (as defined below) shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Parent Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.01(d) and 2.03(j) to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Credit Commitments in accordance with their
Revolving Credit Percentage Share of the Revolving Credit Commitments (and
except as provided in Sections 2.01(d) and 2.03(j), without giving effect to
changes thereto on an earlier maturity date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Credit Commitments and repayments thereunder shall be made on a pro
rata basis (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (B)
repayments required upon the maturity date of the non-extending Revolving Credit
Commitments) and (y) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than two different maturity dates,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined between the Parent Borrower and set forth in the relevant Extension
Offer), the Term Loans of any Term Lender that agrees to an extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the then latest maturity date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 3.01(b) for periods prior to the Term Loan Maturity Date for Term Loans
may not be increased, (v) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vii) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) or Revolving Credit Commitments, as the case may be, in respect of
which Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Parent Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Commitments, as the case may be,
of such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably (subject to the Administrative Agent’s rounding) up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Credit Lenders, as the case may be, have accepted such Extension Offer, (viii)
all documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Parent Borrower and (x) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent.
(ii)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.08 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Parent Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and may be waived by the Parent Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Classes be tendered and (y) no Class of Extended Term Loans shall be in an
amount of less than $25.0 million (the “Minimum Tranche Amount”). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05, 4.01 and 4.05)
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.
(iii)    No consent of any Lender, Loan Party or the Administrative Agent shall
be required to effectuate any Extension, other than (A) the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Credit Commitments (or a portion thereof) and (B) with respect
to any Extension of the Revolving Credit Commitments, the consent of the Issuing
Bank, which consent shall not be unreasonably withheld or delayed. All Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents solely with
the Borrowers as may be necessary in order to establish new Classes in respect
of Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage as it may be advised is reasonably
necessary to obtain a customary opinion of local counsel to the Loan Parties).
(iv)    In connection with any Extension, the Parent Borrower shall (i) provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section and (ii) deliver or cause to be delivered legal opinions and
other documents reasonably requested by the Administrative Agent in connection
with any such Extension.
(n)    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything herein to the
contrary, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Governmental Requirement:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.04 unless otherwise agreed by the
Parent Borrower and the Administrative Agent.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or Collateral Agent hereunder and under any other Loan Document; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the applicable Issuing Bank(s) or Swingline Lender(s) hereunder;
third, to cash collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.15; fourth, as the Parent
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Parent
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.03(j); sixth, to the payment of any amounts owing to the Lenders,
the applicable Issuing Banks or the applicable Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
applicable Issuing Banks or the applicable Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and, eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and the LC Borrowings owed to, all
the non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this clause (ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Commitment and LC Fees. (x) No Defaulting Lender shall be entitled to
receive any commitment fees payable under Section 2.05(a) for any period during
which such Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (y) each Defaulting Lender shall be
limited in its right to receive LC Fees as provided in Section 2.05(b).
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Revolving Credit Percentages Shares (calculated without regard
to such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.02 are satisfied at the time of
such reallocation (and, unless the Parent Borrower shall have otherwise notified
the Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of the outstanding Revolving Credit
Loans of any non-Defaulting Lender, plus such Lender’s Revolving Credit
Percentage Share of the outstanding amount of all LC Exposure at such time, plus
such Lender’s Revolving Credit Percentage Share of the outstanding Swingline
Loans at such time to exceed such Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
each Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to Section 2.14(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that (i) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender
and (ii) such Lender that ceases to be a Defaulting Lender shall reimburse the
other Revolving Credit Lenders for any amounts they were required to pay as a
result of the events described in Section 5.03 in connection with the purchase
of outstanding Loans required hereunder; provided, further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
(c)    New Swingline Loans and Letters of Credit. So long as any Revolving
Credit Lender is a Defaulting Lender, (i) no Swingline Lender shall be required
to fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend or amend any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
(o)    Cash Collateral.
(a)    Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable Issuing Bank (i) if the applicable Issuing Bank has
honored any full or partial drawing under any Letter of Credit and such drawing
has resulted in an LC Borrowing or (ii) if, as of the LC Expiration Date, any LC
Exposure for any reason remains outstanding or as otherwise required pursuant to
this Agreement, the Borrowers shall, in each case, immediately cash
collateralize the then outstanding LC Exposure in an amount not less than the
Minimum Collateral Amount. At any time that there shall exist a Defaulting
Lender, immediately upon the written request of the Administrative Agent or any
applicable Issuing Bank or Swingline Lender (in each case, with a copy to the
Administrative Agent), the Borrowers shall cash collateralize all Fronting
Exposure of such Issuing Bank or Swingline Lender, as applicable, with respect
to such Defaulting Lender (determined after giving effect to Section 2.14(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrowers and, to the extent provided by any Lender, such Lender, hereby grants
to (and subject to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the applicable Issuing Banks and the applicable
Lenders (including the applicable Swingline Lenders), and agrees to maintain, a
first priority security interest in all such Cash Collateral, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and all proceeds of the foregoing, as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount or, if applicable, the applicable
Fronting Exposure and other obligations secured thereby, the Borrowers or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything herein to the contrary, Cash
Collateral provided under this Section or Section 2.14 or 10.01 or otherwise in
respect of Letters of Credit or Swingline Loans shall be applied to the
satisfaction of the specific LC Exposure, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligations) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of the Defaulting Lender status of the applicable Lender (or, as appropriate,
its assignee following compliance with Section 12.06(h)), or (ii) the
determination by the Administrative Agent that there exists excess Cash
Collateral; provided that (A) Cash Collateral furnished by or on behalf of the
Borrowers shall not be released during the continuance of a Default under
Section 10.01(a), (e), (f) or (g) or an Event of Default (and following
application as provided in this Section may be otherwise applied in accordance
with Section 10.03) and (B) the Person providing Cash Collateral and the
applicable Issuing Bank(s) or Swingline Lender(s) may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations hereunder.
SECTION 12.    

Payments of Principal and Interest
(a)    Repayment of Loans.
(a)    Revolving Credit Loans. On the Revolving Credit Termination Date, the
Borrowers shall repay the outstanding principal amount of the Revolving Credit
Loans.
(b)    Term Loans. The aggregate principal amount of the Term Loans shall be
payable in installments on the dates and in the principal amounts as set forth
in Schedule 3.01(b), with final payment of the remaining principal balance on
the Term Loans due on the Term Loan Maturity Date or Incremental Term Loan
Maturity Date, as applicable.
(c)    Swingline Loans. The principal amount of each advance of a Swingline Loan
shall be repaid pursuant to the provisions of Section 2.01(c).
(d)    Generally. The Borrowers will pay to the Administrative Agent, for the
account of each Lender, the principal payments required by this Section 3.01.
(b)    Interest.
(a)    Interest Rates. The Borrowers will pay to the Administrative Agent, for
the account of each Lender or the Swingline Lender, interest on the unpaid
principal amount of each Loan made by such Lender for the period commencing on
the date such Loan is made to, but excluding, the date such Loan shall be paid
in full, at the following rates per annum:
(i)    if such a Loan is a Base Rate Loan, the Base Rate (as in effect from time
to time) plus the Applicable Margin, but in no event to exceed the Maximum Rate;
(ii)    if such a Loan is a LIBOR Loan, for each Interest Period relating
thereto, the LIBOR Adjusted Rate for such Loan plus the Applicable Margin (as in
effect from time to time), but in no event to exceed the Maximum Rate; and
(iii)    if such Loan is a Swingline Loan, at the rate called for by Section
2.01(c), but in no event to exceed the Maximum Rate.
(b)    Post-Default Rate. Notwithstanding the foregoing, the Borrowers will pay
to the Administrative Agent, for the account of each Lender interest at the
applicable Post-Default Rate on any overdue principal of any Loan made by such
Lender, and (to the fullest extent permitted by law) on any other overdue amount
payable by the Borrowers hereunder, under any Loan Document or under any Note
held by such Lender to or for account of such Lender, for the period commencing
on the date such principal or amount is due until the same is paid in full.
(c)    Due Dates. Accrued interest on Base Rate Loans shall be payable on each
Payment Date and (other than with respect to Revolving Credit Loans prepaid or
repaid prior to the Revolving Credit Termination Date without any reduction in
the Maximum Revolving Credit Amount) on the date of any required prepayment due
to a Commitment reduction, any prepayment pursuant to Section 2.08 or repayment
pursuant to Section 3.01, and accrued interest on each LIBOR Loan shall be
payable on the last day of the Interest Period therefor, the date of any
required prepayment due to a Commitment reduction, any prepayment pursuant to
Section 2.08 or repayment pursuant to Section 3.01 and, if such Interest Period
is longer than three months at three-month intervals following the first day of
such Interest Period, except that interest payable at the Post-Default Rate
shall be payable from time to time on demand and interest on any LIBOR Loan that
is converted into a Base Rate Loan (pursuant to Section 5.03) shall be payable
on the date of conversion (but only to the extent so converted). Any accrued and
unpaid interest outstanding on the Revolving Credit Loans on the Revolving
Credit Termination Date shall be paid on such date. Any accrued and unpaid
interest on the Term Loans (other than the Incremental Term Loans) on the Term
Loan Maturity Date shall be paid on such date and any accrued and unpaid
interest on any Incremental Term Loan shall be paid on the applicable
Incremental Term Loan Maturity Date. Accrued interest on Swingline Loans shall
be paid pursuant to Section 2.01(c).
(d)    Determination of Rates. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
notify the Lenders to which such interest is payable and the Parent Borrower.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.
SECTION 13.    

Payments; Pro Rata Treatment; Computations; Etc.
(a)    Payments. Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrowers under this
Agreement, the Notes or any other Loan Document shall be made in Dollars, in
immediately available funds, to the Administrative Agent at such account as the
Administrative Agent shall specify by notice to the Parent Borrower from time to
time, not later than 12:30 p.m. (other than Swingline Loans, for which payments
shall be made not later than 2:00 p.m.) (New York City time) on the date on
which such payments shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Such payments shall be made without (to the fullest extent permitted by
applicable law) defense, set-off or counterclaim and in connection therewith,
each Loan Party hereby waives (to the fullest extent permitted by applicable
law) all defenses, rights of set-off and counterclaims it may have with respect
to such payments. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
applicable to the amount to be paid shall be payable for the period of such
extension. At the time of each payment to the Administrative Agent of any
principal of or interest on any borrowing, the Parent Borrower shall notify the
Administrative Agent of the Loans to which such payment shall apply; provided,
however, in the absence of such notice the Administrative Agent may specify the
Loans to which such payment shall apply, but to the extent possible such payment
or prepayment will be applied first to the Loans comprised of Base Rate Loans in
accordance with Section 2.08(g).
(b)    Pro Rata Treatment. Except for Swingline Loans and to the extent
otherwise provided herein each Lender agrees that: (i) each borrowing from the
Revolving Credit Lenders under Section 2.01(a) and each continuation and
conversion under Section 2.02 shall be made from the Revolving Credit Lenders
pro rata in accordance with their Revolving Credit Percentage Share, each
payment of fees under Section 2.05(a) and Section 2.05(b)(i) shall be made for
account of the Revolving Credit Lenders pro rata in accordance with their
Revolving Credit Percentage Share, and each termination or reduction of the
amount of the Aggregate Maximum Revolving Credit Amounts under Section 2.04(b)
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender, pro rata according to the amounts of its respective Revolving Credit
Commitment; (ii) the Term Loans made under Section 2.01(b) and each continuation
and conversion thereof under Section 2.02 shall be made from the Term Lenders
pro rata by each Term Lender in accordance with the amount that such Term
Lender’s Term Loan bears to the amount of all Term Loans; (iii) each payment of
principal of Revolving Credit Loans by the Borrowers shall be made for account
of the Revolving Credit Lenders pro rata in accordance with the respective
unpaid principal amount of the Revolving Credit Loans held by the Revolving
Credit Lenders; (iv) each payment of principal of Term Loans by the Borrowers
shall be made for account of the Term Lenders pro rata in accordance with the
respective unpaid principal amount of the Term Loans held by the Term Lenders;
(v) each payment of interest on Revolving Credit Loans by the Borrowers shall be
made for account of the Revolving Credit Lenders pro rata in accordance with the
amounts of interest due and payable to the respective Revolving Credit Lenders;
(vi) each payment of interest on Term Loans by the Borrowers shall be made for
account of the Term Lenders pro rata in accordance with the amounts of interest
due and payable to the respective Term Lenders; and (vii) each reimbursement by
the Borrowers of disbursements under Letters of Credit shall be made for account
of the Issuing Bank or, if funded by the Revolving Credit Lenders, pro rata for
the account of the Revolving Credit Lenders, in accordance with the amounts of
reimbursement obligations due and payable to each respective Revolving Credit
Lender.
(c)    Computations. (a) Interest on Loans and fees shall be (subject to the
next sentence) computed on the basis of a year of 360 days and actual days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest is payable, unless such calculation would exceed
the Maximum Rate, in which case interest shall be calculated on the per annum
basis of a year of 365 or 366 days, as the case may be. Interest on Base Rate
Loans based on the Prime Rate shall be computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed (including the first day
but excluding the last day) occurring in the period for which such interest is
payable.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Lenders determine that (i) the Leverage Ratio as calculated by
the Parent Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or Issuing
Bank, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or the Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This Section 4.03(b) shall not limit the rights of the
Administrative Agent, any Lender or any Issuing Bank, as the case may be, under
Section 2.03(c)(iii), 2.05(b) or 3.02 or under Article X. The Borrowers’
obligations under this Section 4.03(b) shall survive for a period of 181 days
following the termination of the Aggregate Commitments and the repayment of all
non-contingent Obligations hereunder.
(d)    Non-receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or the Parent Borrower
prior to the date on which such notifying Lender is scheduled to make a payment
to the Administrative Agent of the proceeds of a Loan or a payment under a
Letter of Credit to be made by it hereunder or the Borrowers are scheduled to
make a payment to the Administrative Agent for account of one or more of the
Lenders hereunder (such payment being herein called the “Required Payment”),
which notice shall be effective upon receipt, that such notifying Lender or the
Borrowers, as applicable, do not intend to make the Required Payment to the
Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date and, if such Lender or the Borrowers (as the case may be) have not
in fact made the Required Payment to the Administrative Agent, the recipient(s)
of such payment and (in the case of payments that should have been made by a
Lender) such Lender shall, on demand, repay to the Administrative Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Administrative Agent until, but excluding, the date the Administrative Agent
recovers such amount at a rate per annum which, for any Lender as recipient,
will be equal to the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, and for the Borrowers as recipient, will be equal to the Base Rate
plus the Applicable Margin. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan, if
applicable.
(e)    Set-off, Sharing of Payments, Etc.
(a)    The Borrowers agree that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Lender may otherwise have,
each Lender shall have the right and be entitled (after consultation with the
Administrative Agent), upon the occurrence of an Event of Default, at its
option, to offset balances held by it or by any of its Affiliates for account of
any Loan Party at any of its offices, in Dollars or in any other currency,
against any principal of or interest on any of such Lender’s Loans, or any other
amount payable to such Lender hereunder, which is not paid when due (regardless
of whether such balances are then due to the Borrowers), in which case it shall
promptly notify the Parent Borrower and the Administrative Agent thereof,
provided that such Lender’s failure to give such notice shall not affect the
validity thereof; provided, further, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
(b)    If any Lender shall obtain payment of any principal of or interest on any
Loan made by it to the Borrowers under this Agreement (or reimbursement as to
any Letter of Credit) through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Borrowers to such
Lender than the percentage received by any other Lenders, it shall promptly (i)
notify the Administrative Agent and each other Lender thereof and (ii) purchase
from such other Lenders a participation in (or, if and to the extent specified
by such Lender, direct interests in) the Loans (or participations in Letters of
Credit) made by such other Lenders (or in interest due thereon, as the case may
be) in such amounts, and make such other adjustments from time to time as shall
be equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrowers agree that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrowers. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set‑off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.
(f)    Taxes.
(a)    Payments Free and Clear. Any and all payments by any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all Covered Taxes, except as otherwise required by law. If
the Parent Borrower or any other applicable withholding agent shall be required
by law to deduct any Covered Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent then (i) the sum payable by
the applicable Loan Party shall be increased by the amount necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section 4.06) such Lender or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the Parent
Borrower or other applicable withholding agent shall make such deductions and
(iii) the Parent Borrower or other applicable withholding agent shall pay the
full amount deducted to the relevant taxing authority or other Governmental
Authority in accordance with applicable law.
(b)    Other Taxes. In addition, to the fullest extent permitted by applicable
law, the Borrowers jointly and severally agree to pay any and all present or
future stamp or documentary Taxes or any other similar excise or property Taxes
arising from any payment made under any Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, any Assignment
Agreement or any Loan Document (other than such Taxes imposed in respect of an
assignment of an interest in a Loan or a Commitment (“Assignment Taxes”) to the
extent such Assignment Taxes are imposed as a result of any present or future
connection between the assignor and/or assignee and the taxing jurisdiction
(other than any connection arising or deemed to arise solely as a result of the
Loan Documents and/or any transactions contemplated by the Loan Documents) (such
nonexcluded Taxes hereinafter referred to as “Other Taxes”).
(c)    INDEMNIFICATION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWERS WILL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS EACH LENDER AND
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT FOR ANY AND ALL COVERED TAXES
AND OTHER TAXES (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL COVERED TAXES OR
OTHER TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER THIS
SECTION 4.06) PAYABLE BY SUCH LENDER OR THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT (ON THEIR BEHALF OR ON BEHALF OF ANY LENDER), AS THE CASE MAY
BE, AND ALL EXPENSES WITH RESPECT THERETO, WHETHER OR NOT SUCH COVERED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. ANY PAYMENT PURSUANT TO SUCH
INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE ANY LENDER,
THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAKES
WRITTEN DEMAND THEREFOR. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE PARENT BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. NOTWITHSTANDING
ANYTHING CONTAINED IN THIS SECTION 4.06 TO THE CONTRARY, THE BORROWERS SHALL BE
UNDER NO OBLIGATION TO ANY LENDER OR ANY AGENT WITH RESPECT TO ANY ADDITIONAL
AMOUNTS DESCRIBED IN SUBSECTIONS (A) AND (C) OF THIS SECTION 4.06 TO THE EXTENT
THAT THE LENDER OR AGENT (AS THE CASE MAY BE) DOES NOT NOTIFY THE PARENT
BORROWER WITHIN 120 DAYS AFTER THE LENDER OR AGENT (AS THE CASE MAY BE) HAS
ACTUAL KNOWLEDGE OF THE TAX CLAIM GIVING RISE TO SUCH ADDITIONAL AMOUNTS, AND
THE BORROWERS DO NOT OTHERWISE HAVE ACTUAL KNOWLEDGE OF SUCH TAX CLAIM BEFORE
THE END OF SUCH 120 DAY PERIOD.
(d)    As soon as practicable after any payment of Covered Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the Parent Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Parent Borrower or the Administrative Agent, provide the Parent Borrower and the
Administrative Agent with any documentation prescribed by Governmental
Requirements or reasonably requested by the Parent Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any applicable withholding Tax with respect to
any payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 4.06(e)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Parent Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the Parent Borrower or the Administrative Agent) or promptly notify
the Parent Borrower and the Administrative Agent in writing of its inability to
do so.
Without limiting the foregoing:
(1)    Each U.S. Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.
(2)    Each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,
(B)    two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (A)
two properly completed and duly signed certificates substantially in the form of
Exhibit T to the Original Credit Agreement (any such certificate, a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of IRS Form W-8BEN (or any successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
or any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 4.06(e) if such beneficial owner
were a Lender, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
owners), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.
(3)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Parent Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (3), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Notwithstanding any other provision of this Section 4.06(e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Covered Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 4.06, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Parties under this
Section 4.06 with respect to the Covered Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (including any Taxes) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrowers, upon the request of the Administrative Agent or
such Lender, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will the Administrative Agent or any Lender be required to pay any amount to the
Borrowers the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the additional amounts or indemnity
payments giving rise to such refund of any Covered Taxes or Other Taxes had
never been paid. This clause shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.
(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by the
Parent Borrower or the Administrative Agent or to change the jurisdiction of its
Applicable Lending Office or to cooperate with Borrowers in contesting any Tax
in question if the making of such a filing or change or such cooperation would
avoid the need for or reduce the amount of any such additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender,
result in any unreimbursed cost or be otherwise disadvantageous to such Lender.
(h)    The agreements in this Section 4.06 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(i)    For the avoidance of doubt, for purposes of this Section 4.06, the term
“Lender” shall include any Issuing Bank and any Swingline Lender.
(j)    At or prior to Original Closing Date (and from time to time thereafter
upon the reasonable request of the Parent Borrower) the Administrative Agent
will provide the Parent Borrower an original IRS Form W-8IMY certifying on Part
I and Part IV of such Form W-8IMY that it is a U.S. branch that has agreed to be
treated as a U.S. person for United States federal withholding tax purposes with
respect to payments received by it from the Borrowers.
(k)    At or prior to the Original Closing Date (and from time to time
thereafter upon the reasonable request of the Parent Borrower, if the
Administrative Agent is legally eligible to do so), the Administrative Agent
will provide the Parent Borrower an original IRS Form W-8ECI certifying that
payments to be received by it on its own behalf (i.e., not on behalf of the
Lenders) are effectively connected income.
SECTION 14.    

Capital Adequacy and Additional Costs
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Adjusted Rate borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Adjusted Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the
LIBOR Adjusted Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
notice by the Parent Borrower that requests the conversion of any LIBOR Adjusted
Rate borrowing of Revolving Credit Loans to, or continuation of any borrowing of
Revolving Credit Loans as, a LIBOR Adjusted Rate borrowing shall be ineffective
and (ii) if the Borrowers request a LIBOR Adjusted Rate borrowing of Revolving
Credit Loans, such borrowing shall be made as an Base Rate borrowing; provided
that if the circumstances giving rise to such notice affect only one Type of
borrowings, then the other Type of borrowings shall be permitted.
(b)    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Adjusted Rate) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered
(except for costs or reductions resulting from Covered Taxes or Other Taxes
indemnifiable under Section 4.06 or from any Excluded Taxes).
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, and the circumstances or events giving rise to such
amount or amounts, as specified in clause (a) or (b) of this Section 5.02 shall
be delivered to the Parent Borrower and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 120-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(c)    Break Funding Payments. In the event of (a) the payment of any principal
of any LIBOR Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBOR Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.08(h) and is revoked in
accordance therewith) or (d) the assignment of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Parent Borrower pursuant to Section 5.04, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event, provided that, for the avoidance of doubt, the
Borrowers shall not be obligated to compensate any Lender under this Section for
any loss of anticipated profits in respect of any of the foregoing. For purposes
of calculating amounts payable by the Borrowers to the Lenders under this
Section, each Lender shall be deemed to have funded each LIBOR Loan made by it
at the LIBOR Adjusted Rate (excluding the impact of the proviso to the
definition thereof) for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.03 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof. Without limiting the foregoing, in
connection with each request for compensation by any Lender, the Borrowers shall
also pay such Lender with respect to each affected LIBOR Loan customary
administrative fees requested by such Lender in an amount not to exceed $250 per
such LIBOR Loan.
(d)    Mitigation Obligations; Replacement of Lenders.
(c)    If any Lender requests compensation under Section 5.02, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.06,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.02 or 4.06, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(d)    If any Lender requests compensation under Section 5.02, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.06,
or if any Lender becomes a Defaulting Lender, or if the Borrowers exercise their
replacement rights under Section 12.04(d), then the Borrowers may, at their sole
expense and effort, upon notice from the Parent Borrower to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.06), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Parent
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.02 or payments required
to be made pursuant to Section 4.06, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
SECTION 15.    

Conditions Precedent
(a)    [RESERVED].
(b)    Loans and Letters of Credit. The obligation of the Lenders to make Loans
to the Borrowers upon the occasion of each borrowing hereunder and to issue,
renew, extend or reissue any Letters of Credit hereunder (including the Initial
Funding) is subject to the delivery of a Borrowing Notice and the further
conditions precedent that, as of the date of such Loans and after giving effect
thereto:
(a)    no Default shall exist; and
(b)    the representations and warranties made by the Loan Parties in
Article VII and in the other Loan Documents shall be true in all material
respects (and in all respects if qualified by materiality) on and as of the date
of the making of such Loans or issuance, renewal, extension or reissuance of a
Letter of Credit with the same force and effect as if made on and as of such
date and following such new borrowing, except to the extent such representations
and warranties are expressly limited to an earlier date.
Each request for a borrowing or issuance, renewal, extension or reissuance of a
Letter of Credit by the Borrowers hereunder shall constitute a certification by
the Borrowers to the effect set forth in Section 6.02(b) (both as of the date of
such notice and as of the date of such borrowing or issuance, renewal, extension
or reissuance of a Letter of Credit).
(c)    Conditions Precedent for the Benefit of Lenders. All conditions precedent
to the obligations of the Lenders to make any Loan are imposed hereby solely for
the benefit of the Lenders, and no other Person may require satisfaction of any
such condition precedent or be entitled to assume that the Lenders will refuse
to make any Loan in the absence of strict compliance with such conditions
precedent.
SECTION 16.    

Representations and Warranties
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders that each representation and
warranty herein is given as of the Restatement Effective Date and shall be
deemed repeated and reaffirmed on the dates of each borrowing of a Loan and
issuance, renewal, extension or reissuance of a Letter of Credit as provided in
Section 6.02:
(a)    Corporate Existence. Each corporate Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Each other Company is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Company (i) has all requisite power, and
has all governmental licenses, authorizations, consents and approvals desirable
to own its assets and carry on its business as now being or as proposed to be
conducted and (ii) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary
except, in each case of clauses (i) and (ii), where the failure to do so would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(b)    Financial Condition.
(e)    The audited consolidated balance sheet of the Parent Borrower as at
December 28, 2010 and December 29, 2009 and the consolidated statements of
income, stockholders’ equity and cash flows of the Parent Borrower for the
fiscal years ended on December 28, 2010, December 29, 2009 and December 30, 2008
(collectively with the unaudited statements referenced in the next sentence, the
“Closing Date Financial Statements”) with the opinion thereon of, with respect
to December 30, 2008, Deloitte & Touche LLP and, with respect to December 29,
2009 and December 28, 2010, Pricewaterhouse Coopers, in each case, heretofore
furnished to the Administrative Agent are complete and correct and fairly
present the consolidated financial condition of the Parent Borrower as at said
dates and the results of its operations for such fiscal years all in accordance
with GAAP, as applied on a consistent basis. The unaudited consolidated balance
sheet of the Parent Borrower as of September 27, 2011, June 28, 2011 and March
29, 2011 and the consolidated statements of income, stockholders’ equity and
cash flows of the Parent Borrower for the fiscal periods ended on September 27,
2011, June 28, 2011 and March 29, 2011 heretofore furnished to the
Administrative Agent are complete and correct and fairly present the
consolidated financial condition of the Parent Borrower as at said dates and the
results of its operations for such fiscal periods all in accordance with GAAP,
as applied on a consistent basis subject to the absence of footnotes and
year-end audit adjustments. Neither the Parent Borrower nor any of its
Subsidiaries has on the Original Closing Date any Debt in excess of $1,000,000
individually or in excess of $5,000,000 in the aggregate, except as referred to
or reflected or provided for in the Closing Date Financial Statements or in
Schedule 7.02 to the Original Credit Agreement. On the Original Closing Date,
since the date of the latest balance sheet included in the Closing Date
Financial Statements there has not occurred a Closing Date Material Adverse
Effect. On all dates after the Original Closing Date, since the date of the
latest balance sheet included in the Closing Date Financial Statements, there
has been no change or event having a Material Adverse Effect.
(f)    The forecasts of financial performance of the Parent Borrower and its
Subsidiaries furnished to the Lenders have been prepared in good faith by the
Parent Borrower and based on assumptions believed by the Parent Borrower to be
reasonable at the time they were prepared.
(g)    The Parent Borrower has heretofore delivered to the Lenders the Parent
Borrower’s unaudited pro forma consolidated balance sheet and statements of
income and cash flows and pro forma EBITDA as of and for each of the fiscal year
ended December 28, 2010 and the four quarter period ended September 27, 2011
after giving effect to the Transactions as if they had occurred on such date in
the case of the balance sheet and as of the beginning of the period presented in
the case of the statements of income and cash flows (excluding any purchase
accounting adjustments). Such pro forma financial statements have been prepared
in good faith by the Loan Parties, based on the assumptions stated therein
(which assumptions are believed by the Loan Parties on the date hereof and on
the Restatement Effective Date to be reasonable), accurately reflect in all
material respects all adjustments required to be made to give effect to the
Transactions, and in accordance with Regulation S-X, and present fairly in all
material respects the pro forma consolidated financial position and results of
operations of the Parent Borrower as of such date and for such periods, assuming
that the Transactions had occurred at such dates.
(c)    Litigation. Except as disclosed to the Lenders in Schedule 7.03 to the
Original Credit Agreement, there is no litigation, legal, administrative or
arbitral proceeding, investigation or other action of any nature, pending or, to
the knowledge of the Parent Borrower threatened against or affecting any Company
which involves the possibility of any judgment or liability against any Company,
and which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
(d)    No Breach. The Transactions will not (A) conflict with or result in a
breach of, or require any consent which has not been obtained as of the Original
Closing Date under, (i) the respective Organizational Documents of any Company,
(ii) any Governmental Requirement or (iii) any agreement or instrument
(including the Franchise Agreements) to which any Company is a party or by which
it is bound or to which it or its Properties are subject, or (B) constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any Lien upon any of the revenues or assets of any Company
pursuant to the terms of any such agreement or instrument other than the Liens
created by the Loan Documents, except, in the case of clauses (A)(ii), (A)(iii)
and (B) only, for conflicts, unobtained consents, breaches, defaults and Liens
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.
(e)    Authority. Each Company has all necessary power and authority to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party; and the execution, delivery and performance by each Company of the Loan
Documents to which it is a party, have been duly authorized by all necessary
corporate action on its part; and the Loan Documents constitute the legal, valid
and binding obligations of each Company, enforceable in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditor’s rights
and by general principles of equity limiting the availability of certain
remedies.
(f)    Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority are necessary for the execution,
delivery or performance by any Company of the Loan Documents or for the validity
or enforceability thereof, except for the recording and filing of certain of the
Security Instruments as required by this Agreement.
(g)    Use of Loans. The proceeds of (a) the Term Loans shall be used to
refinance the term loans under the Original Credit Agreement and to pay related
fees and expenses and (b) the Revolving Credit Loans are for general corporate
purposes. No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock and no
part of the proceeds of any Loan hereunder will be used to buy or carry any
Margin Stock.
(h)    ERISA.
(a)    Holdings, each of its Subsidiaries and each ERISA Affiliate have complied
with ERISA and, where applicable, the Code regarding each Plan, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Each Plan is, and has been, maintained in compliance with ERISA and,
where applicable, the Code, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    No act, omission or transaction has occurred which could result in
imposition on Holdings, any of its Subsidiaries or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA with respect to any Plan, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    No Plan (other than a defined contribution plan) or any trust created
under any such Plan has been terminated since September 2, 1974 with respect to
which Holdings or any of its Subsidiaries have any liability and; no liability
to the PBGC (other than for the payment of current premiums which are not past
due) by Holdings, any of its Subsidiaries or any ERISA Affiliate has been or is
expected by Holdings, any of its Subsidiaries or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred which would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(e)    Full payment when due has been made of all amounts which Holdings, any of
its Subsidiaries or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan, and no failure to
satisfy the minimum funding standard (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, has occurred or is reasonably
expected to occur, with respect to any Plan, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of Holdings’ most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in Section 4041 of ERISA.
(g)    None of Holdings or any of its Subsidiaries sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in Section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
Holdings or any of its Subsidiaries in its sole discretion at any time without
any material liability.
(h)    None of Holdings or any of its Subsidiaries sponsors, maintains or
contributes to, or has any actual or contingent liability or obligations with
respect to any Multiemployer Plan (including on account of an ERISA Affiliate).
(i)    None of Holdings or any of its Subsidiaries is required to provide
security under Section 401(a)(29) or Section 436(f) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
(i)    Taxes. Each of the Loan Parties has timely filed all United States
federal income tax returns and all other material Tax returns which are required
to be filed by them and have timely paid all material Taxes due and payable by
them, whether or not shown on such Tax returns, except such Taxes, if any, (i)
that are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained in accordance with GAAP or (ii) which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable, except where the
failure to do so would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. Each of the Loan Parties is unaware
of any current, proposed or pending tax assessments, deficiencies or audits that
would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect. No Loan Party has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, except as would not be reasonably expected to, individually or in the
aggregate, have a Material Adverse Effect.
(j)    Titles, Etc.
(e)    Except as set out in Schedule 7.10 to the Original Credit Agreement, each
of Holdings and its Subsidiaries has good and defensible title to, or valid
leasehold interests in, its material (individually or in the aggregate)
Properties, free and clear of all Liens, except Permitted Collateral Liens or
Permitted Liens in the case of Property not constituting Collateral.
(f)    All leases and agreements necessary for the conduct of the business of
Holdings and its Subsidiaries are valid and subsisting, in full force and effect
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default under any
such lease or leases, which would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(g)    The rights, Properties and other assets presently owned, leased or
licensed by Holdings and its Subsidiaries including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit Holdings and its Subsidiaries to conduct their business in
all material respects in the same manner (except for changes permitted under the
Loan Documents) as their business has been conducted prior to the Original
Closing Date.
(h)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all of the assets and Properties of
Holdings and its Subsidiaries which are reasonably necessary for the operation
of its business are in good working condition and are maintained in accordance
with prudent business standards.
(i)    Schedule 8(a)(i) to the Perfection Certificate dated as of the Original
Closing Date contains a complete and accurate list of (i) the common address of
each Real Property owned in fee by any Company as of the Original Closing Date
that, together with any improvements thereon, individually has a Fair Market
Value of at least $500,000 (as determined in good faith by the Parent Borrower),
(ii) the name of the record owner of each such owned Real Property, and (iii)
the county in which the Mortgage relating to such owned Real Property is to be
recorded. Schedule 8(a)(ii) to the Perfection Certificate dated as of the
Original Closing Date contains a complete and accurate list of (i) each Real
Property leased by any Company, as lessee, sublessee, licensee or sublicensee,
as of the Original Closing Date that has a net rentable interior space of at
least 3,000 square feet and a lease expiration date not earlier than 3 years
from the Original Closing Date (not taking into account any renewals or
extension terms that have not been exercised by the applicable Company), (ii)
the name of the record tenant of each such leased Real Property, and (iii) the
county in which the Mortgage relating to such leased Real Property is to be
recorded. Schedule 8(b) to the Perfection Certificate dated as of the Original
Closing Date contains a complete and accurate list of (i) each Real Property
listed on Schedules 8(a)(i) and 8(a)(ii) that is subject to any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements under which any Company is the owner, lessor, sublessor, licensor,
franchisor or grantor, and (ii) the parties to the applicable lease, sublease,
tenancy agreement, franchise agreement, license agreement or other agreement.
(j)    Except as set forth on Schedule 7.10 to the Original Credit Agreement or
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, no Company has received any notice of, or has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any portion of its property. No Mortgage encumbers Real
Property with improvements that are located in an area that has been identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto) unless flood insurance available under such Act
or otherwise has been obtained in accordance with Section 8.03(c).
(k)    Collateral. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Company owns or
has rights to use all of the Collateral and all rights with respect to any of
the foregoing used in, necessary for or material to each Company’s business as
currently conducted. The use by each Company of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To each Loan Party’s
knowledge, no claim has been made and remains outstanding that any Company’s use
of any Collateral does or may violate the rights of any third party that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(k)    No Material Misstatements. No written information, statement, exhibit,
certificate, document or report furnished to the Administrative Agent and the
Lenders (or any of them) by any Loan Party in connection with any Loan Document
or included therein or delivered pursuant thereto contained or contains any
material misstatement of fact or omitted or omits to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading in the light of the circumstances in which made as of the date such
information is dated or provided; provided that, with respect to projected
financial information, the Loan Parties represent and warrant only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that such projected financial
information may vary from actual results and that such variances may be
material. There is no fact peculiar to any Company which has had a Material
Adverse Effect or in the future would reasonably be expected, individually or in
the aggregate, to have (so far as the Parent Borrower or Holdings can now
reasonably foresee) a Material Adverse Effect and which has not been set forth
in this Agreement or the other documents, certificates and statements furnished
to the Administrative Agent by or on behalf of any Company prior to, or on, the
Original Closing Date in connection with the Transactions.
(l)    Investment Company Act. None of Holdings or any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
(m)    Capital Securities and Subsidiaries.
(a)    Schedules 1(a) and 10(a) to the Perfection Certificate dated the Original
Closing Date set forth a list of (i) all the Subsidiaries of Holdings and their
jurisdictions of organization as of the Original Closing Date and (ii) the
number of each class of its Capital Securities authorized, and the number
outstanding, on the Original Closing Date and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the Original Closing Date. All Capital Securities of each Company are
duly and validly issued and, in the case that such Company is a corporation, are
fully paid and non-assessable, and, other than the Capital Securities of
Holdings and the Parent Borrower, are owned by the Parent Borrower, directly or
indirectly through Wholly-Owned Subsidiaries. All Capital Securities of the
Parent Borrower are owned directly by Holdings. All Capital Securities of each
Subsidiary Borrower are owned directly by the Parent Borrower or another Loan
Party. Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Capital Securities pledged by it under the Security
Agreement, free of any and all Liens, rights or claims of other Persons, except
the security interest created by the Security Agreement and those arising by
operation of law, and there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Capital Securities pledged under the Security Agreement.
(b)    No consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary in connection with the creation, perfection
or first priority status of the security interest of the Collateral Agent in any
Capital Securities pledged to the Collateral Agent for the benefit of the
Secured Parties under the Security Agreement or the exercise by the Collateral
Agent of the voting or other rights provided for in the Security Agreement or
the exercise of remedies in respect thereof.
(c)    An accurate organizational chart, showing the ownership structure of
Holdings and each Subsidiary on the Original Closing Date, and after giving
effect to the Transactions, is set forth on Schedule 10(a) to the Perfection
Certificate dated the Original Closing Date.
(n)    Labor Matters. As of the Restatement Effective Date, there are no
strikes, lockouts or slowdowns against any Company pending or, to the knowledge
of any Company, threatened, which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of any Company have not been in violation of the
Fair Labor Standards Act of 1938, as amended, or any other applicable federal,
state, local or foreign law dealing with such matters in any manner which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
(o)    Defaults. No Company is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default under any material
agreement or instrument to which any Company is a party or by which any Company
is bound which default would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(p)    Environmental Matters. Except (i) as provided in Schedule 7.16 to the
Original Credit Agreement or (ii) as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect:
(a)    Each Company and its businesses, operations and any of its Properties are
in compliance with, and such Company has no liability under, any applicable
Environmental Laws;
(b)    Without limitation of clause (a) above, no Property of any Company nor
the operations currently conducted thereon or, to the best knowledge of the Loan
Parties, any operations conducted thereon by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation or proceeding by or before any court
or Governmental Authority or to any remedial obligations under Environmental
Laws;
(c)    All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the businesses and
operations of the Companies or ownership, operations and use of any and all
Property of the Companies, including without limitation past or present
treatment, storage, disposal or release of Hazardous Materials into the
environment, have been duly obtained or filed, are in full force and effect, and
the Companies are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;
(d)    All Hazardous Materials generated at any Property of the Companies have
in the past been transported, treated and disposed of in accordance with
Environmental Laws, and, to the best knowledge of the Loan Parties, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and are not the subject of any
existing, pending or threatened action or investigation by any Governmental
Authority in connection with any Environmental Laws;
(e)    No Hazardous Materials have been disposed of or otherwise released and
there has been no threatened release of any Hazardous Materials on, at, under,
from or to any current or former Property of the Companies except in compliance
with Environmental Laws or which would not reasonably be expected to result in
liability under any Environmental Laws;
(f)    No Company has any known contingent liability in connection with any
release or threatened release of any Hazardous Material into the environment;
(g)    No Company is paying for or conducting any remedial action at any
location pursuant to any Environmental Laws; and
(h)    The Companies have made available to the Administrative Agent (for
further availability to the Lenders if requested prior to the Original Closing
Date) all material records, including all environmental assessments, audits,
reports and sampling data, in their possession or control as of the Original
Closing Date concerning compliance with or actual or potential liability under
any Environmental Laws, including those concerning the actual or suspected
existence of Hazardous Material at any Property or facilities now or previously
owned, leased or operated by any of them.
(q)    Compliance with the Law. No Company has violated any Governmental
Requirement or failed to obtain any license, permit, franchise or other
governmental authorization necessary for the ownership of any of its Properties
or the conduct of its business, which violation or failure would reasonably be
expected to have (in the event such violation or failure were asserted by any
Person through appropriate action), individually or in the aggregate, a Material
Adverse Effect.
(r)    Insurance. Schedule 7.18 to the Original Credit Agreement contains an
accurate and complete description of all material policies of fire, liability,
workers’ compensation and other forms of insurance owned or held by any Company
as of the Original Closing Date. All such policies are in full force and effect,
all premiums with respect thereto covering all periods up to and including the
Restatement Effective Date have been paid, and as of the Original Closing Date
no notice of cancellation or termination has been received with respect to any
such policy, except as set forth on Schedule 7.18 to the Original Credit
Agreement. As of the Restatement Effective Date, such policies are sufficient
for compliance with all requirements of law and of all agreements to which any
Company is a party; to the best of the Companies’ knowledge, are valid,
outstanding and enforceable policies; provide adequate insurance coverage in at
least such amounts and against at least such risks (but including in any event
public liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business in similar locations for the
assets and operations of each Company; to the best of the Companies’ knowledge,
will remain in full force and effect through the respective dates set forth in
Schedule 7.18 to the Original Credit Agreement without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement. Schedule 7.18 to the
Original Credit Agreement identifies all material risks as of the Original
Closing Date, if any, which the Loan Parties and their respective Board of
Directors, governing bodies or officers have designated as being self insured.
As of the Restatement Effective Date, no Company has been refused any insurance
with respect to its assets or operations, nor has its coverage been limited
below usual and customary policy limits, by an insurance carrier to which it has
applied for any such insurance or with which it has carried insurance during the
last three years.
(s)    Restriction on Liens. No Company is a party to any agreement (other than
this Agreement and the Security Instruments) which either restricts or purports
to restrict its ability to grant Liens to other Persons on or in respect of
their respective assets or Properties, except for any agreement that any Company
is permitted to enter into under Section 9.20(i).
(t)    Material Agreements. Set forth on Schedule 7.20 to the Original Credit
Agreement is a complete and correct list of all Franchise Agreements, leases and
material debt agreements and indentures in effect as of the Original Closing
Date.
(u)    Solvency. On the Restatement Effective Date and after giving effect to
the incurrence of debt and Obligations being incurred in connection with this
Agreement on such date, (a) the sum of the debt (including contingent
liabilities) of Holdings, the Parent Borrower and its Subsidiaries, taken as a
whole, does not exceed the present fair saleable value of the present assets of
Holdings, the Parent Borrower and its Subsidiaries, taken as a whole; (b) the
capital of Holdings, the Parent Borrower and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of Holdings, the Parent
Borrower or its Subsidiaries, taken as a whole, contemplated as of the
Restatement Effective Date; and (c) Holdings, Parent Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes of this
Section 7.21, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
(v)    Fiscal Year. The fiscal year of the Parent Borrower and its Subsidiaries
consists of 52 or 53 weeks, as the case may be, ending on the last Tuesday of
December and having fiscal quarters ending on the last Tuesday of March, June,
September and December in each year.
(w)    Stockholders of Holdings. On the Original Closing Date, the ownership of
the Capital Securities of Holdings is as set forth on Schedule 7.23 to the
Original Credit Agreement.
(x)    Intellectual Property.
(a)    Each Loan Party owns, or is licensed or otherwise has the valid right to
use, all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own,
license or otherwise have a valid right to use which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. To each Loan Party’s knowledge, no claim has been asserted and is
pending by any Person against any Company challenging the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim,
except for such claims that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
Person, except for such infringements that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
(b)    Except pursuant to licenses and other user agreements entered into by
each Loan Party in the ordinary course of business that are listed in Schedule
12(a) or 12(b) to the Perfection Certificate, on and as of the Original Closing
Date (i) each Loan Party owns and possesses the right to use, and has not
granted to any other Person any license or right to use, any Copyright, Patent
or Trademark (as such terms are defined in the Security Agreement) listed in
Schedule 12(a) or 12(b) to the Perfection Certificate and (ii) all registrations
listed in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in
full force and effect; provided, however, that additional filings may be
required to perfect such Liens in any Patents, Trademarks and Copyrights
acquired after the Original Closing Date.
(c)    To each Loan Party’s knowledge, on and as of the date hereof, there is no
material infringement by others of any right of such Loan Party with respect to
any Copyright, Patent or Trademark (as such terms are defined in the Security
Agreement) listed in Schedule 12(a) or 12(b) to the Perfection Certificate,
pledged by it under the name of such Loan Party.
(y)    Security Instruments.
(a)    The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Security Agreement
Collateral (other than deposit accounts that are not maintained at the
Collateral Agent and such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction to the extent the terms of any Loan Document require
the Collateral Agent to have a perfected security interest in such Security
Agreement Collateral), in each case subject to no Liens other than Permitted
Collateral Liens.
(b)    The Liens created by such Security Agreement constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in Patents (as defined in the Security Agreement) registered
or applied for with the United States Patent and Trademark Office or Copyrights
(as defined in such Security Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Permitted Collateral Liens; provided, however, that additional
filings may be required to perfect such Liens in any Patents, Trademarks and
Copyrights acquired after the date hereof.
(c)    Each Mortgage is effective to create, in favor of the Collateral Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed in
the offices specified on Schedule 8(a) to the Perfection Certificate dated the
Original Closing Date (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 8.05 and
8.09, when such Mortgage is filed in the applicable offices in accordance with
the provisions of Sections 8.05 and 8.09), the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other Person, other than Liens permitted
by such Mortgage.
(d)    Each Security Instrument delivered pursuant to Sections 8.05 and 8.09
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Instrument), such Security Instrument will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.
(z)    Acquisition Documents. The Lenders have been furnished true and complete
copies of each Acquisition Document to the extent executed and delivered on or
prior to the Original Closing Date.
(aa)    [RESERVED].
(bb)    [RESERVED].
(cc)    Franchise Agreements. There is a Franchise Agreement in full force and
effect for each Restaurant, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; no
Franchise Agreement as in effect immediately prior to the Original Closing Date
has been amended or modified in any manner materially adverse to the Lenders; no
default by any Company exists under any Franchise Agreement that would result in
termination of such Franchise Agreement, except for defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(dd)    PATRIOT Act. To the extent applicable, Holdings and each of its
Subsidiaries is in compliance in all material respects with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended), and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act. None of Holdings or any of its Subsidiaries,
or to the knowledge of any Loan Party, any director or officer of Holdings or
any of its Subsidiaries is subject to any sanctions administered by OFAC.
SECTION 17.    

Affirmative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Loan Parties covenant and agree with the Lenders that:
(a)    Reporting Requirements. The Parent Borrower shall deliver, or shall cause
to be delivered, to the Administrative Agent for prompt distribution to the
Lenders:
(a)    Annual Reports. As soon as available and in any event within 120 days
after the end of the fiscal year ending December 27, 2011 and, thereafter,
within 90 days (or such earlier date on which Holdings is required to file a
Form 10-K under the Exchange Act) after the end of each fiscal year, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
(to the extent required by law) in accordance with Regulation S-X and
accompanied by an opinion of Pricewaterhouse Coopers or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Holdings as of the dates and
for the periods specified in accordance with GAAP and (ii) a narrative report
and management’s discussion and analysis, in a form reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
of Holdings for such fiscal year, as compared to amounts for the previous fiscal
year and budgeted amounts (it being understood that the information required by
clause (a) may be furnished in the form of a Form 10-K and that the format of
the Parent Borrower’s “board report” shown to the Administrative Agent prior to
the Original Closing Date will meet the format requirements of clause (ii)).
(b)    Quarterly Reports. As soon as available and in any event within 45 days
(or such earlier date on which Holdings is required to file a Form 10-Q under
the Exchange Act) after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending March 27, 2012,
(i) the consolidated balance sheet of Holdings as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared (to the extent required by law) in accordance with Regulation S-X and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Holdings as of the date and
for the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section, subject to normal year-end audit adjustments and (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(b) may be furnished in the form of a Form 10-Q and that the format of the
Parent Borrower’s “board report” shown to the Administrative Agent prior to the
Original Closing Date will meet the format requirements of clause (ii)).
(c)    Compliance Certificate. At the time it furnishes, or causes to be
furnished, each set of financial statements pursuant to Section 8.01(a) or (b)
above beginning with the financial statements for the fiscal quarter ending
March 27, 2012, a Compliance Certificate executed by a Responsible Officer (i)
certifying as to the matters set forth therein and stating that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail), and (ii) setting forth in reasonable
detail the computations necessary to determine whether the Parent Borrower is in
compliance with Sections 9.12 and 9.13 as well as a calculation of the Available
Amount, in each case, as of the end of the respective Fiscal Quarter or fiscal
year.
(d)    Notice of Default, Etc. Promptly (and in any event within three Business
Days) after a Responsible Officer of the Parent Borrower knows that any Default
or any Material Adverse Effect has occurred, a notice of such Default or
Material Adverse Effect, describing the same in reasonable detail and the action
the Parent Borrower proposes to take with respect thereto.
(e)    Annual and Quarterly Calls. (i) Within 100 days after the end of each
fiscal year (or 130 days after the end of the fiscal year ended December 27,
2011) of the Parent Borrower, hold a conference call with all Lenders who choose
to participate in such call, during which call shall be discussed the financial
results of the previous fiscal year and the financial condition of the Parent
Borrower and the budgets presented for the current fiscal year of the Parent
Borrower and (ii) within 50 days after the end of each fiscal quarter of the
Parent Borrower, hold a conference call with all Lenders who choose to
participate in such call, during which call shall be reviewed the financial
results of the previous fiscal quarter and the financial condition of the Parent
Borrower for the current fiscal quarter of the Parent Borrower. The foregoing
requirement may be satisfied by allowing the Lenders to participate in the
annual and quarterly conference calls for its public debt securities.
(f)    SEC Filings, Etc. Promptly upon its becoming available and not otherwise
required to be delivered to the Administrative Agent under this Agreement, each
financial statement, report, notice or proxy statement sent by the Parent
Borrower to stockholders generally and each regular or periodic report and any
registration statement, prospectus or written communication (other than
transmittal letters and routine communications) in respect thereof filed by the
Parent Borrower with or received by the Parent Borrower in connection therewith
from any securities exchange or the SEC or any successor agency.
(g)    Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement, but including the Senior Notes Indenture,
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
(h)    Financial Officer’s Certificate Regarding Collateral. Concurrently with
any delivery of financial statements under Section 8.01(a) or (b), a certificate
of a Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement.
(i)    Budgets. Within 60 days after the beginning of each fiscal year, budgets
prepared by management of the Parent Borrower and a summary of material
assumptions used to prepare such budgets, in form reasonably satisfactory to the
Administrative Agent, including consolidated statements of income or operations
and cash flows of the Parent Borrower and its Subsidiaries on a quarterly basis
for the then-current fiscal year.
(j)    Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified, in a manner materially adverse to
the Lenders, in accordance with the terms hereof and deliver a copy of any
notice of default given or received by any Company under any Organizational
Document within 15 days after such Company gives or receives such notice.
(k)    Other Matters. From time to time such other information regarding the
business, affairs or financial condition of Holdings or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA, any reconciliation of
financial results of Unrestricted Subsidiaries, and any material change in
accounting policies or financial reporting practices by any Loan Party or any
Subsidiary thereof (including any determination by the Parent Borrower referred
to in Section 4.03(b))) as any Lender or the Administrative Agent may reasonably
request.
Documents required to be delivered pursuant to Section 8.01(a), (b), (f) or (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Parent
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) upon written request by the Administrative Agent, the Parent Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Parent Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Parent Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Parent Borrower or any other Person
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such document to it and maintaining its copies of such
documents.
Each Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each Issuing Bank materials
and/or information provided by or on behalf of the Borrowers hereunder and under
the other Loan Documents (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (1) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Agents, each Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Parent Borrower or its securities for purposes of U.S. Federal
and state securities laws (provided, however, that to the extent that such
Borrower Materials constitute Information, they shall be subject to
Section 12.15); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Agents shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.
(b)    Litigation and Other Notices. The Parent Borrower shall promptly give to
the Administrative Agent notice of (i) all legal or arbitral proceedings or
litigation, and of all proceedings before any Governmental Authority affecting
any Loan Party, which, if adversely determined, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (ii) any
litigation or proceeding with respect to any material Loan Document. Holdings
and the Parent Borrower will, and will cause each of the other Restricted
Subsidiaries to, promptly notify the Administrative Agent and each of the
Lenders of any Casualty Event or judgment affecting any Property of Holdings,
the Parent Borrower or any other Restricted Subsidiary if the value of the
Casualty Event or judgment affecting such Property shall exceed $5.0 million.
(c)    Maintenance, Etc.
(a)    Generally. Each Loan Party will: preserve and maintain its corporate
existence and, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, all of its rights, privileges and
franchises; keep books of record and account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and activities in all material respects; comply with all Governmental
Requirements (including, without limitation, any Governmental Requirement
relating to terrorism or money laundering) if failure to comply with such
requirements would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; upon reasonable notice, permit representatives
of the Administrative Agent or any Lender, during normal business hours, to
examine, copy and make extracts from its books and records, to inspect its
Properties, and to discuss its business and affairs with its officers, all to
the extent reasonably requested by such Lender or the Administrative Agent (as
the case may be); provided that unless an Event of Default shall have occurred
and be continuing, visits by Lenders (but not the Administrative Agent) will be
made jointly and not more often than twice each fiscal year and only one such
time shall be at the Borrowers’ expense.
(b)    Operation of Properties. Each Loan Party will operate its Properties or
cause such Properties to be operated substantially as they are currently
operated in accordance with the practices of the fast food or quick service
restaurant industry and in compliance in all material respects with all
applicable contracts and agreements (including the Franchise Agreements) and in
compliance in all respects with all Governmental Requirements, except in each
case where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(c)    Insurance.
(i)    Maintenance of Insurance. Each Loan Party will keep, or cause to be kept,
insured by financially sound and reputable insurers all Property of a character
usually insured by Persons engaged in the same or similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such Persons and carry such other insurance as is usually
carried by such Persons on reasonable and customary terms not objected to by the
Majority Lenders.
(ii)    Proof of Insurance. Contemporaneously with the delivery of the financial
statements required by Section 8.01(a) to be delivered for each year, the Parent
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent and, if requested, will
furnish the Administrative Agent and the Lenders copies of the applicable
policies.
(iii)    Requirements of Insurance. All such insurance shall (i) to the extent
commercially practical, provide that no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
30 days after receipt by the Collateral Agent of written notice thereof,
(ii) name the Collateral Agent as mortgagee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable, and
(iii) if reasonably requested by the Administrative Agent, to the extent
commercially practical, include a breach of warranty clause.
(iv)    Flood Insurance. If any portion of any improvement located on a
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), (A) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (B) deliver to the Collateral Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent.
(d)    Environmental Matters.
(a)    Compliance and Establishment of Procedures. The Companies will and will
take commercially reasonable efforts to cause all lessees and other Persons
occupying any of their Real Property to (i) comply, in all material respects,
with all applicable Environmental Laws, (ii) conduct all remedial and other
corrective actions required by, and in accordance with, Environmental Laws, and
(iii) establish and implement procedures to comply with the foregoing, except,
in each case, where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Notice of Action. The Parent Borrower will promptly notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or other Person of which
the Parent Borrower has knowledge in connection with any Environmental Laws,
excluding routine testing and corrective action, which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(c)    Future Acquisitions. The Parent Borrower will and will cause each of the
other Restricted Subsidiaries to provide the Administrative Agent with
environmental assessments and tests as reasonably requested by the
Administrative Agent with respect to Owned Mortgaged Properties acquired after
the Original Closing Date on account of any material environmental condition.
(d)    If a Default or Event of Default caused by reason of breach of Section
7.16 or Section 8.04(a) or (c) shall have occurred and be continuing for more
than 20 days without the Parent Borrower taking action reasonably likely to cure
such Default or Event of Default, in accordance with applicable Environmental
Laws, at the written request of the Administrative Agent or the Lenders through
the Administrative Agent, the Parent Borrower shall provide to the Lenders
within 45 days after such request, at the expense of the Borrowers, an
environmental assessment report regarding the matters which are the subject of
such Default, including where appropriate, soil and groundwater testing,
prepared by an environmental consulting firm, and in form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
remedial action to address them.
(e)    Further Assurances. The Loan Parties will promptly cure any defects in
the creation and issuance of the Notes and the execution and delivery of the
other Loan Documents. Promptly, upon the reasonable request of the
Administrative Agent, the Collateral Agent or any Lender, at the Borrowers’
expense, the Loan Parties will execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter, if applicable,
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Instruments or otherwise deemed by the
Administrative Agent or the Collateral Agent reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted by the
applicable Security Instrument, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority each Loan Party will execute and deliver all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Lender may reasonably
require.
(f)    [RESERVED].
(g)    ERISA Information and Compliance. The Loan Parties will promptly furnish
and will cause the other Restricted Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent for prompt distribution to the
Lenders (i) promptly, upon request by the Administrative Agent, after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (ii) immediately upon the Loan Parties’ knowing of
the occurrence of any ERISA Event or of any “prohibited transaction,” as
described in Section 406 of ERISA or in Section 4975 of the Code that would,
individually or in the aggregate, reasonably be expected to result in a material
liability to a Loan Party, in connection with any Plan or any trust created
thereunder, a written notice signed by a Responsible Officer specifying the
nature thereof, what action the Loan Party, the Restricted Subsidiary or the
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (iii) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan. Except as would not,
individually or in the aggregate, reasonably be expected to result in a material
liability to any Loan Party, with respect to each Plan (other than a
Multiemployer Plan), the Loan Parties will, and will cause each of the other
Restricted Subsidiaries and ERISA Affiliate to, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of Section 412 of the Code (determined without regard to
subsections (c) and (d) thereof) and of Section 302 of ERISA (determined without
regard to Sections 303 and 304 of ERISA), and (ii) pay, or cause to be paid, to
the PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to Sections 4006 and 4007 of
ERISA.
(h)    Certain Agreements. The Parent Borrower and Holdings shall, and shall
cause the other Restricted Subsidiaries to, timely perform all of their material
obligations under the Franchise Agreements and Restaurant Leases , except where
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(i)    Additional Collateral; Additional Guarantors.
(l)    The Loan Parties shall, subject to this Section 8.09, with respect to any
property acquired after the Original Closing Date by any Loan Party that is
intended to be subject to the Lien created by any of the Security Instruments
but is not so subject, promptly (and in any event within 90 days after the
acquisition thereof or such longer period as the Collateral Agent may agree in
its sole discretion) (i) subject to the limitations set forth in each Loan
Document, execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Instruments or
such other documents as the Administrative Agent or the Collateral Agent shall
deem necessary or advisable to grant to the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties, a Lien on such property
subject to no Liens other than Permitted Collateral Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Instruments in accordance with all applicable Governmental
Requirements, including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent. Each Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Instruments on such after-acquired properties.
(m)    The Loan Parties shall, with respect to any Person that is or becomes a
Domestic Material Restricted Subsidiary after the Original Closing Date,
promptly (and in any event within 90 days after the formation or acquisition
thereof or such longer period as the Collateral Agent may agree in its sole
discretion) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Capital Securities (other than Voting Stock) of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Capital Securities, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) except in the case of a Subsidiary that has no material assets other than
equity interests in one or more “controlled foreign corporations” (within the
meaning of Section 957 of the Code), cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Guarantor and a
joinder agreement to the applicable Security Agreement, substantially in the
form annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Governmental
Requirements, including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent or the Collateral
Agent. The Loan Parties shall, on terms reasonably satisfactory to the
Administrative Agent, structure all Capital Securities of each Subsidiary of
Holdings such that 99% (or, in the case of a Subsidiary that is not organized in
the United States, 95%) of the economic value of such Subsidiary resides in
Capital Securities (which shall not constitute Voting Stock) the holders of
which do not have, by reason of holding such Capital Securities, the right to
elect any member of the Board of Directors of such Subsidiary or otherwise vote
at shareholder meetings (except as otherwise provided to such holders under
applicable law). In addition, the Loan Parties shall, on terms reasonably
satisfactory to the Administrative Agent, ensure that the Organizational
Documents of each Company (other than Holdings) require the consent of holders
of a majority of Capital Securities of such Company not constituting Voting
Stock for such changes to such Organizational Documents where the consent of the
non-voting stockholders is required by applicable law.
(n)    The Loan Parties shall (i) promptly grant to the Collateral Agent, within
30 days following the delivery of the Perfection Certificate Supplement first
due after the acquisition thereof or such longer period as the Administrative
Agent may agree in its sole discretion, a security interest in and Mortgage on
each Real Property owned in fee by such Loan Party as is acquired by such Loan
Party after the Original Closing Date and that, together with any improvements
thereon, individually has a Fair Market Value of at least $500,000 (as
determined in good faith by such Loan Party), and (ii) use commercially
reasonable efforts to promptly grant to the Collateral Agent, within 60 days
following delivery of the Perfection Certificate Supplement first due after
entering an applicable lease for Real Property or such longer period as the
Administrative Agent may agree in its sole discretion, a security interest in
and Mortgage on each leased Real Property with a net rentable interior space of
at least 3,000 square feet and a lease expiration date not earlier than 3 years
from the date of the acquisition of such lease (not taking into account any
renewals or extension terms that have not been exercised by such Loan Party), in
each case, as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 9.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected Liens subject only to Permitted
Collateral Liens. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of any existing Mortgage or new Mortgage against such after-acquired
Real Property (including a Title Policy (in the case of a Real Property owned in
fee by a Loan Party) and local counsel enforceability opinion in respect of such
Mortgage (in form and substance reasonably satisfactory to the Administrative
Agent) and such other documents of the same type as those delivered with respect
to the Owned Mortgaged Property or Leased Mortgaged Property, as applicable,
pursuant to Section 8.13; provided that a local counsel enforceability opinion
with respect to any Mortgage delivered pursuant to clause (ii) need only be
delivered to the extent that such Mortgage is filed in a state in which at least
ten (10) leased Real Properties (including such Real Property) are to be
mortgaged at the time of delivery of such Perfection Certificate Supplement.
(o)    Excluded Assets. Notwithstanding anything in this Section 8.09 to the
contrary, no provision in any of the Loan Documents shall be deemed to grant a
security interest in, a pledge of, or otherwise encumber, the Excluded Assets,
or make the Excluded Assets subject to any security agreement, pledge agreement,
mortgage, deed of trust, transfer or assignment. To the extent any provision in
any of the Loan Documents is inconsistent with the preceding sentence, the
preceding sentence shall control.
(j)    Taxes.
(a)    Payment of Obligations. The Loan Parties shall pay and discharge promptly
when due all Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x)(i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall maintain cash reserves in an amount
sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto or (y) the
failure to pay would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Filing of Returns. The Loan Parties shall timely and correctly file all
material tax returns required to be filed by them. The Loan Parties shall
withhold, collect and remit all Taxes that they are required to collect,
withhold or remit, except where the failure to do so would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
(c)    Tax Shelter Reporting. The Borrowers do not intend to treat the Loans as
being a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event any Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.
(k)    Information Regarding Collateral. The Loan Parties will not effect any
change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 15 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence.
(l)    [RESERVED].
(m)    Post‑Closing Collateral Matters.
(a)    Within 120 days after the Original Closing Date, unless waived or
extended by the Administrative Agent in its sole discretion, the applicable Loan
Party shall deliver to the Administrative Agent, with respect to each Owned
Mortgaged Property, the following:
(1)    a Mortgage encumbering each Owned Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Owned Mortgaged Property, and otherwise in proper form for recording in
the recording office of each applicable political subdivision where each such
Owned Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Governmental
Requirements, and such financing statements and any other instruments necessary
to grant a mortgage lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance reasonably satisfactory to Administrative
Agent, provided that, with respect to any Mortgage subject to state, county or
municipal recording, documentary or intangible Taxes, the amount secured by such
Mortgage shall not exceed an amount equal to the Fair Market Value of the Owned
Mortgaged Property encumbered thereby, as determined in good faith by the Parent
Borrower and reasonably acceptable to the Administrative Agent;
(2)    an ALTA loan policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of the Mortgage referred to above as a valid first mortgage Lien on the Owned
Mortgaged Property and fixtures described therein in an amount equal to the Fair
Market Value of such Owned Mortgaged Property, as determined in good faith by
the Parent Borrower and reasonably acceptable to the Administrative Agent, which
policy (or such marked-up commitment) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Administrative Agent, (C) contain a
“tie-in” or “cluster” endorsement, if available under applicable law (i.e.,
policies which insure against losses regardless of location or allocated value
of the insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements or affirmative coverage in the policy as shall
be reasonably requested by the Administrative Agent (including, without
limitation, endorsements on matters relating to usury, doing business, access,
environmental lien, contiguity, separate tax lot, first loss, last dollar,
survey, variable rate, mortgage recording tax, revolving credit, waiver of
arbitration, and so-called comprehensive coverage over covenants and
restrictions), and (E) contain no exceptions to title other than Permitted
Collateral Liens;
(3)    such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the Title Company to issue the Title Policies and
endorsements contemplated above;
(4)    evidence reasonably acceptable to the Administrative Agent of payment by
the Borrowers of all Title Policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Title Policies referred to above;
(5)    access to copies of all leases in which the Parent Borrower or any other
Restricted Subsidiary holds the lessor’s interest or other agreements relating
to possessory interests, if any. To the extent any of the foregoing affect any
Owned Mortgaged Property, and does not constitute a Permitted Collateral Lien,
such agreement shall be subordinate to the Lien of the Mortgage to be recorded
against such Owned Mortgaged Property, either expressly by its terms or pursuant
to a subordination, non-disturbance and attornment agreement, and shall
otherwise be reasonably acceptable to the Administrative Agent;
(6)    each Company shall have made all notifications, registrations and
filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Owned Mortgaged
Property;
(7)    a Survey;
(8)    a completed Federal Emergency Management Agency “Life-of-Loan” Flood
Hazard Determination, and, if any portion of the improvement located on any such
Owned Mortgaged Property is located in a Special Flood Hazard Area, a notice
about Special Flood Hazard Area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto, together with evidence
of flood insurance as required by Section 8.03(c); and
(9)    favorable written opinion(s) of counsel addressed to the Collateral Agent
in form reasonably satisfactory to the Administrative Agent opining as to the
due authorization, execution, delivery, enforceability of the Mortgage
encumbering said Owned Mortgaged Property.
(b)    Within 120 days after the Original Closing Date, the applicable Loan
Parties shall make commercially reasonable efforts to deliver to the
Administrative Agent (unless waived or extended by the Administrative Agent in
its sole discretion), the following:
(1)    A Mortgage encumbering each Leased Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Leased Mortgaged Property, and otherwise in proper form for recording in
the recording office of each applicable political subdivision where each such
Leased Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Governmental
Requirements, and such financing statements and any other instruments necessary
to grant a mortgage lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance reasonably satisfactory to Administrative
Agent, provided that, with respect to any Mortgage subject to state, county or
municipal recording, documentary or intangible Taxes, the amount secured by such
Mortgage shall not exceed an amount equal to the Fair Market Value of the
applicable Loan Party’s leasehold interest in the Leased Mortgaged Property
encumbered thereby, as determined in good faith by the Parent Borrower and
reasonably acceptable to the Administrative Agent;
(2)    With respect to each Leased Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary in order for the owner or holder of the fee or
leasehold interest constituting such Leased Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Leased Mortgaged Property;
(3)    With respect to each Leased Mortgaged Property, evidence reasonably
acceptable to the Administrative Agent of payment by the Borrowers of all
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages referred to above;
(4)    With respect to each Leased Mortgaged Property, each Company shall have
made all notifications, registrations and filings, to the extent required by,
and in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Leased Mortgaged Property;
(5)    With respect to each Leased Mortgaged Property, favorable written
opinion(s) of counsel addressed to the Collateral Agent in form reasonably
satisfactory to the Administrative Agent opining as to the due authorization,
execution, delivery, enforceability of the Mortgage encumbering said Leased
Mortgaged Property; provided that, no opinions shall be required pursuant to
this subsection with respect to any Leased Mortgaged Property located in a state
where fewer than ten (10) Leased Mortgaged Properties (including such Leased
Mortgaged Property) are encumbered by Mortgages pursuant to this Section
8.13(c); and
(6)    With respect to each Leased Mortgaged Property, a completed Federal
Emergency Management Agency “Life-of-Loan” Flood Hazard Determination, and, if
any portion of the improvements on any such Leased Mortgaged Property is located
in a Special Flood Hazard Area, a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Parent Borrower and the
applicable Loan Party relating thereto, together with evidence of flood
insurance as required by Section 8.03(c).
(n)    Maintenance of Ratings. The Parent Borrower will use commercially
reasonable efforts to keep in place (i) corporate family rating by Moody’s
Investors Service, Inc. and corporate credit rating by Standard & Poor’s
Corporation and (ii) facility rating for the Loans by each of Moody’s Investors
Service, Inc. and Standard & Poor’s Corporation.
SECTION 18.    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Loan Parties covenant and agree with the Lenders that:
(a)    Debt. Neither the Parent Borrower nor any other Restricted Subsidiary
will incur, create, assume or permit to exist any Debt, except:
(a)    The Loans or other Obligations or any guaranty of or suretyship
arrangement for the Loans or other Obligations.
(b)    (i) Debt of the Loan Parties existing on the Original Closing Date and
listed on Schedule 9.01 to the Original Credit Agreement, (ii) the Senior Notes
and Senior Notes Guarantees issued on the Original Closing Date (including any
notes and guarantees issued in exchange therefor in accordance with the
registration rights document entered into in connection with the issuance of the
Senior Notes and Senior Notes Guarantees) and (iii) any refinancings,
refundings, renewals or extensions thereof; provided that (A) any such
refinancing Debt is in an aggregate principal amount not greater than the
aggregate principal amount of the Debt being renewed or refinanced, plus the
amount of any premiums required to be paid thereon and reasonable fees and
expenses associated therewith, (B) such refinancing Debt has a later or equal
final maturity and longer or equal Weighted Average Life to Maturity than the
Debt being renewed or refinanced and (C) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall, in the aggregate, not be materially less favorable to the Lenders than
those contained in the Debt being renewed or refinanced.
(c)    Accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business.
(d)    Debt permitted by Section 9.03(c).
(e)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Debt is extinguished within five Business
Days of incurrence.
(f)    Debt of the Parent Borrower and the other Restricted Subsidiaries under
Hedging Agreements entered into as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the operations of the Parent Borrower and the other
Restricted Subsidiaries, including guarantees of any such Hedging Agreements.
(g)    Debt in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed).
(h)    Any guaranty by the Parent Borrower or another Restricted Subsidiary of
Debt of a Loan Party that is permitted under this Agreement.
(i)    Debt consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case incurred
in the ordinary course of business.
(j)    Debt arising in connection with endorsement of instruments for deposit in
the ordinary course of business.
(k)    Debt in respect of Purchase Money Obligations and Capitalized Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $30.0 million at any time outstanding.
(l)    Debt assumed in connection with any Permitted Acquisition or of any
Person that becomes a Restricted Subsidiary after the Original Closing Date;
provided that (i) such Debt exists at the time such Permitted Acquisition is
consummated or such Person becomes a Restricted Subsidiary and is not created in
contemplation of or in connection with the consummation of such Permitted
Acquisition or such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Debt (other than Capitalized Lease Obligations)
permitted by this clause (l) shall not exceed $15.0 million at any time
outstanding and the aggregate principal amount of Capitalized Lease Obligations
permitted by this clause (l) shall not exceed $75.0 million at any time
outstanding.
(m)    Debt representing deferred compensation to employees of the Companies or
similar arrangements (including, without limitation, Debt issued in connection
with Restricted Payments permitted under Section 9.04(d)).
(n)    Debt incurred in a Permitted Acquisition or a transaction permitted under
Section 9.16 solely due to terms providing for the adjustment of a purchase
price or similar adjustments.
(o)    (i) unsecured Debt incurred to finance a Permitted Acquisition; provided
that, after giving effect to such incurrence and such Permitted Acquisition on a
Pro Forma Basis, (A) no Default then exists or would result therefrom, (B) the
Parent Borrower shall be in compliance with the Financial Covenants on a Pro
Forma Basis as of the most recent Test Period (assuming, for purposes of
Sections 9.12 and 9.13, that such Permitted Acquisition and incurrence of Debt,
and all other Permitted Acquisitions and incurrences of Debt consummated since
the first day of the relevant Test Period for each of the Financial Covenants
ending on or prior to the date of such transaction, had occurred on the first
day of such relevant Test Period); provided that with respect to Section 9.12,
after giving effect to such incurrence and such Permitted Acquisition on a Pro
Forma Basis, the Leverage Ratio shall be at least 0.25:1.00 less than the
maximum Leverage Ratio permitted under Section 9.12 as of the end of the latest
Test Period, and (C) in the case of any Debt incurred under this clause (o)(i),
such Debt has a later or equal final maturity and longer or equal Weighted
Average Life to Maturity than the Term Loans, and (ii) other unsecured Debt in
an aggregate principal amount not exceeding $15.0 million at any time
outstanding.
(b)    Liens. None of Holdings, the Parent Borrower or any other Restricted
Subsidiary will create, incur, assume or permit to exist directly or indirectly
any Lien on any of its Properties (now owned or hereafter acquired), except:
(a)    Liens securing the payment of Secured Obligations pursuant to the
Security Instruments.
(b)    Excepted Liens.
(c)    Liens disclosed on Schedule 9.02 to the Original Credit Agreement.
(d)    Liens existing at the time such Property is acquired on Property acquired
by Holdings, the Parent Borrower or any of the other Restricted Subsidiaries
after the Original Closing Date or Liens existing on Property of a Person
immediately prior to such Person being consolidated with or merged into
Holdings, the Parent Borrower or any of the other Restricted Subsidiaries or
such Person becoming a Restricted Subsidiary; provided that (a) no such Lien
shall have been created or assumed in contemplation of such acquisition,
consolidation or merger or such Person’s becoming a Restricted Subsidiary, (b)
each such Lien shall at all times be confined solely to the Property so acquired
and (c) the incurrence of any Debt secured by such Liens will not cause a
Default of Section 9.01 or 9.12 measured on a Pro Forma Basis as of the most
recent Test Period.
(e)    Liens to extend or renew Liens permitted by clauses (c) and (d) above so
long as such Liens do not extend to any Property not subject to the original
Lien.
(f)    Liens securing Debt incurred pursuant to Section 9.01(k); provided that
any such Liens attach only to the property being financed pursuant to such Debt
and do not encumber any other property of any Company.
(g)    Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $15.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Instruments.
(h)    Cash deposits securing any Hedging Agreement entered into in connection
with the Loans hereunder.
(i)    (i) Deposits securing liability to insurance carriers under insurance
plans and (ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Parent Borrower or any other
Restricted Subsidiary.
(j)    Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the other Restricted Subsidiaries in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition.
(k)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (iv) of the definition thereof.
(l)    Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business.
(m)    Liens in favor of a Loan Party.
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on (i) any Securities Collateral or (ii) any Excluded
Assets, other than, in each case, Liens granted pursuant to the Security
Instruments.
(c)    Investments, Loans and Advances. No Company shall, directly or
indirectly, lend money or credit (by way of guarantee or otherwise) or make
advances to any Person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
(a)    Investments, loans or advances listed on Schedule 9.03 to the Original
Credit Agreement and any modification, replacement, renewal or extension
thereof; provided, that the amount of the original Investment is not increased
except by the terms of such Investment as in effect on the Original Closing Date
or as otherwise permitted by this Section 9.03.
(b)    Accounts receivable arising in the ordinary course of business and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors.
(c)    Investments (i) by any Company in any Borrower or any Subsidiary
Guarantor, (ii) by a Restricted Subsidiary that is not a Subsidiary Guarantor or
a Borrower in any other Restricted Subsidiary that is not a Subsidiary Guarantor
or a Borrower and (iii) by any Loan Party in any Restricted Subsidiary that is
not a Loan Party in an amount not to exceed $5.0 million at any time
outstanding.
(d)    [Reserved].
(e)    Hedging Obligations permitted pursuant to Section 9.01(f).
(f)    Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers.
(g)    Loans or advances to officers, directors and employees of Holdings, the
Parent Borrower and the other Restricted Subsidiaries for ordinary business
purposes in an amount not to exceed $7.5 million at any time outstanding.
(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit.
(i)    Promissory notes and other non-cash consideration received in connection
with Asset Sales permitted by Section 9.16.
(j)    Investments of a Restricted Subsidiary acquired after the Original
Closing Date or of a corporation merged into the Parent Borrower or merged into
or consolidated with another Restricted Subsidiary in accordance with
Section 9.08 or 9.22 after the Original Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation.
(k)    Investments arising out of guarantees permitted under Section 9.01.
(l)    Other Investments in an aggregate amount not to exceed $5.0 million at
any time outstanding plus, at such time the Leverage Ratio at the end of the
most recently ended Test Period is less than or equal to 4.25:1.00 on a Pro
Forma Basis, the amount of the Available Amount available at the time such
Investment is made.
(m)    Investments in Cash Equivalents.
For purposes of calculating the amount of any Investment, the amount of such
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but giving
effect to any repayments, interest, returns, profits, dividends, distributions,
proceeds, fees, income and amounts received or realized (from Dispositions or
otherwise) received by such Person with respect thereto.
(d)    Restricted Payments. None of Holdings, the Parent Borrower or any other
Restricted Subsidiary will, directly or indirectly, declare, order, pay, make or
set apart any sum or Property for any Restricted Payment, return any capital to
its stockholders or make any distribution of its assets to its stockholders,
except:
(a)    Any Restricted Subsidiary may make Restricted Payments to the Parent
Borrower or any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-Wholly-Owned Subsidiary, to the Parent Borrower and any other
Restricted Subsidiary and to each other owner of Capital Securities of such
Restricted Subsidiary based on their relative ownership interests).
(b)    Holdings and the Parent Borrower may make payments to or on behalf of
Holdings in an amount sufficient to pay, to the extent actually used by Holdings
or its direct or indirect parent company to pay, (A) franchise taxes, costs,
expenses and other fees required to maintain the legal existence of Holdings or
its direct or indirect parent company and (B) out-of-pocket legal, accounting
and filing costs and other expenses in the nature of overhead in the ordinary
course of business of Holdings or its direct or indirect parent company, in the
case of clauses (A) and (B) in an aggregate amount not to exceed $2.0 million in
any fiscal year.
(c)    Holdings, the Parent Borrower or any other Restricted Subsidiary may
purchase the Capital Securities of the Parent Borrower or any other Restricted
Subsidiary.
(d)    So long as no Default exists, the Parent Borrower may make payments to
Holdings or its direct or indirect parent company to permit Holdings or its
direct or indirect parent company, and Holdings or its direct or indirect parent
company may make subsequent use of such payments, to repurchase or redeem
Qualified Capital Stock of Holdings or its direct or indirect parent company
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of any Company, upon their death, disability, retirement, severance or
termination of employment or service; provided that (x) to the extent such
redemptions and payments are required under any Franchise Agreement, there shall
not be any limit on such redemption and payments and (y) except as otherwise
provided in clause (x), the aggregate consideration paid for all such
redemptions and payments shall not exceed $2.0 million in any fiscal year.
(e)    Holdings, the Parent Borrower and each other Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Capital Securities (other than Disqualified Capital Stock) of such Person.
(f)    [Reserved].
(g)    Holdings and the Parent Borrower may make Restricted Payments in an
amount equal to the Available Amount at such time the Leverage Ratio at the end
of the most recently ended Test Period is less than or equal to 4.00:1.00 on a
Pro Forma Basis and no Default has occurred and is continuing.
(h)    Holdings and the Parent Borrower may make Restricted Payments to Holdings
or any direct or indirect parent company that are used by Holdings or such
parent company to satisfy its obligations pursuant to its Organizational
Documents and the Acquisition Agreement, in each case, as in effect on the
Original Closing Date with respect to indemnifying its direct or indirect parent
company, managing member, officers and directors, with respect to liabilities
incurred in performing work for the benefit of the Parent Borrower and the other
Restricted Subsidiaries, and reimbursing its members for income tax liabilities.
(i)    For any taxable period for which Parent Borrower is a member of any
consolidated, combined or similar income tax group of which Holdings or a direct
or indirect parent of Holdings is the common parent (a “Tax Group”), Parent
Borrower may make payments to Holdings, and Holdings may make payments to its
direct or indirect parent, in an amount equal to the portion of the Tax Group’s
consolidated, combined or similar income tax liability attributable to Holdings,
Parent Borrower and/or Parent Borrower’s Subsidiaries (less any such taxes
payable directly by Holdings, Parent Borrower or the Parent Borrower’s
Subsidiaries (as applicable)); provided that no distribution shall be permitted
in respect of the income of any Unrestricted Subsidiary except to the extent
that such Unrestricted Subsidiary makes cash distributions to Parent Borrower or
the other Restricted Subsidiaries for such purpose.
(e)    Sale and Leaseback Transactions. None of Holdings, the Parent Borrower or
any other Restricted Subsidiary will enter into any arrangement, directly or
indirectly, with any Person whereby Holdings, the Parent Borrower or any other
Restricted Subsidiary shall sell, lease or otherwise transfer any of its
Property, whether now owned or hereafter acquired, and whereby Holdings, the
Parent Borrower or any other Restricted Subsidiary shall then or thereafter rent
or lease as lessee such Property or any part thereof or other Property which
Holdings, the Parent Borrower or any other Restricted Subsidiary intends to use
for substantially the same purpose or purposes as the Property sold or
transferred, unless (i) both before and after giving effect thereto, no Default
exists or would result therefrom, (ii) such Property consists solely of a
Restaurant Location or Store No. 9930, and (iii) the Net Cash Proceeds of such
transaction are applied in accordance with Section 2.08(c).
(f)    Nature of Business; Franchises. None of Holdings, the Parent Borrower or
any other Restricted Subsidiary will allow any material change to be made in the
character of its business as conducted as of the Restatement Effective Date or
enter into any business other than a Similar Business. None of Holdings, the
Parent Borrower or any other Restricted Subsidiary will take any action or fail
to take any action which results in the loss of any Franchise Agreement,
license, or other permit which would preclude any Loan Party from operating such
franchise under the name “Pizza Hut,” or such other names and trademarks as are
designated in the Franchise Agreements or any other franchise agreements if such
loss would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(g)    [RESERVED].
(h)    Mergers and Consolidations. None of Holdings, the Parent Borrower or any
other Restricted Subsidiary will wind up, liquidate or dissolve its affairs or
enter into any transaction of merger or consolidation (or agree to do any of the
foregoing at any future time), except that the following shall be permitted:
(a)    acquisitions in compliance with Section 9.22 and asset sales in
compliance with Section 9.16;
(b)    Holdings, the Parent Borrower or any other Restricted Subsidiary may
merge or consolidate with or into a Borrower or any Subsidiary Guarantor (as
long as, in the case of any merger or consolidation involving a Borrower, such
Borrower is the surviving person and, in any other case, a Subsidiary Guarantor
is the surviving person and remains a Wholly-Owned Subsidiary of Holdings );
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Instruments shall
be maintained or created in accordance with the provisions of Section 8.05 or
Section 8.09, as applicable;
(c)    any Restricted Subsidiary (other than a Borrower) may dissolve, liquidate
or wind up its affairs at any time; provided that such dissolution, liquidation
or winding up, as applicable, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(d)    any Restricted Subsidiary (other than a Borrower) may merge with any
other Person in order to effect an Investment permitted pursuant to Section
9.03; provided that the continuing or surviving Person shall be a Restricted
Subsidiary and shall have complied with the requirements of Section 8.09; and
(e)    any Restricted Subsidiary (other than a Borrower) may consummate any
winding-up, liquidation, dissolution, merger or consolidation, the purpose of
which is to effect an Asset Sale permitted pursuant to Section 9.16..
To the extent the Majority Lenders or all the Lenders, as applicable, waive the
provisions of this Section 9.08 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 9.08, such Collateral
(unless sold to Holdings, a Borrower or any Domestic Material Restricted
Subsidiary) shall be sold free and clear of the Liens created by the Security
Instruments, and, so long as the Parent Borrower shall have provided the
Administrative Agent and/or the Collateral Agent such certifications or
documents as any such Agent shall reasonably request in order to demonstrate
compliance with this Section 9.08, such Agents shall take all actions necessary
or reasonably requested by the Companies in order to effect the foregoing.
(i)    Proceeds of Loans; Letters of Credit. None of the Borrowers will permit
the proceeds of the Loans or Letters of Credit to be used for any purpose other
than those permitted by Section 7.07. Neither any of the Borrowers nor any
Person acting on behalf of any Borrower has taken or will take any action which
might cause any of the Loan Documents to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate Section 7 of the Exchange Act or any rule or regulation thereunder, in
each case as now in effect or as the same may hereafter be in effect.
(j)    ERISA Compliance. Neither Holdings nor the Parent Borrower will at any
time:
(a)    Engage in, or permit any other Restricted Subsidiary or ERISA Affiliate
to engage in, any transaction in connection with which Holdings, the Parent
Borrower, any other Restricted Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to Section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
(b)    Terminate, or permit any other Restricted Subsidiary or ERISA Affiliate
to terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any material liability to Holdings, the Parent
Borrower or any other Restricted Subsidiary (including on account of an ERISA
Affiliate);
(c)    Fail to make, or permit any other Restricted Subsidiary or ERISA
Affiliate to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, Holdings,
the Parent Borrower, any other Restricted Subsidiary or any ERISA Affiliate is
required to pay as contributions thereto, except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(d)    Permit to exist, or allow any other Restricted Subsidiary or ERISA
Affiliate to permit to exist, any failure to satisfy the minimum funding
standard within the meaning of Section 302 of ERISA or Section 412 of the Code,
whether or not waived, with respect to any Plan, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
(e)    Permit, or allow any other Restricted Subsidiary or ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities under any Plan
maintained by Holdings, the Parent Borrower, any other Restricted Subsidiary or
any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect if such plan were terminated. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA;
(f)    Contribute to or assume an obligation to contribute to, or permit any
other Restricted Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan, where such contributions
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect;
(g)    Incur, or permit any other Restricted Subsidiary or ERISA Affiliate to
incur, a liability to or on account of a Plan under Section 515, 4062, 4063,
4064, 4201 or 4204 of ERISA except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; or
(h)    Contribute to or assume an obligation to contribute to, or permit any
other Restricted Subsidiary to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in Section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any material
liability to any Loan Party.
(k)    [RESERVED].
(l)    Maximum Total Leverage Ratio. The Parent Borrower will not permit the
Leverage Ratio, determined as of the last day of each Test Period ending during
any period set forth in the table below, to exceed the ratio set forth opposite
such period in the table below:
Test Period Ending:
Leverage Ratio
December 28, 2011 - December 25, 2012
6.25 to 1.0
December 26, 2012 - December 31, 2013
6.00 to 1.0
January 1, 2014 - December 30, 2014
5.75 to 1.0
December 31, 2014 - December 29, 2015
5.50 to 1.0
December 30, 2015 - December 27, 2016
5.00 to 1.0
December 28, 2016 and thereafter
4.75 to 1.0



(m)    Minimum Interest Coverage Ratio. The Parent Borrower will not permit the
Consolidated Interest Coverage Ratio, determined as of the last day of each Test
Period ending during any period set forth in the table below, to be less than
the ratio set forth opposite such period in the table below:
Test Period Ending:
Interest 
Coverage Ratio
December 28, 2011 - December 25, 2012
1.25 to 1.0
December 26, 2012 - December 31, 2013
1.30 to 1.0
January 1, 2014 - December 29, 2015
1.35 to 1.0
December 30, 2015 and thereafter
1.40 to 1.0



(n)    [RESERVED].
(o)    [RESERVED].
(p)    Asset Sales. None of Holdings, the Parent Borrower or any other
Restricted Subsidiary will effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:
(a)    disposition of used, worn out, obsolete or surplus property by Holdings,
the Parent Borrower or any other Restricted Subsidiary in the ordinary course of
business and the abandonment or other disposition of Intellectual Property that
is, in the reasonable judgment of the Parent Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of Holdings,
the Parent Borrower or any other Restricted Subsidiary taken as a whole;
(b)    Asset Sales that (i) at least 75% of the consideration therefor, measured
at the time thereof, consists of cash and Cash Equivalents, (ii) the
consideration therefor has a Fair Market Value at the time of such Asset Sale,
in the good faith opinion of the Parent Borrower, at least equal to that of the
Property subject to such Asset Sale and (iii) the aggregate consideration
received therefor shall not exceed $100.0 million since the Original Closing
Date;
(c)    leases, subleases, licenses or sublicenses of real or personal property
in the ordinary course of business and in accordance with the applicable
Security Instruments;
(d)    mergers and consolidations in compliance with Section 9.08;
(e)    Investments in compliance with Section 9.03;
(f)    Sale and Leaseback Transactions of Restaurant Locations and Store No.
9930 so long as Sections 2.08(c) and 9.05 are complied with;
(g)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event; and
(h)    Permitted Asset Swaps.
To the extent the Majority Lenders or all the Lenders, as applicable, waive the
provisions of this Section 9.16 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 9.16, such Collateral
(unless sold to Holdings, the Parent Borrower or any other Restricted
Subsidiary) shall be sold free and clear of the Liens created by the Security
Instruments, and, so long as the Parent Borrower shall have provided the
Administrative Agent and/or the Collateral Agent such certifications or
documents as any such Agent shall reasonably request in order to demonstrate
compliance with this Section 9.16, such Agents shall take all actions necessary
or reasonably requested by the Companies in order to effect the foregoing.
(q)    [RESERVED].
(r)    Transactions with Affiliates. None of Holdings, the Parent Borrower or
any other Restricted Subsidiary will enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, (x) with any Affiliate unless such transactions are
otherwise permitted under this Agreement, are in the ordinary course of its
business and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate or (y) between or among two or more Restricted Subsidiaries.
Notwithstanding the foregoing, (i) [Reserved], (ii) so long as no Default
exists, the payment of regular management fees and related indemnities and
reasonable expenses to Sponsor in the amounts and at the times specified in the
Advisory Services Agreement, as in effect on the Original Closing Date or as
thereafter amended or replaced in any manner, that, taken as a whole, is not
more adverse to the interests of the Lenders in any material respect than such
agreement as it was in effect on the Original Closing Date shall be permitted,
(iii) any transaction with an Affiliate where the only consideration paid by any
Company is Qualified Capital Stock of Holdings shall be permitted, (iv) the
payment of reasonable and customary fees paid to, and indemnities provided for
the benefit of, officers, directors, employees or consultants of the Parent
Borrower, any of its direct or indirect parent companies or any of the other
Restricted Subsidiaries, shall be permitted, (v) any agreement as in effect on
the Original Closing Date, or any amendment thereto (so long as any such amended
agreement as determined in good faith by senior management or the Board of
Directors of the Parent Borrower is not disadvantageous in any material respect
to the Lenders when taken as a whole as compared to the applicable agreement as
in effect on the Original Closing Date) or any transaction contemplated thereby
as determined in good faith by senior management or the Board of Directors of
the Parent Borrower shall be permitted, (vi) transactions among Loan Parties
shall be permitted, (vii) Holdings, the Parent Borrower and the other Restricted
Subsidiaries may enter into employment and severance arrangements with officers
and employees in the ordinary course of business, (viii) tax distributions shall
be permitted to the extent permitted under Section 9.04(b)(A) and 9.04(i), (ix)
transactions with Unrestricted Subsidiaries, customers, clients, suppliers,
joint venture partners, lessors or lessees of property or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to
Holdings and its Restricted Subsidiaries, in the reasonable determination of the
board of directors of Holdings or the senior management thereof, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party, (x) the issuance of Capital Securities (other than
Disqualified Capital Stock) of Holdings, (xi) payments or loans (or cancellation
of loans) to employees or consultants of Holdings, any of its direct or indirect
parent companies or any of its Restricted Subsidiaries and employment
agreements, stock option plans and other similar arrangements with such
employees or consultants which, in each case, are approved by Holdings in good
faith, and (xii) Restricted Payments permitted by Sections 9.04(b), (d), (e),
(f) and (h).
(s)    [RESERVED].
(t)    Negative Pledge Agreements, Etc. Neither Holdings nor the Parent Borrower
shall, or shall permit any other Restricted Subsidiary to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement, the Senior Notes Indenture and the Security Instruments and those
required by Governmental Requirements) which in any way:
(i)    prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property in favor of the Collateral Agent to secure the
Obligations, except for (1) negative pledges and restrictions on Liens in favor
of any holder of Debt permitted under Section 9.01 but solely to the extent any
negative pledge relates to the Property financed by or the subject of such Debt,
(2) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (3) prohibitions and restrictions contained in any
Franchise Agreement, (4) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (5) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Obligations; and (6)
any prohibition or limitation that (a) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 9.16 pending the consummation of such sale, (b) exists
in any agreement in effect at the time such Subsidiary becomes a Subsidiary of
the Parent Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary or (c) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (6)(b); provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing; or
(ii)    restricts any Restricted Subsidiary from (a) paying dividends or making
other distributions to Holdings or the Parent Borrower, (b) paying any Debt owed
to Holdings or the Parent Borrower, (c) making loans or advances to Holdings or
the Parent Borrower, (d) transferring any of its Properties to Holdings or the
Parent Borrower or (e) making payments under any guaranty not otherwise
prohibited by this Agreement, except for any agreement in effect (1) on the
Original Closing Date, and, to the extent such agreement evidences any Debt, any
agreement evidencing any renewal, extension or refinancing of such Debt
permitted hereunder that does not create more onerous restrictions on such
Subsidiary than the existing agreement, (2) at the time any Subsidiary becomes a
Subsidiary of the Parent Borrower, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary of the Parent
Borrower or is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in this clause (2); provided that such amendments and refinancings
are no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing, (3) representing
Debt of a Restricted Subsidiary which is not required to be a Loan Party which
is permitted by Section 9.01, (4) in connection with any Asset Sale permitted by
Section 9.16 pending consummation of such sale, or (5) representing Debt
permitted under Section 9.01, so long as such restrictions are no more onerous
than those under this Agreement (i) when taken as a whole and (ii) with respect
to the Obligations.
(u)    Change of Fiscal Year. The Parent Borrower will not change its fiscal
year, which shall consist of fiscal quarters ending on the last Tuesday of
March, June, September and December in each year.
(v)    Acquisitions. None of Holdings, the Parent Borrower or any other
Restricted Subsidiary shall purchase or otherwise acquire (in one or a series of
related transactions) all or substantially all of the property (whether tangible
or intangible) of any Person or of assets constituting a business unit or
division of such Person (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
(a)    Capital expenditures by the Parent Borrower and the other Restricted
Subsidiaries;
(b)    purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
(c)    Investments in compliance with Section 9.03;
(d)    leases of real or personal property in the ordinary course of business
and in accordance with the applicable Security Instruments;
(e)    [Reserved];
(f)    Permitted Acquisitions;
(g)    mergers and consolidations in compliance with Section 9.08 (other than
clause (a) thereof); and
(h)    Permitted Asset Swaps;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Instruments shall
be maintained or created in accordance with the provisions of Section 8.05 or
Section 8.09, as applicable.
(w)    Prepayments of Other Debt; Modifications of Organizational Documents and
Other Documents, Etc. None of Holdings, the Parent Borrower or any other
Restricted Subsidiary shall directly or indirectly:
(a)    prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any unsecured, subordinated or junior
lien Debt for Borrowed Money (it being understood that payments of regularly
scheduled interest required under such Debt or any “AHYDO” payments, shall be
permitted), except (i) as otherwise permitted by Section 9.01(b) and the
refinancing of other such Debt incurred after the Original Closing Date pursuant
to Section 9.01 with the Net Cash Proceeds of any Debt or issuances of equity
(including the direct exchange of such Debt for equity), and (ii) prepayments,
redemptions, purchases, defeasances and other payments thereof prior to their
scheduled maturity in an aggregate amount not to exceed (A) at such time the
Leverage Ratio at the end of the most recently ended Test Period is less than or
equal to 4.00:1.00 on a Pro Forma Basis, the Available Amount plus (B) $10.0
million, provided that, in the case of the foregoing clauses (i) and (ii), (x)
at the time of any such payment, no Default shall have occurred and be
continuing or would result therefrom and (y) at the time of any such payment and
after giving effect thereto and the incurrence of any Debt in connection
therewith, the Parent Borrower shall have been in compliance, on a Pro Forma
Basis, with the Financial Covenants as of the end of the most recent Test
Period.
(b)    amend or modify, or permit the amendment or modification of, any
provision of any Transaction Document in any manner that is adverse in any
material respect to the interests of the Lenders;
(c)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Capital
Securities (including any stockholders’ agreement), or enter into any new
agreement with respect to its Capital Securities, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Holdings may issue such
Capital Securities, so long as such issuance is not prohibited by Section 9.24
or any other provision of this Agreement, and may amend or modify its
Organizational Documents to authorize any such Capital Securities; or
(d)    [Reserved].
(x)    Limitation on Issuance of Capital Securities.
(a)    Holdings shall not issue any Capital Security that is not Qualified
Capital Stock.
(b)    None of the Parent Borrower or any other Restricted Subsidiary shall
issue any Capital Securities (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, any Capital
Securities, except (i) for stock splits, stock dividends and additional
issuances of Capital Securities which do not decrease the percentage ownership
of Holdings or any Restricted Subsidiaries in any Class of the Capital
Securities of such Subsidiary; (ii) any Restricted Subsidiary (other than the
Parent Borrower) may issue Capital Securities to the Parent Borrower or any
other Restricted Subsidiary; and (iii) the Parent Borrower may issue common
stock that is Qualified Capital Stock to Holdings. All Capital Securities issued
in accordance with this Section 9.24(b) shall, to the extent required by
Sections 8.05 and 8.09 or any Security Agreement or if such Capital Securities
are issued by the Parent Borrower, be delivered to the Collateral Agent for
pledge pursuant to the Security Agreement.
(y)    Business. Holdings shall not engage in any business activities or have
any properties or liabilities, other than (i)  its ownership of the Capital
Securities of the Parent Borrower, (ii) Obligations under the Loan Documents and
the Senior Notes Documents, the Transaction Documents, the Advisory Services
Agreement and guarantees of Debt, if any, incurred by the Parent Borrower or any
other Restricted Subsidiary pursuant to Section 9.01(o)(i), (iii) the
maintenance of its existence and legal, tax and accounting matters in connection
with any activity otherwise expressly permitted hereunder, (iv) non-consensual
obligations and Liens permitted hereunder, (v) the receipt of Restricted
Payments permitted hereunder and the use thereof as contemplated therein, (vi)
the issuance and sale of its Capital Stock, (vii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Parent and the Parent Borrower, (viii) the ownership of assets owned by
Holdings on the Original Closing Date, (ix) activities, properties and
liabilities incidental to the foregoing clauses, and (x) any other activities
expressly permitted by the Loan Documents.
(z)    [RESERVED].
(aa)    Embargoed Person. No Loan Party shall cause or permit (a) any of the
funds or properties of the Loan Parties that are used to repay the Loans to
constitute property of, or be beneficially owned directly or indirectly by, any
Person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List
of Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or
on any other similar list maintained by OFAC pursuant to any authorizing statute
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Order or Governmental Requirement promulgated
thereunder, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Governmental Requirement, or the
Loans made by the Lenders would be in violation of a Governmental Requirement,
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Governmental Requirement or the Loans are in violation of a
Governmental Requirement.
(bb)    Designation of Subsidiaries. The Board of Directors of the Parent
Borrower may at any time after the Restatement Effective Date designate any
Restricted Subsidiary (other than a Borrower) as an Unrestricted Subsidiary
(including any newly acquired or newly formed Restricted Subsidiary at the time
it is so acquired or formed) or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default shall have occurred and be continuing, (b) immediately after giving
effect to such designation, the Parent Borrower and the other Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with each of the
Financial Covenants and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Senior
Notes. The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent Borrower or the relevant Restricted
Subsidiary (as applicable) therein at the date of designation in an amount equal
to the fair market value of Parent Borrower’s or such relevant Restricted
Subsidiary’s (as applicable) investment therein, as determined in good faith by
such Parent Borrower or such relevant Restricted Subsidiary, and the Investment
resulting from such designation must otherwise be in compliance with Section
9.03. The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Debt or Liens
of such Subsidiary existing at such time. As of the Restatement Effective Date,
there are no Unrestricted Subsidiaries. No Subsidiary shall be designated an
Unrestricted Subsidiary if after giving effect to such designation, the
Unrestricted Subsidiaries taken as a whole would constitute a Material
Subsidiary.
(cc)    Events of Default. One or more of the following events shall constitute
an “Event of Default”:
(a)    (i) a Borrower shall default in the payment or prepayment when due of any
principal of any Loan, or any reimbursement obligation with respect to LC
Disbursements, or (ii) a Borrower shall default in the payment when due of any
interest on any Loan or any fees or other amount payable by it hereunder or
under any Loan Document and such default under this clause (ii) shall continue
unremedied for a period of five Business Days; or
(b)    any Company shall default in the payment when due after any applicable
grace period with respect thereto of any principal of or interest on any of its
other Debt exceeding $15.0 million in aggregate principal amount, or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Debt shall occur if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity; or
(c)    any representation, warranty or certification made, in writing, or deemed
made herein or in any other Loan Document by Holdings or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or any other Loan Document, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or
(d)    (i) any Borrower or Holdings shall default in the performance of any of
its obligations under Article IX, Section 8.01(d), the first sentence of Section
8.02 or under Section 8.03(a) (with respect to maintenance of a Borrower’s
existence); or (ii) any Loan Party shall default in the performance of any of
its obligations under Article VIII (other than Section 8.01(d), the first
sentence of Section 8.02 or under Section 8.03(a) (with respect to maintenance
of a Borrower’s existence)) or any other Loan Document (other than the payment
of amounts due which shall be governed by Section 10.01(a)) and such default
under this clause (ii) shall continue unremedied for a period of thirty (30)
days after the earlier to occur of (x) notice thereof to the Parent Borrower by
the Administrative Agent or any Lender (through the Administrative Agent), or
(y) the Parent Borrower or Holdings otherwise becoming aware of such default; or
(e)    a Borrower shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or
(f)    a Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code (as now or hereafter in effect), (iv) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code, or (vi) take any corporate action for the purpose of effecting
any of the foregoing; or
(g)    a proceeding or case shall be commenced, without the application or
consent of the applicable Borrower, in any court of competent jurisdiction,
seeking (i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Borrower of all or any
substantial part of its assets, or (iii) similar relief in respect of such
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or (iv) an order for relief against such
Borrower shall be entered in an involuntary case under the Bankruptcy Code; or
(h)    a judgment or judgments for the payment of money in excess of $10.0
million in the aggregate (after subtraction of any applicable insurance proceeds
paid in respect thereof prior to the occurrence of any stay or appeal described
below) shall be rendered by a court against any Loan Party and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured within thirty (30) days from the date
of entry thereof and such Loan Party shall not, within said period of 30 days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or
(i)    any Loan Document after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof or as a result of acts or omissions by
the Administrative Agent, any Lender or their agents or satisfaction in full of
all the Obligations (other than contingent indemnification obligations not then
due and payable), cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms, or, if applicable, cease to create a
valid and perfected Lien of the priority required thereby on a material portion
of the collateral purported to be covered thereby or to confer the rights,
powers or privileges purported to be created or granted thereunder, except to
the extent permitted by the terms of this Agreement or as a result of acts or
omissions by the Administrative Agent, any Lender or their agents or
satisfaction in full of all the Obligations (other than contingent
indemnification obligations not then due and payable), or any Loan Party shall
so deny or repudiate in writing any obligation under or in respect of any Loan
Document (other than as a result of repayment in full of the Obligations (other
than contingent indemnification obligations not then due and payable)) or
commence a proceeding seeking to establish the invalidity or unenforceability
thereof; or
(j)    a Change of Control occurs; or
(k)    any Guarantor (other than an Immaterial Subsidiary) takes, suffers or
permits to exist any of the events or conditions referred to in clauses (e), (f)
or (g); or
(l)    one or more ERISA Events shall have occurred that in the opinion of the
Majority Lenders, when taken together with all other such ERISA Events, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or result in the imposition of a Lien on any properties of a
Company.
(dd)    Remedies.
(a)    In the case of an Event of Default other than one referred to in
clauses (e), (f), (g) or (k) (to the extent it relates to Holdings) of Section
10.01, the Administrative Agent may, and upon request of the Majority Lenders
shall, by notice to the Parent Borrower, cancel the Commitments (in whole or
part) and/or declare the principal amount then outstanding of, and the accrued
interest on, the Loans and all other amounts payable by the Borrowers hereunder
and under the Notes (including without limitation the payment of Cash Collateral
to secure the LC Exposure as provided in Section 2.15 to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrowers.
(b)    In the case of the occurrence of an Event of Default referred to in
clauses (e), (f), (g) or (k) (to the extent it relates to Holdings) of Section
10.01, the Commitments shall be automatically canceled and the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrowers hereunder and under the Notes (including
without limitation the payment of Cash Collateral to secure the LC Exposure as
provided in Section 2.15 shall become automatically immediately due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrowers.
(ee)    Application of Proceeds. After the exercise of remedies provided for in
Section 10.02(a) (or after the Loans have automatically become immediately due
and payable and the LC Exposure has automatically been required to be cash
collateralized as set forth in Section 10.02(b)), any amounts received by the
Administrative Agent or the Collateral Agent on account of the Obligations shall
be applied by the Collateral Agent in the following order:
(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of LC Disbursements and obligations to cash collateralize
Letters of Credit) and any fees, premiums and scheduled periodic payments due
under Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;
(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon (including
reimbursement obligations in respect of LC Disbursements and obligations to cash
collateralize Letters of Credit) and any breakage, termination or other payments
under Hedging Agreements and Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon; and
(e)    Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
(ff)    Holdings’ Right to Cure.
(a)    Cure Right Mechanics. Notwithstanding anything to the contrary contained
in Section 10.01, in the event that the Parent Borrower fails to comply with the
requirements of Section 9.12 or 9.13, until the expiration of the 10th day
subsequent to the date the Compliance Certificate calculating such covenant is
required to be delivered pursuant to Section 8.01(c), Holdings shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the common equity capital of Holdings, and, in each case, to
contribute any such cash to the common equity capital of Parent Borrower
(collectively, the “Cure Right”), and upon the receipt by Parent Borrower of
such cash (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure
Right such covenant shall be recalculated for such fiscal quarter and each of
the three subsequent fiscal quarters giving effect to the following pro forma
adjustments:
(i)    if such Cure Right is exercised with respect to Section 9.12 or 9.13,
Consolidated EBITDA for the latest Fiscal Quarter included in the Test Period
for which the Compliance Certificate was required to be delivered and each of
the three subsequent Test Periods shall be increased, solely for the purpose of
measuring such covenants and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and
(ii)    if, after giving effect to the foregoing recalculations, the Parent
Borrower shall then be in compliance with the requirements of all such
covenants, the Parent Borrower shall be deemed to have satisfied the
requirements of such covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of any such covenant that had
occurred shall be deemed cured for this purposes of the Agreement.
(b)    Limitation on Exercise of Cure Right. Notwithstanding anything herein to
the contrary, (a) in each four-fiscal-quarter period there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (b) no more than four
Cure Rights in the aggregate may be exercised, (c) the Cure Amount shall be no
greater than the amount required for purposes of complying with such covenants
and (d) the Cure Amount may not reduce Debt for purposes of calculating the
Financial Covenants for such Test Period.
SECTION 19.    

The Administrative Agent and the Collateral Agent
(a)    Appointment and Authorization of Agents. Each Lender and Issuing Bank
hereby irrevocably appoints Barclays to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
Each Lender and Issuing Bank hereby irrevocably appoints Barclays to act on its
behalf as the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
Each Issuing Bank shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(a) provided to the Agents in this Article with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it as fully as if the term “Agent” as
used in this Article and the definition of “Agent-Related Person” included each
Issuing Bank with respect to such acts or omissions, and (b) as additionally
provided herein with respect to each Issuing Bank.
The provisions of this Article are solely for the benefit of the Administrative
Agent, Collateral Agent, Documentation Agent, Syndication Agent, the Arrangers
and the Lenders (including the Swingline Lenders and each Issuing Bank), and
none of the Parent Borrower, Holdings or any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to any Agent or
Arranger is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Governmental
Requirement. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    Rights as a Lender. Any Agent shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent hereunder, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as such Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Parent Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
(c)    Exculpatory Provisions.
(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent shall: (i) be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; (ii) have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agents are required to exercise as directed in writing
by the Majority Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents); provided
that the Agents shall not be required to take any action that, in their opinion
or the opinion of its counsel, may expose the Agents to liability or that is
contrary to any Loan Document or applicable Governmental Requirement, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to the Parent Borrower or any of its Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity.
(b)    The Agents shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agents
shall believe in good faith shall be necessary, under the circumstances as
provided in Article X and Section 12.04), or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agents shall not be deemed
to have knowledge or notice of the occurrence of any Default unless and until
the Agents shall have received written notice from a Lender, an Issuing Bank or
the Parent Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”
(c)    No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than (in the
case of any Agent) to confirm receipt of items expressly required to be
delivered to it.
(d)    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Loan that by its
terms shall be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Agents may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless the Agents shall have received notice to the contrary from
such Lender or the Issuing Bank prior to any such Loan. The Agents may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by the Agents, and shall not be liable
for any action taken or not taken by the Agents in accordance with the advice of
any such counsel, accountants or experts.
(e)    Delegation of Duties. Any Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
an Agent and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities as well as
activities as an Agent. No Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
(f)    Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each
Agent-Related Person against any and all liabilities indemnified under Sections
12.03(a)(ii) and (a)(iii) (the “Indemnified Liabilities”) incurred by it;
provided that (a) no Lender shall be liable for payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Majority Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any Issuing Bank
or Swingline Lender is entitled to indemnification under this Section solely in
its capacity and role as an Issuing Bank or as a Swingline Lender, as
applicable, only the Revolving Credit Lenders shall be required to indemnify
such Issuing Bank or such Swingline Lender, as the case may be, in accordance
with this Section (determined as of the time that the applicable payment is
sought based on each Revolving Credit Lender’s Revolving Credit Percentage Share
thereof at such time). In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Agents upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Agents in connection with preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights and responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agents are not reimbursed for such costs or expenses by or on behalf of
the Borrowers.
To the extent required by any applicable Governmental Requirement, the Agents
may withhold from any payment to any Lender an amount equivalent to any United
States federal income tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Agents did not properly withhold
United States federal income tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Agents of a change in
circumstance which rendered the exemption from, or reduction of, United States
federal income tax ineffective or for any other reason, or if the Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as Tax or otherwise, including any penalties or
interest and together with all reasonable costs and out-of-pocket expenses
(including reasonable fees and expenses of counsel) incurred in connection
therewith.
(g)    Resignation of Agent. Either the Administrative Agent or Collateral Agent
may resign as Agent upon 30 days’ notice to the Lenders, the Issuing Banks and
the Parent Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall appoint from among the Lenders a successor agent (which
may be an Affiliate of a Lender), with the consent of the Parent Borrower at all
times other than during the existence of an Event of Default under
Section 10.01(a), (e), (f) or (g) (which consent shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment prior to the effective
date of the resignation of the Agent, then the Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, where (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Collateral Agent may (but shall not be
obligated to) continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Majority Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Parent
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
(h)    Non-Reliance on Agents and Other Lenders. Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(i)    Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or LC Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agents shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, all LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Agents and their respective agents and counsel and all other amounts due to the
Lenders, the Issuing Banks and the Agents under Sections 2.05 and 12.03) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Agents under Sections 2.05 and 12.03.
(j)    Collateral and Guaranty Matters. Each Lender and Issuing Bank irrevocably
authorize the Collateral Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Agents
under any Loan Document (i) upon the payment in full of all Secured Obligations,
termination or expiration of the Commitments of the Lenders to make any Loan or
to issue any Letter of Credit and termination or cash collateralization in
accordance with the provisions of this Agreement of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
(iii) that constitutes “Excluded Property” (as such term is defined in the
Security Agreement), or (iv) if approved, authorized or ratified in writing in
accordance with Section 12.04;
(b)    to release any Guarantor from its obligations under this Agreement and
other Loan Documents if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(f).
Upon request by the Collateral Agent at any time, the Majority Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 11.10.
(k)    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or the Issuing
Bank an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender or Issuing
Bank (because the appropriate form was not delivered, was not properly executed,
or because such Lender or Issuing Bank failed to notify the Administrative Agent
of a change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason), such Lender or Issuing
Bank shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by a Loan Party and without
limiting the obligation of the Loan Parties to do so) fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses, whether or not such Tax was correctly or legally asserted. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by the Administrative Agent shall be conclusive absent
manifest error. The agreements in this clause shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of the Agreement
and the repayment, satisfaction or discharge of all other Obligations. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or Issuing Bank
under this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 11.11.
(l)    Duties of Other Agents. None of the Agents (other than the Administrative
Agent and the Collateral Agent) identified on the cover page or signature pages
of this Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender, a Swingline
Lender or an Issuing Bank hereunder. Without limiting any other provision of
this Article, none of such Agents in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender (including
any Swingline Lender or any Issuing Bank) or any other Person by reason of this
Agreement or any other Loan Document.
SECTION 20.    

Miscellaneous
(a)    Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under any of the Loan Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
(b)    Notices.
(d)    Notices Generally. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the applicable party hereto, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as provided in
Schedule 12.02 to the Original Credit Agreement. Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in Section 12.02(b)
below shall be effective as provided therein.
(e)    Electronic Communications. Notices and other communications to the
Lenders and any Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under Article II by electronic communication. The
Administrative Agent, the Collateral Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided that, in the case of clauses (i) and (ii)
above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.
(f)    Change of Address, etc. The Borrowers, the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Swingline Lender may change its
address, telecopier number, telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier number, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Parent Borrower and the Administrative Agent and (in the case
of a Revolving Credit Lender) to each Issuing Bank and each Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire transfer instructions for such Lender.
(g)    Public Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Governmental Requirement, including the U.S. Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent Borrower or its securities for
purposes of the U.S. Federal or state securities laws. In the event that any
Public Lender has elected for itself to not access any information disclosed
through the Platform or otherwise, such Public Lender acknowledges that (i) the
Agents and other Lenders may have access to such information and (ii) neither
the Borrowers nor any Agent or other Lender with access to such information
shall have (x) any responsibility for such Public Lender’s decision to limit the
scope of information it has obtained in connection with this Agreement and the
other Loan Documents or (y) any duty to disclose such information to such
electing Lender or to use such information on behalf of such electing Lender,
and shall not be liable for the failure to so disclose or use, such information.
(h)    Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent-Related Person have any liability to the Borrowers, any Lender, any
Issuing Bank or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Platform, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by an final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided
that in no event shall any Agent-Related Person have any liability to the
Borrowers, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential damages or punitive damages (as opposed to
direct or actual damages).
(i)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Collateral Agent, any Issuing Bank and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests and other telephonic notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall jointly and
severally indemnify the Administrative Agent, the Collateral Agent, each Issuing
Bank, each Lender and the Related Parties of each of them for all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and telephonic communications with the Administrative Agent and/or the
Collateral Agent may be recorded by such Agent, and each of the parties hereby
consents to such recording.
(c)    Payment of Expenses, Indemnities, Etc.
(a)    The Borrowers jointly and severally agree:
(i)    whether or not the transactions hereby contemplated are consummated, to
pay all reasonable out-of-pocket expenses of the Agents and the Arrangers in the
administration (both before and after the execution hereof and including advice
of counsel as to the rights and duties of the Agents and the Lenders with
respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement (including in connection with any
workout, restructuring or similar negotiation) of, and refinancing,
renegotiation or restructuring of, the Loan Documents and any amendment, waiver
or consent relating thereto (including, without limitation, travel, photocopy,
mailing, courier, telephone and other similar expenses of the Agents, the cost
of environmental audits, surveys and appraisals conducted pursuant to this
Agreement, the reasonable fees and disbursements of one special counsel and not
more than one local counsel in each applicable jurisdiction for the Agents (plus
one additional special and local counsel of each type should their exist a
conflict of interest or differing claims or defenses) and, in the case of
enforcement, the reasonable fees and disbursements of counsel for the Agents and
any of the Lenders and other outside consultants); and promptly reimburse the
Agents for all amounts expended, advanced or incurred by the Agents or the
Lenders to satisfy any obligation of the Borrowers under this Agreement or any
Security Instrument, including without limitation all costs and expenses of
foreclosure;
(ii)    TO INDEMNIFY THE AGENTS AND EACH LENDER AND EACH OF THEIR AFFILIATES AND
EACH OF THEIR OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, REPRESENTATIVES, AGENTS,
ATTORNEYS, ACCOUNTANTS, PARTNERS AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD
EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF
THEM FOR, THE INDEMNITY MATTERS WHICH MAY BE INCURRED BY OR ASSERTED AGAINST OR
INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO
AND WHETHER OR NOT ASSERTED BY ANY THIRD PARTY OR A LOAN PARTY) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE
BORROWERS OF THE PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT, (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS
OF THE BUSINESS OF HOLDINGS AND ITS SUBSIDIARIES, (IV) THE FAILURE OF ANY LOAN
PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OF ANY LOAN PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS, (VI) THE
ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY
UNDER ANY LETTER OF CREDIT, OR (VII) THE PAYMENT OF A DRAWING UNDER ANY LETTER
OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER
PRESENTATION OF THE MANUALLY EXECUTED DRAFT(S) AND CERTIFICATION(S), (VIII) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS OR (IX) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION THE REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING
ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY
INDEMNIFIED PARTY, EXCEPT TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT; AND
(iii)    TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL ACTUAL LOSSES, CLAIMS, COST RECOVERY
ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH
ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO
HOLDINGS OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION THE TREATMENT OR DISPOSAL OR OTHER RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY OF THEIR PROPERTIES, (II) AS A RESULT OF THE BREACH OR
NON-COMPLIANCE BY ANY COMPANY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO SUCH
COMPANY, (III) DUE TO PAST OWNERSHIP BY ANY COMPANY OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON, AT,
UNDER OR FROM ANY OF THE PROPERTIES OWNED OR OPERATED BY HOLDINGS OR ANY
SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION RELATING
TO ANY COMPANY; PROVIDED, HOWEVER, NO INDEMNITY SHALL BE AFFORDED UNDER THIS
SECTION 12.03(a)(iii) IN RESPECT OF ANY PROPERTY OR ANY OCCURRENCE TO THE EXTENT
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL ACTS OF AN AGENT OR ANY LENDER AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT WHETHER DURING THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR
ASSIGNS SHALL HAVE OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE
OR DEED IN LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE) OR
OTHERWISE.
(b)    In the case of any indemnification hereunder, the applicable Agent or
Lender, as appropriate shall give notice to the Parent Borrower of any such
claim or demand being made against the Indemnified Party and the Borrowers shall
have the non‑exclusive right to join in the defense against any such claim or
demand; provided that, if the Borrowers provide a defense, the Indemnified Party
shall bear its own cost of other defense unless there is a conflict between the
Borrowers and such Indemnified Party.
(c)    THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED
PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL
CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO
HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE INDEMNIFIED PARTY.
(d)    Each Borrower’s obligations under this Section 12.03 shall survive any
termination of this Agreement and the payment of the Loans and shall continue
thereafter in full force and effect.
(e)    The Borrowers shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Parent Borrower of notice of the amount
due.
(f)    To the fullest extent permitted by applicable Governmental Requirements,
no party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnified Party referred to in clause (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(d)    Waivers; Amendments.
(j)    Generally. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 12.04, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
(k)    Required Consents. Subject to Sections 12.04(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Majority Lenders or by the Borrowers and the Administrative Agent with
the consent of the Majority Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Instrument) and the Loan Party or Loan Parties that are party thereto, in each
case with the written consent of the Majority Lenders; provided that no such
agreement shall be effective if the effect thereof would:
(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
(ii)    forgive or reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest or premium thereon (other than interest at the
Post-Default Rate), or forgive or reduce any fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this
clause (ii));
(iii)    (A) postpone the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Term Loan under Section 3.01(b), (B) postpone the date for payment of any
reimbursement obligation with respect to a LC Disbursement or any interest or
fees payable hereunder, (C) forgive or reduce the amount of, waive or excuse any
such payment (other than waiver of interest at the Post-Default Rate), or (D)
postpone the scheduled date of expiration of any Commitment or any Letter of
Credit beyond the Revolving Credit Termination Date, in any case, without the
written consent of each Lender directly affected thereby;
(iv)    increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
(v)    permit the assignment or delegation by a Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;
(vi)    release one or more Guarantors from their Guarantee (except as expressly
provided in Article XIII), if such release is in respect of a material portion
of the value of the Guarantees to the lenders, without the written consent of
each Lender;
(vii)    release all or substantially all of the Collateral from the Liens under
the Security Instruments or alter the relative priorities of the Secured
Obligations entitled to the Liens under the Security Instruments, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans consented to by the Majority Lenders may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Instruments);
(viii)    change Section 4.02 in a manner that would alter the pro rata sharing
of payments or set-offs required thereby or any other provision in a manner that
would alter the pro rata allocation among the Lenders of Loan disbursements,
without the written consent of each Lender directly affected thereby;
(ix)    change any provision of this Section 12.04(b) or Section 12.04(c) or
(d), without the written consent of each Lender directly affected thereby
(except for additional restrictions on amendments or waivers for the benefit of
Lenders of additional Classes of Loans consented to by the Majority Lenders);
(x)    change the percentage set forth in the definition of “Majority Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;
(xi)    change the application of prepayments as among or between Classes under
Section 2.08(g), without the written consent of the Majority Lenders of each
Class that is being allocated a lesser prepayment as a result thereof (it being
understood that the Majority Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made, if any, is not changed and,
if additional Classes of Term Loans under this Agreement consented to by the
Majority Lenders are made, such new Term Loans may be included on a pro rata
basis in the various prepayments required pursuant to Section 2.08(g));
(xii)    change or waive any provision of Article XI as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
(xiii)    change or waive any obligation of the Lenders relating to the issuance
of or purchase of participations in Letters of Credit, without the written
consent of the Administrative Agent and the Issuing Bank; or
(xiv)    change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender;
provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans may not be
effected without the written consent of the Administrative Agent.
Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Loan may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, waiver or consent requiring the consent of all the Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.
(l)    Collateral. Without the consent of any other Person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Governmental Requirements.
(m)    Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 12.04(b), the consent of the Majority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Parent Borrower shall have the right to replace all, but not
less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more Persons pursuant to
Section 5.04(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination. Each Lender
agrees that, if the Parent Borrower elects to replace such Lender in accordance
with this Section, it shall promptly execute and deliver to the Administrative
Agent an Assignment Agreement to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment Agreement; provided
that the failure of any such non-consenting Lender to execute an Assignment
Agreement shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
(n)    Notwithstanding anything in this Section 12.04 to the contrary, if the
Administrative Agent and the Parent Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Majority Lenders to the Administrative Agent within 10 Business Days
following receipt of notice thereof.
(e)    [RESERVED].
(f)    Successors and Assigns; Assignments and Participations.
(p)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
clause (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(q)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Parent Borrower, provided that no consent of the Parent Borrower
shall be required in connection with the primary syndication of Term Commitments
and/or Term Loans or for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under Section 10.01(a), (e), (f) or (g)
has occurred and is continuing, any other Person; provided, further, that if the
Parent Borrower shall not respond to a request for a consent to an assignment
within 10 Business Days, it shall be deemed to have consented to such
assignment;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of a given Class of Loans to a Lender
holding such Class of Loans, an Affiliate of such a Lender or an Approved Fund
of such a Lender; and
(C)    the Issuing Bank and the Swingline Lender, provided that no consent of
the Issuing Bank or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan or for an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million or, in the case of
Term Loans, $1.0 million unless each of the Parent Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Parent Borrower shall
be required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500 payable by the Assignee unless such parties otherwise
agree;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its affiliates and its Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    in case of an assignment to a Sponsor Affiliated Lender, each Sponsor
Affiliated Lender shall acknowledge and agree that they are each “insiders”
under Section 101(31) of the Bankruptcy Code and, as such, the claims associated
with the Loans and Commitments owned by it shall be non-voting and, under
sections 1126 and 1129 of the Bankruptcy Code, shall not be counted if voted in
the event that any proceeding thereunder shall be instituted by or against the
Parent Borrower or any other Loan Party under any applicable Debtor Relief Laws,
and such Sponsor Affiliated Lender shall further acknowledge and agree that to
the extent it votes in contravention of the terms of this Section 12.06, it
shall consent and not otherwise object to being designated as having voted “not
in good faith” under subsections (c) and (e) of Section 1126 of the Bankruptcy
Code , or, alternatively, to the extent that the foregoing non-voting
designation is deemed unenforceable for any reason, each Sponsor Affiliated
Lender shall vote in such proceedings in the manner as directed by the Majority
Lenders, except to the extent that any plan of reorganization proposes to treat
the Obligations held by such Sponsor Affiliated Lender in a manner that is less
favorable in any material respect to such Sponsor Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not Sponsor
Affiliated Lenders; provided that this clause (E) shall not apply to Affiliated
Debt Funds,
(F)    in case of an assignment to a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments with all Sponsor Affiliated
Lenders, the aggregate principal amount of all Loans and Commitments then held
by all Sponsor Affiliated Lenders shall not exceed 20% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (2) no Revolving Credit
Loans or Revolving Credit Commitments shall be assigned to any Sponsor
Affiliated Lender, (3) no proceeds of Revolving Credit Loans shall be used,
directly or indirectly, to consummate such assignment, (4) such Sponsor
Affiliated Lender (other than an Affiliated Debt Fund) will not receive
information provided solely to Lenders and will not be permitted to attend or
participate in (or receive any notice of) Lender meetings or conference calls
and (5) for purposes of any amendment, waiver or modification of any Loan
Document that does not in each case adversely affect such Sponsor Affiliated
Lender (in its capacity as a Lender) in any material respect as compared to
other Lenders, such Sponsor Affiliated Lender will be deemed to have voted in
the same proportion as the Lenders that are not Sponsor Affiliated Lenders
voting on such matter; provided that an Affiliated Debt Fund will not be subject
to such voting limitations and will be entitled to vote as if it was a Lender;
and
(G)    notwithstanding anything herein to the contrary, Holdings and its
Subsidiaries may not be assignees of any Loans or Commitments other than Term
Loans pursuant to Section 2.08(j) and Term Loans acquired by Holdings or its
Subsidiaries under such Section shall be immediately cancelled.
For the purposes of this Section 12.06, the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment Agreement
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.06, 5.02, 5.03 and 12.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.06 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Administrative Agent, the Collateral Agent, the Borrowers and any Lender (but,
in the case of a Lender, at the Principal Office and only with respect to any
entry relating to such Lender’s Commitments, Loans, LC Exposure and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment Agreement executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment Agreement and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.01(c)(iii), 2.03(c), 4.04 or Section
11.06, the Administrative Agent shall have no obligation to accept such
Assignment Agreement and record the information therein in the Register unless
and until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause.
(r)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (other than a natural person, the Parent Borrower
or any of its Affiliates or Subsidiaries or a Person that the Administrative
Agent has identified in a notice to the Lenders as a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant clause (i), (ii) or (iii) of the proviso to
Section 12.04(b) and (2) directly affects such Participant. Subject to clause
(d) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.06, 5.02 and 5.03 (subject to the requirements and
limitations of such Sections and Section 5.04) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.05(a) as though it were a Lender, provided
such Participant shall be subject to Section 4.05(b) as though it were a Lender.
(s)    A Participant shall not be entitled to receive any greater payment under
Section 4.06 or 5.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant (except where
entitlement to greater payments results from a Change in Law after such
Participant became a Participant), unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent.
(t)    Each Lender that sells a participation, acting solely as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a register for the
recordation of the names and addresses of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, borrowing of Loans, LC
Credit Extensions or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that any such Commitment,
borrowing, LC Credit Extension or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(u)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or in the case of any Lender that is a Fund, any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender including to any trustee for, or any other representative of, such
holders, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(v)    The Borrowers, at their sole expense and upon receipt by the Parent
Borrower of written notice from the relevant Lender, agree to issue Note(s) to
any Lender requiring Note(s) to facilitate transactions of the type described in
this Section 12.06.
(w)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable ratable share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agents, each Issuing Bank, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full ratable share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Percentage Share; provided that, notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Governmental
Requirements without compliance with the provisions of this clause, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(g)    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or any
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.
(h)    Counterparts; Integration; Effectiveness; Electronic Execution of
Assignments and Certain Other Documents. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees and expenses payable to
the Agents and the Lenders (or any of them), constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Agreement by telecopier or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Governmental Requirement,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.
(i)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything herein to the contrary, if at any time any Revolving
Credit Lender that is also acting as an Issuing Bank or a Swingline Lender
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 12.06, such Revolving Credit Lender may, (i) upon 30 days’
notice to the Parent Borrower and the Lenders, resign as an Issuing Bank and/or
(ii) upon 30 days’ notice to the Parent Borrower, resign as a Swingline Lender.
In the event of any such resignation as an Issuing Bank or a Swingline Lender,
the Parent Borrower shall be entitled to appoint from among the Revolving Credit
Lenders a successor Issuing Bank or Swingline Lender hereunder (subject to such
successor’s acceptance of such appointment); provided that no failure by the
Parent Borrower to appoint any such successor shall affect the resignation of
such Revolving Credit Lender as an Issuing Bank or a Swingline Lender, as the
case may be. If any such Revolving Credit Lender resigns as an Issuing Bank, it
shall retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit issued by it outstanding as of
the effective date of its resignation as an Issuing Bank and all LC Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund participations in unreimbursed LC Disbursements pursuant to
Section 2.03). If any such Revolving Credit Lender resigns as a Swingline
Lender, it shall retain all the rights of a Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund participations in outstanding Swingline Loans
pursuant to Section 2.01(c). Upon the acceptance of any appointment as a
successor Issuing Bank and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swingline Lender, as the case may be, and (B) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit of such retiring Issuing Bank, if any, outstanding at the time
of such succession or make other arrangements satisfactory to such retiring
Issuing Bank to effectively assume the obligations of such retiring Issuing Bank
with respect to such Letters of Credit.
(j)    Survival. The obligations of the parties under Section 4.06, Article V,
Section 11.06 and Sections 12.03 and 12.15 shall survive the repayment of the
Loans and the termination of the Commitments. To the extent that any payments on
the Obligations or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Agents’ and the Lenders’ Liens, security interests,
rights, powers and remedies under this Agreement and each Security Instrument
shall continue in full force and effect. In such event, each Security Instrument
shall be automatically reinstated and the Borrowers shall take such action as
may be reasonably requested by the Administrative Agent and the Lenders to
effect such reinstatement.
(k)    Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
(l)    No Oral Agreements. The Loan Documents embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
(m)    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE NOTES (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF AND THEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS (EXCEPT
AS EXPRESSLY PROVIDED IN A GIVEN LOAN DOCUMENT WITH RESPECT TO ITSELF) SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.
(d)    NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER LOAN DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE LOAN DOCUMENTS
IN ALL APPLICABLE JURISDICTIONS.
(e)    EACH LOAN PARTY AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (III) CERTIFY
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (IV)
ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.13.
(n)    Interest. Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which are treated as interest on such Loan under applicable
Governmental Requirement (collectively, “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Governmental Requirement, the rate of interest payable in respect of
such Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate for
each day to the date of repayment, shall have been received by such Lender.
(o)    Confidentiality. Each of the Agents, the Lenders and the Issuing Banks
agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with customary practices); (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by applicable Governmental Requirements or regulations or by any
subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section (or as may otherwise be reasonably
acceptable to the Parent Borrower), to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative other transaction under which payments are to
be made by reference to a Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent Borrower or its Subsidiaries or the facilities
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the facilities
hereunder; (h) with the consent of the Parent Borrower; or (i) to the extent
that such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Administrative Agent,
the Collateral Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than a Borrower;
provided, however, that in the case of clause (c) above, (A) written notice
shall be given to the applicable Loan Party prior to disclosing such information
(to the extent practicable and permitted by such requirement or request), and
(B) the Agents, the Lenders and the Issuing Banks, as applicable, shall
cooperate with the applicable Loan Party to obtain a protective order or other
confidential treatment. For purposes of this Section, “Information” means all
information received from the Parent Borrower or any of its Subsidiaries
relating to the Parent Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Parent Borrower or any of its
Subsidiaries; provided that, in the case of information received from the Parent
Borrower or any of its Subsidiaries after the Original Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Solely with respect to this Section 12.15, the parties
hereto acknowledge and agree that to the extent Information includes any
information relating to any agreement between any Loan Party and Pizza Hut, Inc.
and to the extent required under such agreement, this Section 12.15 inures to
the benefit of Pizza Hut, Inc., a California corporation, as a third party
beneficiary.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.15 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT TO, OR IN
THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR
AFFILIATES AND THEIR RELATED PARTIES (OR THEIR RESPECTIVE SECURITIES) AND THEIR
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE GOVERNMENTAL REQUIREMENT.
(p)    USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name, address and tax identification number of the Loan Parties and other
information regarding the Loan Parties that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Act. This notice is given in accordance with the requirements of the
Act and is effective as to the Lenders and the Administrative Agent.
(q)    Obligations Absolute. To the fullest extent permitted by applicable
Governmental Requirements, all obligations of the Loan Parties hereunder shall
be absolute and unconditional irrespective of:
(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
(r)    Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender, or the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent and/or
the Collateral Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by such Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
(s)    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Parent Borrower and its Subsidiaries and any Agent, any Issuing
Bank, any Swingline Lender or any Lender is intended to be or has been created
in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether any Agent, any Issuing Bank, any Swingline
Lender or any Lender has advised or is advising the Parent Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agents, the Issuing Banks, the Swingline Lenders
and the Lenders are arm’s-length commercial transactions between the Parent
Borrower and its Affiliates, on the one hand, and the Agents, the Issuing Banks,
the Swingline Lenders and the Lenders, on the other hand, (iii) each Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent that it has deemed appropriate and (iv) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Agents, the Issuing Banks, the Swingline Lenders and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent Borrower or any of its
Affiliates, or any other Person; (ii) none of the Agents, the Issuing Banks, the
Swingline Lenders and the Lenders has any obligation to the Parent Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Issuing Banks, the Swingline Lenders and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Parent Borrower and its
Affiliates, and none of the Agents, the Issuing Banks, the Swingline Lenders and
the Lenders has any obligation to disclose any of such interests to the Parent
Borrower or its Affiliates. To the fullest extent permitted by Governmental
Requirement, each Borrower hereby waives and releases any claims that it may
have against the Agents, the Issuing Banks, the Swingline Lenders and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
(t)    Mortgaged Property Acknowledgment. Each Lender by making or acquiring a
Loan or interest therein or issuing a Letter of Credit acknowledges that (x) the
Mortgages encumbering certain of the Mortgaged Properties hereunder was or will
be entered into without consultation with local counsel in the jurisdiction
where such Mortgaged Property is located and (y) that no title insurance
policies or surveys were or will be obtained with respect to the Mortgages
encumbering the Leased Mortgaged Properties. Consequently, there is a
substantial risk that the Mortgages encumbering any such Mortgaged Property may
be invalid or ineffective under applicable law and, that with respect to the
Leased Mortgaged Properties, the Lenders would not have any recovery as a
secured creditor or under any title insurance policy with respect thereto.  Each
Lender agrees that neither the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Parent Borrower (and its Subsidiaries) nor any of their
officers, directors, agents, attorneys or other representatives shall have any
liability to any Lender as a result of the foregoing.
SECTION 21.    

Guarantee
(a)    The Guarantee. The Guarantors hereby jointly and severally guarantee, as
a primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the Loans made by the Lenders to, and the Notes held
by each Lender of, any Borrower, and all other Secured Obligations from time to
time owing to the Secured Parties by any Loan Party under any Loan Document or
any Hedging Agreement or Treasury Services Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if the Borrowers or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
(b)    Obligations Unconditional. The obligations of the Guarantors under
Section 13.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Governmental Requirements, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of any
Borrower under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
(vii)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(viii)    any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(ix)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(x)    any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or
(xi)    the release of any other Guarantor pursuant to Section 13.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against any Borrower or against any other Person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
(c)    Reinstatement. The obligations of the Guarantors under this Article XIII
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrowers or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
(d)    Subrogation; Subordination. Each Guarantor hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 13.01, whether by subrogation or otherwise, against the
Borrowers or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Debt of any Loan Party
permitted pursuant to Section 9.01(d) shall be subordinated to such Loan Party’s
Secured Obligations in the manner set forth in the Intercompany Note evidencing
such Debt.
(e)    Remedies. The Guarantors jointly and severally agree that, as between the
Guarantors and the Lenders, the obligations of the Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 10.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 10.02) for purposes of
Section 13.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrowers) shall
forthwith become due and payable by the Guarantors for purposes of
Section 13.01.
(f)    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Article XIII constitutes an instrument for the
payment of money, and consents and agrees that the Administrative Agent, the
Collateral Agent or any Lender, at its sole option, in the event of a dispute by
such Guarantor in the payment of any moneys due hereunder, shall have the right
to bring a motion-action under New York CPLR Section 3213.
(g)    Continuing Guarantee. The guarantee in this Article XIII is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.
(h)    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 13.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 13.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 13.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.
(i)    Release of Guarantors. If, in compliance with the terms and provisions of
the Loan Documents, all or substantially all of the Capital Securities or
property of any Guarantor are sold or otherwise transferred (a “Transferred
Guarantor”) to a Person or Persons, none of which is a Borrower or another
Restricted Subsidiary, such Transferred Guarantor shall, upon the consummation
of such sale or transfer, be automatically released from its obligations under
this Agreement (including under Section 12.03 hereof) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Instrument
and, in the case of a sale of all or substantially all of the Capital Securities
of the Transferred Guarantor, the pledge of such Capital Securities to the
Collateral Agent pursuant to the Security Agreements shall be automatically
released, and, so long as the Parent Borrower shall have provided the
Administrative Agent and/or the Collateral Agent such certifications or
documents as any such Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect each release described in this
Section 13.09 in accordance with the relevant provisions of the Security
Instruments, so long as the Parent Borrower shall have provided the
Administrative Agent and/or the Collateral Agent such certifications or
documents as any such Agent shall reasonably request in order to demonstrate
compliance with this Agreement.
(j)    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 13.04. The provisions of this Section
13.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.














    

1